Exhibit 10.1.b

 

ANNEX I to

AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

1.

APPLICABILITY

1

2.

DEFINITIONS

1

3.

INITIATION; CONFIRMATION; TERMINATION; FEES

18

4.

MANDATORY PAYMENT OR DELIVERY OF ADDITIONAL ASSETS

25

5.

INCOME PAYMENTS AND PRINCIPAL PAYMENTS

26

6.

SECURITY INTEREST

27

7.

PAYMENT, TRANSFER AND CUSTODY

28

8.

CERTAIN RIGHTS OF BUYER WITH RESPECT TO THE LOANS

35

9.

SUBSTITUTION

36

10.

REPRESENTATIONS

36

11.

NEGATIVE COVENANTS OF SELLER

40

12.

AFFIRMATIVE COVENANTS OF SELLER

41

13.

[NTENTIONALLY OMITTED]

44

14.

EVENTS OF DEFAULT; REMEDIES

46

15.

[INTENTIONALLY OMITTED.]

51

16.

NOTICES AND OTHER COMMUNICATIONS

51

17.

NON-ASSIGNABILITY

52

18.

CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

52

19.

NO RELIANCE; DISCLAIMERS

53

20.

INDEMNITY AND EXPENSES

53

21.

DUE DILIGENCE

54

22.

SERVICING

55

23.

TREATMENT FOR TAX PURPOSES

56

24.

INTENT

56

25.

SINGLE AGREEMENT

56

26.

MISCELLANEOUS

56

 

SCHEDULE 1

Purchase Percentages And Applicable Spreads

1-1

SCHEDULE 2

Initial Portfolio Loans

2-1

SCHEDULE 3

Purchased Loan Information

3-1

SCHEDULE 4

Approved Appraisers

4-1

SCHEDULE 5

Approved Engineers

5-1

SCHEDULE 6

Approved Environmental Consultants

6-1

SCHEDULE 7-A

Form of UCC Financing Statement

7-A-1

 

 

 

i

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 7-B

Form of UCC Financing Statement Amendment

7-B-1

 

 

 

 

ii

 

 

 

--------------------------------------------------------------------------------

 

EXHIBITS

EXHIBIT I

Form of Confirmation

EXHIBIT II

Intentionally Omitted

EXHIBIT III

Form of Custodial Delivery Certificate

EXHIBIT IV-1

Form of Power of Attorney to Buyer

EXHIBIT IV-2

Form of Power of Attorney to Seller

EXHIBIT V

Representations and Warranties Regarding Purchased Loans

EXHIBIT VI

Form of Blocked Account Agreement

EXHIBIT VII

Form of Direction Letter

EXHIBIT VIII

Form of Bailee Agreement

 

 

 

 

iii

 

 

 

--------------------------------------------------------------------------------

 

Supplemental Terms and Conditions

This Annex I forms a part of the Amended and Restated Master Repurchase
Agreement dated as of June 30, 2006 between Capital Trust, Inc., as seller, and
Goldman Sachs Mortgage Company, as buyer (together with Annex I, the
“Agreement”) and amends and restates that certain Master Repurchase Agreement
dated as of May 28, 2003, as such agreement was amended from time to time,
between Seller and Buyer (“Original Agreement”). Capitalized terms used in this
Annex I without definition shall have the respective meanings assigned to such
terms in the Agreement. This Annex I is intended to supplement the Agreement and
shall, wherever possible, be interpreted so as to be consistent with the
Agreement; however, in the event of any conflict or inconsistency between the
provisions of this Annex I, on the one hand, and the provisions of the
Agreement, on the other, the provisions of this Annex I shall govern and
control. All references in the Agreement and in this Annex I to “the Agreement”
shall be deemed to mean and refer to the Agreement, as supplemented and modified
by this Annex I or as otherwise modified after the date hereof.

1.

APPLICABILITY; OTHER APPLICABLE ANNEXES

(a) Paragraph 1 of the Agreement (“Applicability”) is hereby deleted and
replaced with the following:

Seller and Buyer entered into the Original Agreement pursuant to which Buyer and
Seller agreed to enter into Transactions from time to time. The parties have
agreed to amend and restate the Original Agreement as set forth herein.

From time to time the parties hereto may enter into transactions in which Seller
agrees to transfer to Buyer one or more Mezzanine Loans, First Mortgage B-Notes,
Stabilized Mortgage Loans, Transitional Mortgage Loans, or Other Mezzanine
Investments against the transfer of funds by Buyer, with a simultaneous
agreement by Buyer to transfer to Seller such loans or investments at a date
certain (or such earlier date, in accordance with the terms hereof), against the
transfer of funds by Seller. Each such transaction shall be referred to herein
as a “Transaction” and, unless otherwise agreed in writing, shall be governed by
the Agreement, including any supplemental terms or conditions contained in this
Annex I and in any other annexes identified herein or therein as applicable
hereunder.

As of the date hereof, the Purchased Loans on Schedule 2 have been purchased by
Purchaser from Seller and shall be subject to the terms hereof.

(b) In addition to this Annex I and the Schedules hereto, the following Annexes
and any Schedules thereto shall form a part of the Agreement and shall be
applicable thereunder:

Annex II – Names and Addresses for Communications Between Parties.

2.

ADDITIONAL AND SUBSTITUTE DEFINITIONS

(a) The following capitalized terms in Paragraph 2 of the Agreement
(“Definitions”) are hereby deleted in their entirety:

 

(i)

“Additional Purchased Securities”;

 

(ii)

“Buyer’s Margin Amount”;

 

(iii)

“Buyer’s Margin Percentage”;

 

 

 

1

 

 

 

--------------------------------------------------------------------------------

 

 

(iv)

“Margin Notice Deadline”;

 

(v)

“Prime Rate”;

 

(vi)

“Purchased Securities”;

 

(vii)

“Seller’s Margin Amount”; and

 

(viii)

“Seller’s Margin Percentage”.

 

(b)           The following capitalized terms shall have the respective meanings
set forth below, in lieu of the meanings for such terms set forth in Paragraph 2
of the Agreement (“Definitions”):

“Act of Insolvency” shall mean, with respect to any party, (i) the commencement
by such party as debtor of any case or proceeding under any bankruptcy,
insolvency, reorganization, liquidation, moratorium, dissolution, delinquency or
similar law, or such party seeking the appointment or election of a receiver,
conservator, trustee, custodian or similar official for such party or any
substantial part of its property, or the convening of any meeting of creditors
for purposes of commencing any such case or proceeding or seeking such an
appointment or election, (ii) the making by such party of a general assignment
for the benefit of creditors, or (iii) the admission in writing by such party of
such party’s inability to pay such party’s debts as they become due.

“Confirmation” shall have the meaning specified in Section 3(d) of this Annex I.

“Income” shall mean, with respect to any Purchased Loan at any time, any payment
or other cash distribution thereon of principal, interest, dividends, fees,
reimbursements or proceeds or other cash distributions thereon (including
casualty or condemnation proceeds).

“Margin Deficit” shall have the meaning specified in Section 4(a) of this Annex
I.

“Margin Excess” shall have the meaning specified in Section 4(c) of this Annex
I.

“Market Value” shall mean, with respect to any Purchased Loan as of any relevant
date, the lesser of (x) market value of such Purchased Loan on such date, as
determined by Buyer in its good faith but sole discretion, and (y) the par
amount of such Purchased Loan.

For purposes of Buyer’s determination, (i) the Market Value may be determined by
reference to an Appraisal, discounted cash flow analysis or other method (which
method shall be selected by Buyer in good faith), (ii) any amounts or claims
secured by related Eligible Property or Properties ranking senior to or pari
passu with the lien of the Purchased Loan may be deducted from the Market Value
of the Purchased Loan, (iii) the Market Value of any Defaulted Loan shall be
zero (unless Buyer otherwise specifies), (iv) Buyer may consider the
representations and warranties set forth in Exhibit V (including a breach
thereof), and exceptions thereto in its determination of the Market Value of the
Purchased Loans and (iv) for the avoidance of doubt, Buyer may reduce Market
Value for any actual or potential risks (including risk of delay) posed by any
liens or claims on the related Eligible Property or Properties. Seller shall
cooperate with Buyer in its determination of the Market Value of each item of
underlying collateral (including, without limitation, providing all information
and documentation in the possession of Seller

 

 

2

 

 

 

--------------------------------------------------------------------------------

 

regarding such item of underlying collateral or otherwise required by Buyer in
its commercially reasonable judgment).

“Pricing Rate” shall mean, for any Purchased Loan and any Pricing Rate Period,
an annual rate equal to the LIBO Rate for such Pricing Rate Period plus the
Applicable Spread for the applicable Loan Type and shall be subject to
adjustment and/or conversion as provided in Sections 3(j) and 3(k) of this Annex
I.

“Purchase Price” shall mean, with respect to any Purchased Loan the price at
which such Purchased Loan is transferred by Seller to Buyer on the applicable
Purchase Date. The Purchase Price as of any Purchase Date for any Purchased Loan
of a particular Loan Type shall be an amount (expressed in dollars) equal to the
product obtained by multiplying (i) the Market Value of such Purchased Loan (or
the par amount of such Purchased Loan, if lower than the Market Value) by (ii)
the Purchase Percentage for the related Loan Type.

“Purchase Date” shall mean with respect to any Purchased Loan, the date on which
such Purchased Loan is transferred by Seller to Buyer.

“Repurchase Date” with respect to any Purchased Loan shall mean the Facility
Termination Date or such earlier date specified in the related Confirmation, or
if applicable, the related Early Repurchase Date or Accelerated Repurchase Date.

“Repurchase Price” shall mean, with respect to any Purchased Loan as of any
date, the price at which such Purchased Loan is to be transferred from Buyer to
Seller upon termination of the related Transaction; such price will be
determined in each case as the sum of the Purchase Price of such Purchased Loan
and the accrued Price Differential with respect to such Purchased Loan as of the
date of such determination, minus all Income and cash actually received by Buyer
in respect of such Transaction and applied towards the Repurchase Price and/or
Price Differential pursuant to Sections 3(i), 3(j), 4(a), 4(c),5(b), 5(c), 5(d)
and 5(e) of this Annex I.

(c)           In addition to the terms defined in Paragraph 2 of the Agreement
(“Definitions”) not otherwise deleted pursuant to Section 2(a) of this Annex I
and the terms defined in Section 2(b) of this Annex I, the following capitalized
terms shall have the respective meanings set forth below:

“Accelerated Repurchase Date” shall have the meaning specified in Section
14(c)(i) of this Annex I.

“Accepted Servicing Practices” shall mean with respect to any Purchased Loan, in
conformity with those accepted and prudent servicing practices in the industry
for loans of the same type and in a manner at least equal in quality to the
servicing the applicable servicer provides for assets similar to such Purchased
Loans which it owns.

“Affiliate” shall mean, when used with respect to any specified Person, any
other Person directly or indirectly controlling, controlled by, or under common
control with, such Person. Control shall mean the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise and “controlling” and “controlled” shall have meanings
correlative thereto.

“Agreement” shall have the meaning specified in the introductory paragraph of
this Annex I.

 

 

3

 

 

 

--------------------------------------------------------------------------------

 

“Alternative Rate” shall have the meaning specified in Section 3(m) of this
Annex I.

“Alternative Rate Transaction” shall mean, with respect to any Pricing Rate
Period, any Transaction with respect to which the Pricing Rate for such Pricing
Rate Period is determined with reference to the Alternative Rate.

“Applicable Spread” shall mean, with respect to a Purchased Loan, (i) so long as
no Event of Default shall have occurred and be continuing, the per annum rate
specified in Schedule 1 attached hereto as being the “Applicable Spread” for the
Purchased Loans in such Loan Type, and (ii) after the occurrence and during the
continuance of an Event of Default, the applicable per annum rate described in
clause (i) of this definition, plus 400 basis points (4.0%).

“Appraisal” shall mean an appraisal of any Eligible Property prepared by a
licensed appraiser listed on Schedule 4 attached hereto, as such schedule may be
amended from time to time by Seller or Buyer upon approval by Buyer in its
reasonable discretion, in accordance with the Uniform Standards of Professional
Appraisal Practice of the Appraisal Foundation, in compliance with the
requirements of Title 11 of the Financial Institution Reform, Recovery and
Enforcement Act and utilizing customary valuation methods such as the income,
sales/market or cost approaches, as any of the same may be updated by
recertification from time to time by the appraiser performing such Appraisal.

“Asset Base” shall mean, as of any date of determination, the aggregate Asset
Base Components of all Purchased Loans transferred by the Seller to the Buyer
hereunder.

“Asset Base Component” shall mean, with respect to each Purchased Loan, the
product of its Market Value multiplied by the Purchase Percentage applicable to
such Purchased Loan.

“Assignment of Leases” shall mean, with respect to any Purchased Loan which is a
mortgage loan, any assignment of leases, rents and profits or equivalent
instrument, whether contained in the related Mortgage or executed separately,
assigning to the holder or holders of such Mortgage all of the related
Mortgagor’s interest in the leases, rents and profits derived from the
ownership, operation, leasing or disposition of all or a portion of the related
Mortgaged Property as security for repayment of such Purchased Loan.

“Assignment of Mortgage” shall mean, with respect to any Mortgage, an assignment
of the mortgage, notice of transfer or equivalent instrument in recordable form,
sufficient under the laws of the jurisdiction wherein the related property is
located to reflect the assignment and pledge of the Mortgage.

“Bailee” shall mean Paul, Hastings, Janofsky & Walker LLP or such other third
party as Buyer may approve in its sole discretion.

“Bailee Agreement” shall mean the Bailee Agreement among Seller, Buyer and
Bailee in the form of Exhibit VIII hereto.

“Blocked Account” shall have the meaning specified in Section 5 of this Annex I.

“Blocked Account Agreement” shall mean the Amended and Restated Blocked Account
Agreement, in the form attached hereto as Exhibit VI (or such other form as
shall have been approved by Buyer, such approval not to be unreasonably
withheld, delayed or conditioned),

 

 

4

 

 

 

--------------------------------------------------------------------------------

 

dated as of the date hereof and executed by Buyer, Seller and the Depository
Bank (and any successor thereto or replacement thereof executed by Buyer, Seller
and the Depository Bank).

“Business Day” shall mean any day other than (i) a Saturday or Sunday or (ii) a
day on which the New York Stock Exchange, the Federal Reserve Bank of New York
or the Custodian is authorized or obligated by law or executive order to be
closed.

“Buyer” shall mean Goldman Sachs Mortgage Company, and any successor or assign.

“Capital Lease Obligations” shall mean, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of the Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

“Change of Control” shall mean either of the following events have occurred:

(i)             a majority of the members of the board of directors of Seller
changes during any twelve (12) month period after the date hereof; or

(ii)            a merger, consolidation or other transaction in which a Person
which is not an Affiliate acquires in excess of 50% of the voting common equity
of Seller.”

“Collection Period” shall mean with respect to the Remittance Date in any month,
the period beginning on but excluding the Cut-off Date in the month preceding
the month in which such Remittance Date occurs and continuing to and including
the Cut-off Date immediately preceding such Remittance Date.

“Costs” shall mean, with respect to any Purchased Loan, all out-of-pocket
obligations, costs, fees, indemnities and expenses in respect of such Purchased
Loan actually incurred by Buyer, that (i) arise out of Seller’s conduct or (ii)
(A) are required to be paid by the lender under the applicable Purchased Loan
Documents and (B) do not arise out of the gross negligence or willful misconduct
of the Buyer.

“Custodial Agreement” shall mean, with respect to Transactions involving
Purchased Loans, the Amended and Restated Custodial Agreement, dated as of the
date hereof, by and among Custodian, Seller and Buyer.

“Custodial Delivery” shall mean the delivery certificate, a form of which is
attached hereto as Exhibit III, executed by Seller in connection with its
delivery of a Purchased Loan File to Buyer or its designee (including the
Custodian) pursuant to Section 7 of this Annex I.

“Custodian” shall mean Deutsche Bank Trust Company Americas or any successor
Custodian appointed by Buyer.

“Cut-off Date” shall mean the last Business Day of the calendar month preceding
each Remittance Date.

“Debt to Equity Ratio” shall mean the ratio of Total Indebtedness to Tangible
Net Worth.

 

 

5

 

 

 

--------------------------------------------------------------------------------

 

“Debt Yield” shall mean, with respect to any Eligible Property or Properties
directly or indirectly securing a proposed New Loan, the quotient (expressed as
a percentage) of (i) net operating income for the trailing twelve-month period
for the most recently ended fiscal quarter divided by, (ii) the total amount of
indebtedness secured directly or indirectly by such Eligible Property or
Properties which is senior to or pari passu with the proposed New Loan.

“Default” shall mean any event which, with the giving of notice, the passage of
time, or both, would constitute an Event of Default.

“Defaulted Loan” shall mean any Purchased Loan as to which (A) there is a breach
beyond any applicable cure period of a representation, warranty or covenant by
the related borrower or obligor under the applicable Purchased Loan Documents or
by Seller under Exhibit V, (B) there is a default beyond any applicable cure
period under the related Purchased Loan Documents in the payment when due of
interest, principal or any other amounts which default continues, (C) any other
“Event of Default” under the related Purchased Loan Document, (D) to the extent
that the related Transaction is deemed a loan under federal, state or local law
Buyer ceases to have a first priority perfected security interest or (E) the
related Purchased Loan File or any portion thereof has been released from the
possession of the Custodian under the Custodial Agreement to anyone other than
Buyer or any Affiliate of Buyer except in accordance with the terms of the
Custodial Agreement.

“Depository Bank” shall mean PNC Bank, N.A. or any successor Depository Bank
appointed by Seller with the prior written consent of Buyer (which consent shall
not be unreasonably withheld, delayed or conditioned) which delivers a deposit
account agreement in the form of the Blocked Account Agreement or another form
reasonably acceptable to Buyer.

“Diligence Fee” shall mean fees payable by Seller to Buyer in respect of Buyer’s
legal and other expenses incurred in connection with its review of the Diligence
Materials which amount shall not exceed $10,000 for non-table funded Purchased
Loans and $15,000 for table funded Purchased Loans.

“Diligence Materials” shall mean the Preliminary Due Diligence Package together
with the Supplemental Due Diligence List.

“Disqualified Transferee” shall mean any one of the following:

(a) iStar Financial and its Affiliates;

(b) Anthracite Carbon Fund, together with any successor funds, to the extent
such funds are in the same business as their predecessor fund and its
Affiliates;

(c) DB Realty Mezzanine Investment Fund I LLC and DB Realty Mezzanine Investment
Fund II LLC, together with any successor funds, to the extent such funds are in
the same business as their predecessor fund;

(d) Brascan and its Affiliates;

(e) Fortress/Draw Bridge and its Affiliates;

(f) Whitehall;

 

 

6

 

 

 

--------------------------------------------------------------------------------

 

(g) Five Mile Capital and its Affiliates;

(h) Fillmore Capital and its Affiliates;

(i) Resource America and its Affiliates;

 

(j) Northstar and its Affiliates, and

 

(k) Guggenheim and its Affiliates.

“Draft Appraisal” shall mean a short form appraisal, “letter opinion of value,”
or any other form of draft appraisal reasonably acceptable to Buyer.

“Early Repurchase Date” shall have the meaning specified in Section 3(g) of this
Annex I.

“Early Repurchase Deposit” shall have the meaning specified in Section 3(j) of
this Annex I.

“Early Repurchase Deposit Application Date” shall have the meaning specified in
Section 3(j) of this Annex I.

“Early Repurchase Deposit Funding Date” shall have the meaning specified in
Section 3(j) of this Annex I.

“Eligible Loans” shall mean any of the following types of loans listed in (i)
through (v) below, (v) acceptable to Buyer in the exercise of its sole and
absolute discretion, (w) secured directly or indirectly by an Eligible Property,
(x) having a remaining term (after giving effect to the exercise of any
extension options) not to exceed seven (7) years, (y) as to which the applicable
representations and warranties set forth in Exhibit V are true and correct as of
the applicable Purchase Date and (z) has a maximum LTV of 85% (unless provided
below or is approved by Buyer on a case by case basis).

(i)             performing Mezzanine Loans which are secured by pledges of the
equity ownership interests in entities that directly or indirectly own Eligible
Properties (the “Mezzanine Loans”).

(ii)            senior participation interests (or a senior promissory note that
is, in effect, similar in nature to a senior participation interest) in
performing Mortgage Loans secured by first liens on Eligible Properties that
also may secure a junior promissory note (or junior interest) in such loan (the
“Senior First Mortgage B Notes”).

(iii)           junior participation interests (or a junior promissory note that
is, in effect, similar in nature to a junior participation interest) in
performing Mortgage Loans secured by first liens on Eligible Properties that
also secure a senior promissory note (or senior interest) in such loan (the
“Junior First Mortgage B Notes”).

(iv)          any other performing loan, participation interest, or other junior
mezzanine or subordinate investment which has a maximum LTV of [90%] and which

 

 

7

 

 

 

--------------------------------------------------------------------------------

 

does not otherwise conform to the criteria set forth in clauses (i) through
(iii) above that Buyer elects in its sole discretion to purchase (the “Other
Mezzanine Investments”).

(v)           any performing Stabilized Mortgage Loans with a maximum LTV of 85%
or any performing Transitional Mortgage Loans with a maximum LTV of 80%, in each
case secured by first liens on Eligible Properties.

“Eligible Property” shall mean a property that is a multifamily, retail, office,
industrial, warehouse, condominium or hospitality property or such other
property type acceptable to Buyer in the exercise of its good faith business
judgment; provided, however, that Buyer shall determine in its sole and absolute
discretion, on a case-by-case basis, whether any healthcare related property,
such as assisted living, nursing homes, acute care, rehabilitation centers,
diagnostic centers and psychiatric centers, qualifies as an Eligible Property.

“EBITDA” shall mean, for each fiscal quarter, with respect to Seller and its
consolidated Subsidiaries, an amount equal to (a) Net Income for such period
(excluding the effect of any extraordinary gains or losses resulting from the
sale of property or non-cash gains or losses outside the ordinary course of
business) plus (b), without duplication, an amount which, in the determination
of Net Income for such period, has been deducted for (i) interest expense for
such period, (ii) total federal, state, foreign or other income or franchise
taxes for such period, and (iii) all depreciation and amortization for such
period, all as determined with respect to any consolidated subsidiary in
accordance with the methodology specified in the definition of Net Income, plus
(c) any nonrecurring fees and expenses incurred on or prior to the date of the
execution and delivery of the Agreement, excluding (d) any non-cash reserve
activity.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder. Section
references to ERISA are to ERISA, as in effect at the date of this Annex I and,
as of the relevant date, any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” means any corporation or trade or business (whether or not
incorporated) that is a member of any group of organizations described in
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA of which
Seller is a member at any relevant time.

“Event of Default” shall have the meaning specified in Section 14(a) of this
Annex I.

“Facility Amount” shall mean $150,000,000.

“Facility Termination Date” shall mean June 29, 2009 unless extended pursuant to
Section 3(r) of this Annex I.

“Federal Funds Rate” shall mean, for any day, an interest rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published for such day, (or, if such day is not a Business Day, for
the immediately preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations at approximately 10 a.m. (New York time) on such day
or such transactions received by the Buyer from three Federal funds brokers of
recognized standing selected by the Buyer in its sole discretion.

 

 

8

 

 

 

--------------------------------------------------------------------------------

 

“Fee Letter” shall mean that certain letter agreement, dated the date hereof,
between Buyer and Seller, as the same may be amended, supplemented or otherwise
modified from time to time.

“Filings” shall have the meaning specified in Section 6(e) of this Annex I.

“Financing Transaction” shall mean a repurchase transaction or a financing
transaction between Buyer (or an Affiliate of Buyer) and a counterparty.

“First Mortgage B Note” shall mean any Senior First Mortgage B Note or Junior
First Mortgage B Note.

“Fitch” means Fitch Inc.

“Fixed Charge Ratio” shall mean, with respect to any period, the ratio of (a)
EBITDA for such period to (b) the sum of (i) interest expense and (ii) preferred
dividends (specifically excluding any convertible trust preferred dividends)
paid by Seller during such period.

“GAAP” shall mean United States generally accepted accounting principles
consistently applied as in effect from time to time.

“Governmental Authority” shall mean any national or federal government, any
state, regional, local or other political subdivision thereof with jurisdiction
and any Person with jurisdiction exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

“Hedging Transactions” shall mean, with respect to any or all of the Purchased
Loans, any short sale of U.S. Treasury Securities or mortgage-related
securities, futures contract (including Eurodollar futures) or options contract
or any interest rate swap, cap or collar agreement or similar arrangements
providing for protection against fluctuations in interest rates or the exchange
of nominal interest obligations, either generally or under specific
contingencies, entered into by Seller or the underlying obligor with respect to
any Purchased Loan and pledged to Seller as collateral for such Purchased Loan,
with one or more counterparties whose unsecured debt is rated at least AA (or
its equivalent) by any Rating Agency or, with respect to any Hedging Transaction
pledged to Seller as additional collateral for a Purchased Loan, such other
rating requirement applicable to such Hedging Transaction set forth in the
related Purchased Loan Documents or which is otherwise reasonably acceptable to
Buyer; provided that Seller shall not grant or permit any liens, security
interests, charges, or encumbrances with respect to any such hedging
arrangements for the benefit of any Person other than Buyer.

“Indebtedness” shall mean, for any Person: (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within 90 days of the date the respective goods are delivered or the respective
services are rendered; (c) Indebtedness of others secured by a lien on the
property of such Person, whether or not the respective Indebtedness so secured
has been assumed by such Person; (d) obligations (contingent or otherwise) of
such Person in respect of letters of credit or similar instruments issued or
accepted

 

 

9

 

 

 

--------------------------------------------------------------------------------

 

by banks and other financial institutions for account of such Person;
(e) Capital Lease Obligations of such Person; (f) obligations of such Person
under repurchase agreements or like arrangements; (g) Indebtedness of others
Guaranteed by such Person; (h) all obligations of such Person incurred in
connection with the acquisition or carrying of fixed assets by such Person; and
(i) Indebtedness of general partnerships of which such Person is a general
partner.

“Indemnified Amounts” and “Indemnified Parties” shall have the meaning specified
in Section 20 of this Annex I.

“Insured Closing Letter and Escrow Instructions” shall mean a letter addressed
to Seller and Buyer from the title insurance underwriter (or any agent thereof)
acting as an agent for each Table Funded Purchased Loan and related escrow
instructions, which letter and instructions shall be in form and substance
reasonably acceptable to Buyer and Seller.

“LIBO Rate” shall mean, with respect to any Pricing Rate Period pertaining to a
Transaction, a rate per annum determined for such Pricing Rate Period in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

LIBOR

1 – Reserve Requirement

“LIBOR” shall mean the rate per annum calculated as set forth below:

(i)             On each Pricing Rate Determination Date, LIBOR for the next
Pricing Rate Period will be the rate for deposits in United States dollars for a
one-month period which appears on Telerate Page 3750 as of 11:00 a.m., London
time, on such date; or

(ii)            On any Pricing Rate Determination Date on which no such rate
appears on Telerate Page 3750 as described above, LIBOR for the next Pricing
Rate Period will be determined on the basis of the arithmetic mean of the rates
at which deposits in United States dollars are offered by the Reference Banks at
approximately 11:00 a.m., London time, on such date to prime banks in the London
interbank market for a one-month period.

All percentages resulting from any calculations or determinations referred to in
this definition will be rounded upwards, if necessary, to the nearest multiple
of 1/100th of 1% and all U.S. dollar amounts used in or resulting from such
calculations will be rounded to the nearest cent (with one-half cent or more
being rounded upwards).

 

“LIBOR Transaction” shall mean, with respect to any Pricing Rate Period, any
Transaction with respect to which the Pricing Rate for such Pricing Rate Period
is determined with reference to the LIBO Rate.

“Loan Type” shall mean, with respect to any Purchased Loan, each of the loan
types listed in Schedule 1 attached hereto with respect to Purchased Loans.

“LTV” shall mean, with respect to any Eligible Property or Properties, the ratio
of the aggregate outstanding debt (which shall include the related Eligible Loan
and all debt senior to or pari passu with such Eligible Loan) secured, directly
or indirectly, by such Eligible Property or Properties to the aggregate value of
such Eligible Property or Properties as determined by Buyer in its sole and
absolute discretion. For purposes of Buyer’s determination, (i) the value may be
determined by reference to an Appraisal, discounted cash flow analysis or other
commercially

 

 

10

 

 

 

--------------------------------------------------------------------------------

 

reasonable method and (ii) for the avoidance of doubt, Buyer may reduce value
for any actual or potential risks (including risk of delay) posed by any liens
or claims on the related Eligible Property or Properties.

“Margin Excess Advance” shall have the meaning specified in Section 4(c) of this
Annex I.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
property, business, operations, financial condition or prospects of Seller,
(b) the ability of Seller to perform its obligations under any of the
Transaction Documents to which it is a party, (c) the validity or enforceability
of any of the Transaction Documents, (d) the rights and remedies of Buyer under
any of the Transaction Documents, (e) the timely payment of the Repurchase Price
of or accrued Price Differential in respect of the Purchased Loans or other
amounts payable in connection therewith, or (f) the aggregate value of the
Purchased Loans.

“Mezzanine Loan” shall mean any loan secured by a pledge of the direct or
indirect equity ownership interests in a Person that owns a Mortgaged Property
that also secures a Mortgage Note.

“Mezzanine Note” shall mean a note or other evidence of indebtedness of the
owner or owners of direct or indirect equity ownership interests in an
underlying real property owner secured by a pledge of such ownership interests.

“Modified Debt” shall mean, with respect to Seller, as of any date of
determination, the aggregate Indebtedness of Seller as of such date less (i) the
amount of any nonspecific balance sheet reserves maintained in accordance with
GAAP as of such date, (ii) the amount of liabilities resulting from the sale of
participation interests, provided that the related asset in which a
participation has been sold is reduced by the value of the participation
interest, (iii) liabilities resulting from the consolidation of Indebtedness
associated with any securitization where neither Seller nor any of its
affiliates was an issuer and where Seller has no recourse obligation for the
Indebtedness, and (iv) liabilities resulting from the consolidation of vehicles
managed by Seller or a Subsidiary of Seller in connection with a securitization
where Seller has less than a 50% equity interest.

“Modified Debt to Equity Ratio” shall mean the ratio of Modified Debt to
Tangible Net Worth.

“Monthly Statement” shall mean, for each calendar month during which the
Agreement shall be in effect, Seller’s or Servicer’s, as applicable
reconciliation in arrears of beginning balances, interest, principal,
paid-to-date and ending balances for each Purchased Loan, together with (a) an
Officer's Certificate with respect to all Purchased Loans sold to Buyer as at
the end of such month, (b) a written report of any developments or events that
are reasonably likely to have a Material Adverse Effect, (c) a written report of
any and all written modifications to any Purchased Loan Documents, (d) a written
report of any delinquency and loss experience with respect to any Purchased Loan
and (e) such other internally prepared reports as mutually agreed by Seller and
Buyer which reconciliation, Officer's Certificate and reports shall be delivered
to Buyer for each calendar month during the term of the Agreement within ten
(10) days following the end of each such calendar month.

“Moody’s” shall mean Moody’s Investor Service, Inc.

 

 

11

 

 

 

--------------------------------------------------------------------------------

 

“Mortgage” shall mean the mortgage, deed of trust, deed to secure debt or other
instruments, creating a valid and enforceable first or second lien, as
applicable, on or a first or second priority ownership interest in a Mortgaged
Property.

“Mortgage Loan” shall mean a commercial mortgage loan secured by a lien on real
property.

“Mortgage Note” shall mean a note or other evidence of indebtedness of a
Mortgagor secured by a Mortgage.

“Mortgaged Property” shall mean the real property or properties securing
repayment of the debt evidenced by a Mortgage Note, or, in the case of any
Mezzanine Loan or Other Mezzanine Investment, owned indirectly by the related
obligor.

“Mortgagor” shall mean the obligor on a Mortgage Note, the grantor of the
related Mortgage and the owner of the related Mortgaged Property.

“Net Income” shall mean, for any period, the consolidated net income for such
period of Seller as reported in Seller’s public financial statements prepared in
accordance with GAAP.

“New Loan” shall mean an Eligible Loan that Seller proposes to be included as a
Purchased Loan.

“Officer’s Certificate” shall mean, as to any Person, a certificate of the chief
executive officer, any vice chairman and the chief financial officer of such
Person or, for the purpose of executing certificates, the president, the vice
president and counsel responsible therefor.

“Originated Loan” shall mean any loan that is an Eligible Loan and whose related
loan documents were prepared by Seller or an Affiliate controlled by Seller.

“Permitted Transferee” shall mean any of the following which is not a
Disqualified Transferee:

 

(x)

any Affiliate of Buyer; or

(y)           any Person that is an insurance company, bank, savings and loan
association, trust company, commercial credit corporation, pension plan, pension
fund or pension fund advisory firm, mutual fund or other investment company,
governmental entity or plan, or a financial institution substantially similar to
any of the foregoing and being experienced in making commercial loans and which
holds at least $600,000,000 of real estate or other assets (including, without
limitation, loans secured directly or indirectly by real estate assets) located
in the United States (or any entity wholly-owned by any one or more institutions
meeting the foregoing criteria).

“Person” shall mean an individual, corporation, limited liability company,
business trust, partnership, joint tenant or tenant-in-common, trust,
unincorporated organization, or other entity, or a federal, state or local
government or any agency or political subdivision thereof.

“Plan” shall mean an employee benefit or other plan established or maintained
during the five year period ended prior to the date of the Agreement or to which
Seller or any ERISA Affiliate makes, is obligated to make or has, within the
five year period ended prior to the date of

 

 

12

 

 

 

--------------------------------------------------------------------------------

 

the Agreement, been required to make contributions and that is covered by Title
IV of ERISA or Section 302 of ERISA or Section 412 of the Code.

“Plan Assets” shall mean assets of any (i) employee benefit plan (as defined in
Section 3(3) of ERISA) subject to Title I of ERISA, (ii) plan (as defined in
Section 4975(e)(l) of the Code) subject to Section 4975 of the Code, or (iii)
governmental plan (as defined in Section 3(32) of ERISA) subject to any other
federal, state or local laws, rules or regulations substantially similar to
Title I of ERISA or Section 4975 of the Code.

“Portfolio Loans” shall mean all of the Purchased Loans. As of the date of the
Agreement, the Eligible Loans identified on Schedule 2 hereto have been approved
by Buyer as Portfolio Loans.

“Pre-Existing Loans” shall mean any loan that is an Eligible Loan and is not an
Originated Loan.

“Preliminary Due Diligence Package” shall mean with respect to any New Loan, the
following due diligence information relating to such New Loan to be provided by
Seller to Buyer pursuant to this Annex I:

(i)            a summary memorandum outlining the proposed transaction,
including potential transaction benefits and all material underwriting risks,
all Underwriting Issues and all other characteristics of the proposed
transaction that a prudent buyer would consider material;

 

(ii)

current rent roll, if applicable;

 

(iii)

cash flow pro-forma, plus historical information, if available;

 

(iv)

indicative debt service coverage ratios;

 

(v)

indicative loan-to-value ratio;

(vi)         Seller’s or any Affiliate's relationship with its potential
underlying borrower or any affiliate;

(vii)        if applicable, Phase I environmental report (including asbestos and
lead paint report);

 

(viii)

if applicable, engineering and structural reports;

 

(ix)

third party reports, to the extent available and applicable, including:

 

(a)

current Appraisal;

(b)         Phase II or other follow-up environmental report if recommended in
Phase I;

 

(c)

seismic reports; and

(d)         operations and maintenance plan with respect to asbestos containing
materials;

 

 

13

 

 

 

--------------------------------------------------------------------------------

 

(x)          analyses and reports with respect to such other matters concerning
the New Loan as Buyer may in its sole discretion require;

(xi)         documents evidencing such New Loan, or current drafts thereof,
including, without limitation, underlying debt and security documents,
guaranties, underlying borrower's organizational documents, warrant agreements,
loan and collateral pledge agreements, and intercreditor agreements, as
applicable;

(xii)        a list that specifically and expressly identifies any Purchased
Loan Documents that relate to such Purchased Loan but are not in Seller’s
possession;

(xiii)       in the case of a participation interest, all information described
in this definition which would otherwise be provided for the underlying Mortgage
Loan if it constituted an Eligible Loan except that, as to items set forth in
subparagraphs (ix), to the extent Seller possesses such information or has
access to such information because it was provided to the related lead lender
and made available to Seller, and in addition, all documentation evidencing the
participation interest; and

 

(xiv)

insurance documentation as shall be satisfactory to Buyer in its sole
discretion.

“Pricing Rate Determination Date” shall mean with respect to any Pricing Rate
Period, the second (2nd) Business Day preceding the first day of the Pricing
Rate Period.

“Pricing Rate Period” shall mean (a) in the case of the first Pricing Rate
Period with respect to any Transaction, the period commencing on and including
the Purchase Date for such Transaction and ending on and including the last day
of the calendar month in which the Purchase Date occurs, and (b) in the case of
any subsequent Pricing Rate Period, the period commencing on and including the
first day of a calendar month and ending on and including the last day of such
calendar month; provided, however, that in no event shall any Pricing Rate
Period end subsequent to the Repurchase Date.

“Principal Payment” shall mean, with respect to any Purchased Loans, any payment
or prepayment of principal received in respect thereof (including casualty or
condemnation proceeds to the extent such proceeds are not required under the
underlying loan documents to be reserved, escrowed, readvanced or applied for
the benefit of the obligor or the underlying real property). For purposes of
clarification, prepayment premiums or penalties shall not be deemed principal.

“Purchase Percentage” shall mean, with respect to any Purchased Loan, the
applicable “Purchase Percentage” specified in Schedule 1 and approved by Buyer
for a Loan Type (or as otherwise specified in the applicable Confirmation).

“Purchased Loan Documents” shall mean, with respect to a Purchased Loan, the
documents comprising the Purchased Loan File for such Purchased Loan.

“Purchased Loan File” shall mean the documents specified as the “Purchased Loan
File” in Section 7(b) of this Annex I, together with any additional documents
and information required to be delivered to Buyer or its designee (including the
Custodian) pursuant to this Annex I.

“Purchased Loan Information” shall mean, with respect to each Purchased Loan,
the information set forth in Schedule 3 attached hereto.

 

 

14

 

 

 

--------------------------------------------------------------------------------

 

“Purchased Loan Schedule” shall mean a schedule of Purchased Loans attached to
each Trust Receipt and Custodial Delivery Certificate containing information
substantially similar to the Purchased Loan Information.

“Purchased Loans” shall mean (i) with respect to any Transaction, the Eligible
Loans sold by Seller to Buyer in such Transaction and (ii) with respect to the
Transactions in general, all Eligible Loans sold by Seller to Buyer and any
additional cash and/or other assets delivered by Seller to Buyer pursuant to
Section 4(a) of this Annex I.

“Rating Agency” shall mean any of Fitch, Moody’s and Standard & Poor’s.

“Reference Banks” shall mean banks each of which shall (i) be a leading bank
engaged in transactions in Eurodollar deposits in the international Eurocurrency
market and (ii) have an established place of business in London. Initially, the
Reference Bank shall be JPMorgan Chase Bank. If any such Reference Bank should
be unwilling or unable to act as such or if Buyer shall terminate the
appointment of any such Reference Bank or if any of the Reference Banks should
be removed from the Reuters Monitor Money Rates Service or in any other way fail
to meet the qualifications of a Reference Bank, Buyer in the exercise of its
good faith business judgment may designate alternative banks meeting the
criteria specified in clauses (i) and (ii) above.

“Regulations T, U and X” shall mean Regulations T, U and X of the Board of
Governors of the Federal Reserve System (or any successor), as the same may be
modified and supplemented and in effect from time to time.

“Remittance Date” shall mean the first (1st) calendar day of each month, or the
next succeeding Business Day, if such calendar day shall not be a Business Day.

“Requirement of Law” shall mean any law, treaty, rule, regulation, code,
directive, policy, order or requirement or determination of an arbitrator or a
court or other governmental authority whether now or hereafter enacted or in
effect.

“Reserve Requirement” shall mean, with respect to any Pricing Rate Period, the
aggregate (without duplication) of the rates (expressed as a decimal fraction)
of reserve requirements in effect during such Pricing Rate Period (including,
without limitation, basic, supplemental, marginal and emergency reserves under
any regulations of the Board of Governors of the Federal Reserve System or other
governmental authority having jurisdiction with respect thereto) dealing with
reserve requirements prescribed for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of such Board of Governors)
maintained by Buyer.

“Reset Date” shall mean, with respect to any Pricing Rate Period, the second
Business Day preceding the first day of such Pricing Rate Period with respect to
any Transaction.

“Scheduled Purchase Date” shall mean the date agreed between the parties or
specified in the applicable Confirmation as the “Purchase Date” or the
“Scheduled Purchase Date”.

“Seller” shall mean Capital Trust, Inc., a Maryland corporation and its
permitted successors and assigns.

“Servicing Agreement” has the meaning specified in Section 22(b) of this Annex
I.

 

 

15

 

 

 

--------------------------------------------------------------------------------

 

“Servicing Fee” shall mean the “Servicing Fees” as defined in the Servicing
Agreement payable to the Servicer thereunder.

“Servicing Records” has the meaning specified in Section 22(b) of this Annex I.

“Significant Modification” shall mean (a) any modification or amendment of a
Purchased Loan which:

(i)             reduces the principal amount of the Purchased Loan in question
other than (1) with respect to a dollar-for-dollar principal payment or (2)
reductions of principal to the extent of deferred, accrued or capitalized
interest added to principal which additional amount was not taken into account
by Buyer in determining the related Purchase Price;

(ii)            increases the principal amount of a Purchased Loan other than
increases which are derived from accrual or capitalization of deferred interest
which is added to principal or protective advances;

(iii)           modifies the payments of principal and interest when due of the
Purchased Loan in question;

(iv)           changes the frequency of scheduled payments of principal and
interest in respect of a Purchased Loan;

(v)            subordinates the lien priority of the Purchased Loan or the
payment priority of the Purchased Loan other than subordinations expressly
required under the then existing terms and conditions of the Purchased Loan
(provided, however, the foregoing shall not preclude the execution and delivery
of subordination, nondisturbance and attornment agreements with tenants,
subordination to tenant leases, easements, plats of subdivision and condominium
declarations and similar instruments which in the commercially reasonable
judgment of Seller do not materially adversely affect the rights and interest of
the holder of the Purchased Loan in question);

(vi)           releases any collateral for the Purchased Loan other than
releases required under the then existing Purchased Loan documents or releases
in connection with eminent domain or under threat of eminent domain;

(vii)          waives, amends or modifies any cash management or reserve account
requirements of the Purchased Loan other than changes required under the then
existing Purchased Loan documentation;

(viii)         waives any due-on-sale or due-on-encumbrance provisions of the
Purchased Loan other than waivers required to be given under the then existing
Purchased Loan documents; and

(b)           any modification, amendment or other material action with respect
to a Purchased Loan (or the related mortgage loan, if such Purchased Loan is
Mezzanine Loan or Other Mezzanine Investment) which under the terms of the
related intercreditor agreement or participation agreement, as the case may be,
requires the consent of Seller or its “operating advisor” or the agent (as
distinct from consultation rights).

 

 

16

 

 

 

--------------------------------------------------------------------------------

 

“Stabilized” shall refer to a Mortgage Loan that has a Debt Yield (as calculated
by Buyer) of greater than 10%.

“Standard & Poor’s” shall mean Standard & Poor’s Ratings Services, Inc., a
division of the McGraw Hill Companies Inc.

“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership or other entity of which at least a majority of the securities or
other ownership interests having by the terms thereof ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions of such corporation, partnership or other entity (irrespective of
whether or not at the time securities or other ownership interests of any other
class or classes of such corporation, partnership or other entity shall have or
might have voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person.

“Supplemental Due Diligence List” shall mean, with respect to any New Loan,
information or deliveries concerning such New Loan that Buyer shall request in
addition to the Preliminary Due Diligence Package, including, without
limitation, a credit approval memorandum representing the final terms of the
underlying transaction, a loan-to-value ratio computation and a final debt
service coverage ratio computation for such proposed New Loan.

“Survey” shall mean a certified ALTA/ACSM (or applicable state standards for the
state in which a Mortgaged Property is located) survey of a Mortgaged Property
prepared by a registered independent surveyor and in form and content reasonably
satisfactory to Buyer and the company issuing the Title Policy for such
Mortgaged Property.

“Table Funded Purchased Loan” shall mean a Purchased Loan which is sold to Buyer
simultaneously with the origination or acquisition thereof, which origination or
acquisition is financed with the Purchase Price, pursuant to Seller’s request,
paid directly to a title company or other settlement agent, in each case,
approved by Buyer, for disbursement in connection with such origination or
acquisition. A Purchased Loan shall cease to be a Table Funded Purchased Loan
after the Custodian has delivered a Trust Receipt to Buyer certifying its
receipt of the Purchased Loan File therefor.

“Tangible Net Worth” shall mean, as of any date of determination, (a) all
amounts which would be included under capital (it being agreed that any
convertible trust preferred securities and any unfunded commitments or capital
which can be drawn will be included as capital) on the balance sheet of Seller
at such date, determined in accordance with GAAP as of such date, less (b)(i)
amounts owing to Seller from Affiliates and (ii) intangible assets of the Seller
as of such date.

“Table Funded Trust Receipt” shall have the meaning given to such term in the
Custodial Agreement.

“Telerate Page 3750” shall mean the display page currently so designated on the
Dow Jones Telerate Service (or such other page as may replace that page on that
service for the purpose of displaying comparable rates or prices).

“Title Policy” shall have the meaning specified in paragraph 2(d) of Exhibit V.

 

 

17

 

 

 

--------------------------------------------------------------------------------

 

“Total Indebtedness” shall mean, with respect to Seller, as of any date of
determination, the aggregate Indebtedness of Seller as of such date less (i) the
amount of any nonspecific balance sheet reserves maintained in accordance with
GAAP as of such date, (ii) the amount of liabilities resulting from the sale of
participation interests, provided that the related asset in which a
participation has been sold is reduced by the value of the participation
interest, (iii) liabilities resulting from the consolidation of Indebtedness
associated with any securitization where Seller has no recourse obligation for
the Indebtedness and (iv) liabilities resulting from the consolidation of
vehicles managed by Seller or a Subsidiary of Seller in connection with a
securitization where Seller has less than a 50% equity interest.

“Transaction” shall have the meaning specified in Section 1(a) of this Annex I.

“Transaction Conditions Precedent” shall have the meaning specified in Section
3(e) of this Annex I.

“Transaction Costs” shall mean, with respect to any Purchased Loan, all actual
out-of-pocket reasonable costs and expenses paid or incurred by Buyer and
payable by Seller relating to the purchase of such Purchased Loan (including
legal fees and other fees described in Section 20(b) of this Annex I).
Transaction Costs shall not include costs incurred by Buyer for overhead and
general administrative expenses.

“Transaction Documents” shall mean, collectively, the Agreement (including this
Annex I and any other annexes and schedules attached to the Agreement), the Fee
Letter, the Blocked Account Agreement, the Custodial Agreement, the Servicing
Agreement, the Transfer Documents, all Confirmations executed pursuant to this
Annex I in connection with specific Transactions and all other documents
executed in connection herewith and therewith.

“Transfer Documents” shall mean, with respect to any Purchased Loan, all
applicable documents described in Section 7(b) of this Annex I necessary to
transfer all of Seller’s right, title and interest in such Purchased Loan to
Buyer in accordance with the terms of this Annex I.

“Transitional” shall refer to a Mortgage Loan that has a Debt Yield (as
calculated by Buyer) of less than or equal to 10% but greater than or equal to
5%.

“Trust Receipt” shall mean a trust receipt issued by the Custodian, or the
Bailee, as applicable, to Buyer confirming the Bailee’s or the Custodian’s, as
applicable, possession of certain Purchased Loan Files which are the property of
and held by the Bailee or the Custodian, as applicable, on behalf of Buyer (or
any other holder of such trust receipt) in the form required under the Custodial
Agreement or the Bailee Agreement.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided that if by reason of mandatory provisions of
law, the perfection or the effect of perfection or non-perfection of any
security interest is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than New York, "Uniform Commercial Code" shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions of this Annex I relating to such perfection or effect of
perfection or non-perfection.

“Underwriting Issues” shall mean, with respect to any Eligible Loan as to which
Seller intends to request a Transaction, all material information that has come
to Seller’s attention that, based on the making of reasonable inquiries and the
exercise of reasonable care and diligence

 

 

18

 

 

 

--------------------------------------------------------------------------------

 

under the circumstances, would, in the context of the totality of the
Transaction in question, be considered a materially “negative” factor (either
separately or in the aggregate with other information), (including, but not
limited to, whether any of the Eligible Loans were repurchased from any
warehouse loan facility or a repurchase transaction due to the breach of a
representation and warranty or a material defect in loan documentation or
closing deliveries (such as any absence of any material Purchased Loan
Document(s)), to a reasonable institutional mortgage or mezzanine loan buyer in
determining whether to originate or acquire the Eligible Loan in question.

3.

INITIATION; CONFIRMATION; TERMINATION; FEES

The provisions of Paragraph 3 of the Agreement (“Initiation; Confirmation;
Termination”) are hereby deleted and replaced in their respective entireties by
the following provisions of this Section 3:

(a)           Seller may, from time to time, prior to the Facility Termination
Date, request that Buyer enter into a Transaction with respect to one or more
New Loans. Seller shall initiate each request by submitting a Preliminary Due
Diligence Package for Buyer’s review and approval. Notwithstanding anything to
the contrary herein, Buyer shall have no obligation to consider for purchase any
proposed Transaction which has an aggregate Repurchase Price (excluding the
Price Differential with respect to the Purchased Loans as of the date of
determination) that when combined with all Purchased Loans which have not been
repurchased by Seller exceeds the Facility Amount. Buyer shall determine, in its
sole and absolute discretion, whether a New Loan qualifies as an Eligible Loan.
Buyer shall have the right to review all New Loans proposed to be sold to Buyer
in any Transaction and to conduct its own due diligence investigation of such
New Loans as Buyer determines is reasonably necessary. Seller agrees to promptly
reimburse Buyer for its Diligence Fees upon request for payment or reimbursement
thereof. Notwithstanding any provision to the contrary herein or any other
Transaction Document, Buyer shall be entitled to make a determination, in its
sole and absolute discretion, that it shall not purchase any or all of the New
Loans proposed to be sold to Buyer by Seller.

(b)           Upon Buyer’s receipt of a complete Preliminary Due Diligence
Package with respect to a proposed Transaction, Buyer shall have the right
within five (5) Business Days, to request in a Supplemental Due Diligence List
such additional Diligence Materials and deliveries that Buyer deems necessary to
properly evaluate the New Loans. Buyer’s failure to respond to Seller shall be
deemed to be a denial of Seller’s request to enter into the proposed
Transaction, unless Buyer and Seller have agreed otherwise in writing.
Notwithstanding anything to the contrary herein, Buyer may deny, in Buyer’s sole
and absolute discretion, Seller’s request for a Transaction at any time prior to
the issuance of a Confirmation irrespective of Buyer’s request for additional
Diligence Materials.”

(c)           Seller shall, if Seller desires to enter into such Transaction
with respect to the related New Loans upon the terms set forth by Buyer with
respect to its determination of Market Value and Purchase Price for the related
New Loans, satisfy the conditions set forth below with respect to each New Loan
as a condition precedent to Buyer’s Final Approval (as defined below), all in a
manner reasonably satisfactory to Buyer and pursuant to documentation reasonably
satisfactory to Buyer:

(i)             Delivery of Purchased Loan Documents. Seller shall deliver to
Buyer: (x) with respect to any New Loan that is a Pre-Existing Loan, copies of
the Purchased Loan Documents, except for such Purchased Loan Documents that
Seller expressly and specifically disclosed in Seller’s Preliminary Due
Diligence Package were not in Seller’s possession; and (y) with respect to any
New Loan that is an Originated Loan, drafts of the Purchased Loan Documents.

 

 

19

 

 

 

--------------------------------------------------------------------------------

 

(ii)          Environmental and Engineering. Buyer shall have received a “Phase
1” (and, if necessary, “Phase 2”) environmental report, an asbestos survey, if
applicable, and an engineering report, each in form reasonably satisfactory to
Buyer, by an engineer and an environmental consultant, each as listed on
Schedules 5 and 6, respectively, as such schedules may be amended from time to
time by Seller or Buyer upon approval by Buyer in its reasonable discretion.

(iii)           Appraisal. If obtained by Seller, Buyer shall have received
either an Appraisal or a Draft Appraisal of the related Eligible Property or
Properties. If Buyer receives only a Draft Appraisal prior to entering into a
Transaction, Seller shall deliver an Appraisal on or before thirty (30) days
after the Purchase Date.

(iv)          Insurance. Buyer shall have received certificates or other
evidence of insurance detailing insurance coverage in respect of the related
Eligible Property or Properties of types (including but not limited to casualty,
general liability and terrorism insurance coverage), in amounts, with insurers
and otherwise in compliance with the terms, provisions and conditions set forth
in the Purchased Loan Documents and otherwise reasonably satisfactory to Buyer.
Such certificates or other evidence shall indicate that Seller (or as to a New
Loan that is a participation interest, the lead lender on the related whole loan
in which Seller is a participant) will be named as an additional insured as its
interest may appear and shall contain a loss payee endorsement in favor of such
additional insured with respect to the policies required to be maintained under
the Purchased Loan Documents.

(v)           Survey. Buyer shall have received all surveys of the related
Eligible Property or Properties that are in Seller’s possession.

(vi)          Lien Search Reports. Buyer or Buyer’s counsel shall have received,
as reasonably requested by Buyer, satisfactory reports of UCC, tax lien,
judgment and litigation searches and any existing Title Policies relating to the
New Loan, Eligible Property or Properties, Seller and related underlying
obligor, such searches to be conducted in each location Buyer shall reasonably
designate.

(vii)         Opinions of Counsel. Buyer shall have received copies of all legal
opinions with respect to the New Loan which shall be in form and substance
reasonably satisfactory to Buyer.

 

(viii)

Title Policy.

(a)           With respect to any New Loan that is a Mortgage Loan, Seller shall
have delivered to Buyer (1) an unconditional commitment to issue a Title Policy
or Policies in favor of Seller and Seller’s successors and/or assigns with
respect to Seller’s interest in the related real property with an amount of
insurance that shall be not less than the related Repurchase Price or such other
amount as Buyer shall require in its reasonable discretion or (2) an endorsement
or confirmatory letter from the existing title company to an existing Title
Policy (in an amount not less than the related Repurchase Price or such other
amount as Buyer shall require in its reasonable discretion) in favor of Seller
and Seller’s successors and/or assigns that adds such parties as an additional
insured.

 

 

20

 

 

 

--------------------------------------------------------------------------------

 

(b)          With respect to any New Loan that is a First Mortgage B-Note,
Seller shall have delivered to Buyer a copy of an unconditional commitment to
issue a Title Policy or endorse an existing Title Policy in favor of the lead
lender to whom the related obligor issued the related Mortgage Note, in an
amount not less than the amount of such Mortgage Note and, if the First Mortgage
B-Note is evidenced by a separate promissory note rather than a participation
certificate, in an amount not less than the amount of all Mortgage Notes secured
by the Mortgage that secures the related promissory notes.

(c)           With respect to a Mezzanine Loan or Other Mezzanine Investment,
(i) Seller shall have delivered to Buyer such evidence as Buyer on a
case-by-case basis, in its sole discretion, shall require of the ownership of
the real property underlying New Loan including, without limitation, (i) a copy
of a Title Policy, issued by a title insurer and with such endorsements
(including, without limitation, a “Mezzanine Lender’s Endorsement”, if obtained
by Seller), in each case acceptable to Buyer in its sole discretion, showing
that title is vested in the related obligor or in an entity in whom such obligor
holds an equity interest and (ii) if obtained by Seller, Seller shall have
delivered to Buyer an Eagle 9 UCC Title Policy which policy shall (x) provide an
amount of insurance that shall be not less than the related Repurchase Price or
such other amount as Buyer shall require in its sole discretion, (y) shall
insure Seller’s security interest in the equity interests pledged and (z) be
assignable by its terms with a transfer of the Mezzanine Loan or Other Mezzanine
Investment, as applicable.

(ix)          Additional Real Estate Matters. To the extent obtained by Seller,
Seller shall have delivered to Buyer such other real estate related certificates
and documentation as may have been requested by Buyer, such as: (y) certificates
of occupancy issued by the appropriate Governmental Authority and either letters
certifying that the related Eligible Property or Properties is in compliance
with all applicable zoning laws issued by the appropriate Governmental Authority
or evidence that the related Title Policy includes a zoning endorsement and (z)
abstracts of all leases in effect at the Mortgaged Property delivered in
connection with the New Loan.

(x)           First Mortgage B-Notes. In the case of a First Mortgage B-Note, in
addition to the delivery of the items in clauses (vi), (vii) and (viii), Buyer
shall have received all documentation specified in clauses (i) through (v) and
(ix) as if the underlying Mortgage Loan were the direct collateral to the extent
Seller possesses such documentation or has access to such documentation because
it was provided to the related lead lender and made available to Seller and, to
the extent applicable, all documents evidencing a participation interest,
including, but not limited to, an original participation certificate, if
applicable, and the related participation agreement and/or the related
intercreditor agreement.

(xi)          Other Documents. Buyer shall have received such other documents as
Buyer or its counsel shall reasonably deem necessary.

Within five (5) Business Days of Seller’s satisfaction of all of the conditions
enumerated in clauses (i) through (xi) above, Buyer shall either (A) if the
Purchased Loan Documents with respect to the New Loan are not reasonably
satisfactory in form and substance to Buyer, notify Seller that Buyer has not
approved the New Loan or (B) notify Seller that Buyer agrees to purchase the New
Loan, subject to satisfaction (or waiver by Buyer) of the Transaction Conditions
Precedent (such notice, a “Final Approval”). Buyer’s failure to respond to
Seller within five (5) Business Days shall be deemed to be a

 

 

21

 

 

 

--------------------------------------------------------------------------------

 

denial of Seller’s request that Buyer purchase the New Loan, unless Buyer and
Seller have agreed otherwise in writing.

(d)           Upon issuing a Final Approval with respect to a proposed
Transaction, Buyer shall promptly deliver to Seller a written confirmation in
the form of Exhibit I attached hereto of each proposed Transaction (a
“Confirmation”); provided, that unless otherwise agreed by Seller, Buyer shall
deliver a separate Confirmation with respect to each New Loan (and, in this
connection, shall set forth (a) the name of the borrower with respect to the New
Loan, (b) the loan agreement (including the date) or other document or
instrument pursuant to which the related New Loan is made or governed, and (c)
the initial or then outstanding principal amount of the related New Loan), shall
identify Buyer and Seller, and shall set forth (i) the Purchase Date, (ii) the
Purchase Price for such New Loan (which based on Buyer’s diligence may be
different than the Purchase Price set forth in the Preliminary Approval
delivered to Seller), (iii) the Repurchase Date, (iv) the Pricing Rate
applicable to such New Loan (including the Applicable Spread) and (v) any
additional terms or conditions not inconsistent with the Agreement reasonably
and in good faith requested by Buyer which do not have the effect of materially
changing the terms and conditions of the Agreement. Each Confirmation shall be
deemed incorporated herein by reference with the same effect as if set forth
herein at length. With respect to any Transaction, the Pricing Rate shall be
determined initially on the Pricing Rate Determination Date applicable to the
first Pricing Rate Period for such Transaction, and shall be reset on each Reset
Date for the next succeeding Pricing Rate Period for such Transaction. Buyer or
its agent shall determine in accordance with the terms of the Agreement the
Pricing Rate on each Pricing Rate Determination Date for the related Pricing
Rate Period and notify Seller of such rate for such period on the Reset Date.

(e)           Provided each of the Transaction Conditions Precedent set forth in
this Section 3(e) shall have been satisfied (or waived by Buyer), and subject to
Seller’s rights under Section 3(f), Buyer shall transfer the Purchase Price to
Seller with respect to each New Loan for which it has issued a Confirmation on
the Purchase Date specified in such Confirmation (provided Seller has not
objected to such Confirmation within the time frame permitted under Section
3(f)), which shall be not more than three (3) Business Days following the
issuance of such Confirmation of a Transaction by Buyer in accordance with this
Section 3, and the related Purchased Loan shall be concurrently transferred by
Seller to Buyer or its nominee. For purposes of this Section 3(e), the
“Transaction Conditions Precedent” shall be satisfied with respect to any
proposed Transaction if:

(1)           No (x) monetary or material non-monetary Default or (y) Event of
Default under the Agreement shall have occurred and be continuing as of the
Purchase Date for such proposed Transaction;

(2)           Seller shall have a Fixed Charge Ratio of at least 2:1, a Debt to
Equity Ratio of less than 5:1 and a Modified Debt to Equity Ratio of less than
10:1 for the fiscal quarter most recently ended;

(3)           The Seller shall have delivered to the Buyer an Officer’s
Certificate of the Seller certifying that (A) the representations and warranties
made by Seller in any of the Transaction Documents are true and correct in all
material respects as of the Purchase Date for such Transaction and unless waived
by Buyer (except (i) such representations which by their terms speak as of a
specified date and (ii) to the extent such representations and warranties have
been previously qualified and such qualifications have been accepted by Buyer),
(B) Seller is in compliance with all governmental licenses and authorizations,
(C) Seller is qualified to do business, validly existing and, to the extent
determinable, in good standing, in all required jurisdictions, (D) the facts set
forth in the Diligence Materials related to the collateral for the Purchased
Loan are, to the best knowledge of Seller after diligent inquiry, true and
correct (or

 

 

22

 

 

 

--------------------------------------------------------------------------------

 

shall fully explain all adverse changes from the information previously supplied
to Buyer), (E) there has been no change in the organizational and authority
documents provided to Buyer pursuant to Section 7(d)(ii) of this Annex I since
the date of the most recent certification thereof to Buyer, and (F) there has
been no Material Adverse Effect since the last Purchase Date. If requested by
Buyer, Seller shall also receive an Officer’s Certificate covering such matters
as Buyer may request;

(4)           Buyer shall have (A) determined, in accordance with the applicable
provisions of Section 3(a) of this Annex I that the New Loan proposed to be sold
to Buyer by Seller in such Transaction is an Eligible Loan and (B) obtained
internal credit approval for the inclusion of such New Loan as a Purchased Loan
in a Transaction;

(5)           The applicable Purchased Loan File described in Section 7(b) shall
have been delivered to Custodian or Bailee and Buyer shall have received a Trust
Receipt from Custodian or Bailee with respect to such Purchased Loan File;

(6)           Seller shall have delivered to each Mortgagor or obligor under any
Purchased Loan a direction letter in accordance with Section 5(a) of this Annex
I unless such Mortgagor or obligor or related servicer or senior lender is
already remitting payments to the Servicer whereupon Seller shall direct the
Servicer to remit all such amounts into the Blocked Account in accordance with
Section 5(a) and to service such payments in accordance with the Servicing
Agreement and the provisions of this Annex I;

(7)           Seller shall have paid to Buyer any unpaid Diligence Fees in
respect of such Purchased Loan;

(8)           Buyer shall have determined that after giving effect to the
proposed Transaction, (i) the Repurchase Price (exclusive of accrued and unpaid
Pricing Differential) of no single Purchased Loan exceeds 30% of the Facility
Amount and (ii) the aggregate Repurchase Price (exclusive of accrued and unpaid
Pricing Differential) of Purchased Loans secured directly or indirectly by
Eligible Properties which are hospitality assets does not exceed 30% of the
Facility Amount;

 

(9)

No Purchased Loan shall be a Defaulted Loan;

(10)         Buyer shall have received an opinion of counsel of Seller, in form
and substance reasonably satisfactory to Buyer, covering the enforceability,
authority, execution, delivery and perfection of the assignment of the Purchased
Loan and all Transfer Documents, and such other matters as Buyer may reasonably
require;

(11)         No event shall have occurred or circumstance shall exist which has
a Material Adverse Effect;

(12)         There shall not have occurred (i) a material change in financial
markets, an outbreak or escalation of hostilities or a material change in
national or international political, financial or economic conditions, (ii) a
general suspension of trading on major stock exchanges or suspension of trading
in Seller’s stock and (iii) a disruption in or moratorium on commercial banking
activities or securities settlement services.

(f)           Each Confirmation, together with the Agreement, shall be
conclusive evidence of the terms of the Transaction covered thereby unless
objected to in writing by Seller no more than two (2)

 

 

23

 

 

 

--------------------------------------------------------------------------------

 

Business Days after the date such Confirmation is received by Seller. An
objection sent by Seller with respect to any Confirmation must state
specifically that the writing is an objection, must specify the provision(s) of
such Confirmation being objected to by Seller, must set forth such provision(s)
in the manner that Seller believes such provisions should be stated, and must be
received by Buyer no more than two (2) Business Days after such Confirmation is
received by Seller. Buyer, in its sole discretion, may issue another
Confirmation addressing Seller’s objections or may elect not to proceed with the
proposed Transaction.

(g)           Seller shall be entitled to terminate a Transaction on demand, and
repurchase the related Purchased Loan on any Business Day prior to the
Repurchase Date (an “Early Repurchase Date”); provided, however, that:

(i)             No Event of Default shall be continuing or would occur or result
from such early repurchase,

(ii)            Seller notifies Buyer in writing of its intent to terminate such
Transaction and repurchase the related Purchased Loan no later than five (5)
Business Days prior to the Early Repurchase Date, and

(iii)           On the Early Repurchase Date, Seller shall pay to Buyer an
amount equal to the sum of the Repurchase Price for such Transaction, all Costs
and any other amounts payable by Seller and outstanding under the Agreement
(including, without limitation, Section 3(n) of this Annex I) with respect to
such Transaction against transfer to Seller or its agent of the related
Purchased Loan.

(h)           On the Repurchase Date (or the Early Repurchase Date, as
applicable), termination of the applicable Transactions will be effected by
transfer to Seller or, if requested by Seller, its designee of the related
Purchased Loans, and any Income in respect thereof received by Buyer (and not
previously credited or transferred to, or applied to the obligations of, Seller
pursuant to Section 4(a) or Section 5) against the simultaneous transfer of the
Repurchase Price, all Costs and any other amounts payable and outstanding under
the Agreement (including without limitation, Sections 3(l) and 3(n) of this
Annex I, if any) to an account of Buyer.

(i)            So long as no Default or Event of Default has occurred and is
then continuing, the Repurchase Price with respect to one or more Purchased
Loans may be paid in part at any time upon two (2) Business Days prior written
notice; provided, however, that any such payment shall be accompanied by an
amount representing accrued Price Differential with respect to such Purchased
Loan(s) on the amount of such payment and all other amounts then due under the
Transaction Documents. Each partial payment of the Repurchase Price that is
voluntary (as opposed to mandatory under the terms of the Agreement) shall be in
an amount of not less than One Hundred Thousand Dollars ($100,000).

(j)            In lieu of repaying the Repurchase Price, in whole or in part,
with respect to the Transactions when and as otherwise required or permitted by
the Agreement, Seller may elect to deposit any such amount (the “Early
Repurchase Deposit”) with Buyer (the date of such deposit, the “Early Repurchase
Deposit Funding Date”) until such date as the application of the Early
Repurchase Deposit towards the Repurchase Price would not cause Buyer to incur
such costs (the “Early Repurchase Deposit Application Date”). The Early
Repurchase Deposit shall be held in an interest-bearing account controlled by
Buyer and, at Buyer’s option, shall be accompanied by a payment (as estimated by
Buyer) equal to the difference between the interest earned on the Early
Repurchase Deposit and the Price Differential that will accrue on a portion of
the relevant Transaction equal to the Early Repurchase Deposit during the

 

 

24

 

 

 

--------------------------------------------------------------------------------

 

period from the Early Repurchase Deposit Funding Date to the Early Repurchase
Deposit Application Date.

(k)           Concurrently with its execution and delivery of the Agreement and
on such other dates specified in the Fee Letter, Seller shall pay Buyer the
amounts specified in the Fee Letter.

(l)            If prior to the first day of any Pricing Rate Period with respect
to any Transaction, (i) Buyer shall have reasonably determined (which
determination shall be conclusive and binding upon Seller absent manifest error)
that, by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining the LIBO Rate for such Pricing
Rate Period, or (ii) the LIBO Rate determined or to be determined for such
Pricing Rate Period will not adequately and fairly reflect the cost to Buyer (as
reasonably determined and certified to Seller by Buyer) of making or maintaining
Transactions during such Pricing Rate Period, Buyer shall give telecopy or
telephonic notice thereof to Seller as soon as practicable thereafter. If such
notice is given, the Pricing Rate with respect to such Transaction for such
Pricing Rate Period, and for any subsequent Pricing Rate Periods until such
notice has been withdrawn by Buyer, shall be a per annum rate equal to the sum
of (i) the Federal Funds Rate, (ii) 0.25% and (iii) the Applicable Spread (the
“Alternative Rate”).

(m)         Notwithstanding any other provision herein, if after the date of the
Agreement, the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof shall make it unlawful for Buyer to effect
LIBOR Transactions as contemplated by the Transaction Documents, (a) the
commitment of Buyer hereunder to enter into new LIBOR Transactions and to
continue LIBOR Transactions as such shall forthwith be canceled, and (b) the
LIBOR Transactions then outstanding shall be converted automatically to
Alternative Rate Transactions on the last day of the then current Pricing Rate
Period or within such earlier period as may be required by law. If any such
conversion of a LIBOR Transaction occurs on a day which is not the last day of
the then current Pricing Rate Period with respect to such LIBOR Transaction,
Seller shall pay to Buyer such amounts, if any, as may be required pursuant to
Section 3(n).

(n)           Upon demand by Buyer, Seller shall indemnify Buyer and hold Buyer
harmless from any net loss or expense (not to include any lost profit or
opportunity) (including, without limitation, reasonable attorneys’ fees and
disbursements) which Buyer actually sustains or incurs as a consequence of
(i) default by Seller in terminating any Transaction after Seller has given a
notice in accordance with Section 3(g) of a termination of a Transaction, (ii)
any payment of all or any portion of the Repurchase Price, as the case may be,
on any day other than a Remittance Date (including, without limitation, any such
loss or expense arising from the reemployment of funds obtained by Buyer to
maintain Transactions hereunder or from fees payable to terminate the deposits
from which such funds were obtained, provided Seller shall not be obligated to
reimburse Buyer for the incremental cost of reemploying funds or terminating
deposits which arise solely as a result of Buyer depositing funds or employing
funds at a rate calculated other than by reference to LIBOR (as defined herein))
or (iii) default by Seller in selling Eligible Loans after Seller has notified
Buyer of a proposed Transaction and Buyer has agreed to purchase such Eligible
Loans in accordance with the provisions of the Agreement. A certificate as to
such costs, losses, damages and expenses, setting forth the calculations
therefor shall be submitted promptly by Buyer to Seller and shall be conclusive
and binding on Seller in the absence of manifest error.

(o)           If (A) the Transactions are characterized by a U.S. Federal, state
or local taxing authority in a manner other than as described in Section 23 of
this Annex I, or (B) after the date of the Agreement, the adoption of or any
change in any Requirement of Law or in the interpretation or application thereof
by any Governmental Authority or compliance by Buyer with any request or
directive (whether or not having the force of law) from any central bank or
other Governmental Authority having jurisdiction over Buyer made subsequent to
the date hereof:

 

 

25

 

 

 

--------------------------------------------------------------------------------

 

(i)           shall subject Buyer to any tax of any kind whatsoever with respect
to the Transaction Documents, any Purchased Loan or any Transaction, or change
the basis of taxation of payments to Buyer in respect thereof (except for
changes in the rate of tax on Buyer’s overall net income);

(ii)            shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
Buyer which is not otherwise included in the determination of the LIBO Rate
hereunder; or

(iii)           shall impose on Buyer any other condition due to the Agreement
or the Transactions;

and the result of any of the foregoing is to increase the cost to Buyer of
entering into, continuing or maintaining Transactions or to reduce any amount
receivable under the Transaction Documents in respect thereof; then, in any such
case, Seller shall pay Buyer, within ten (10) Business Days after written demand
therefor is received by Seller, any additional amounts necessary to compensate
Buyer for such increased cost payable or reduced amount receivable. If Buyer
becomes aware that it is entitled to claim any additional amounts pursuant to
this Section 3(o), it shall notify Seller in writing of the event by reason of
which it has become so entitled. A certificate as to the calculation of any
additional amounts payable pursuant to this subsection shall be submitted by
Buyer to Seller and shall be conclusive and binding upon Seller in the absence
of manifest error. This covenant shall survive the termination of the Agreement
and the repurchase by Seller of any or all of the Purchased Loans.

(p)           If Buyer shall have reasonably determined that the adoption of or
any change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by Buyer or any corporation
controlling Buyer with any request or directive regarding capital adequacy
(whether or not having the force of law) from any Governmental Authority made
subsequent to the date hereof does have the effect of reducing the rate of
return on Buyer’s or such corporation’s capital as a consequence of its
obligations hereunder to a level below that which Buyer or such corporation
could have achieved but for such adoption, change or compliance (taking into
consideration Buyer’s or such corporation’s policies with respect to capital
adequacy) by an amount deemed by Buyer to be material, then from time to time,
after submission by Buyer to Seller of a written request therefor, Seller shall
pay to Buyer such additional amount or amounts as will compensate Buyer for such
reduction. A certificate as to the calculation of any additional amounts payable
pursuant to this subsection shall be submitted by Buyer to Seller and shall be
conclusive and binding upon Seller in the absence of manifest error. This
covenant shall survive the termination of the Agreement and the repurchase by
Seller of any or all of the Purchased Loans.

(q)           If any of the events described in Section 3(k), Section 3(l),
Section 3(n) or Section 3(o) result in Buyer’s election to use the Alternative
Rate or Buyer’s request for additional amounts, then Seller shall have the
option to notify Buyer in writing of its intent to terminate the Transactions
and repurchase the Purchased Loans no later than one (1) Business Day after
notice is given to Buyer in accordance with Section 3(g). The election by Seller
to terminate the Transactions in accordance with this Section 3(q) shall not
relieve Seller for liability with respect to any additional amounts or increased
costs actually incurred by Buyer prior to the actual repurchase of the Purchased
Loans.

(r)           The facility under the Agreement shall terminate on June 29, 2009;
provided that Seller may make a written request not later than 45 days prior to
such Facility Termination Date for extension of the term thereof for a period to
be agreed by Buyer and Seller, which extension request shall be subject to

 

 

26

 

 

 

--------------------------------------------------------------------------------

 

Buyer’s approval in its sole and absolute discretion. Buyer’s failure to respond
to Seller’s written request within 15 days of such request shall be deemed an
automatic denial to Seller’s request to extend the term of the facility
hereunder.

4.

MANDATORY PAYMENT OR DELIVERY OF ADDITIONAL ASSETS

Paragraphs 4 (e) and (f) of the Agreement (“Margin Maintenance”) shall be
deleted in their entirety and Paragraphs 4(a), (b), (c) and (d) of the Agreement
are hereby deleted and replaced in their entirety with the following provisions
of this Section 4:

(a)           Buyer may determine and re-determine the Asset Base on any
Business Day and on as many Business Days as it may elect. If at any such time
the aggregate Repurchase Price of the Portfolio Loans is greater than the
aggregate Asset Base as determined by Buyer in its sole discretion and notified
to Seller on any Business Day (a “Margin Deficit”), then Seller shall, no later
than one (1) Business Day after receipt of such notice, either deliver to Buyer
(A) cash (which shall be applied to reduce the Repurchase Price of each
Purchased Loan pro rata) or (B) additional assets acceptable to Buyer in its
sole and absolute discretion in such amounts that after giving effect to such
delivery of cash or other assets, the aggregate Repurchase Price of the
Portfolio Loans does not exceed the Asset Base as re-determined by Buyer after
giving effect to the delivery of cash (or other assets) by Seller to Buyer
pursuant to this Section 4(a).

(b)           If at any time a Purchased Loan becomes a Defaulted Loan, Buyer
may, in its sole discretion and without regard to any determination of the
Market Value of such Defaulted Loan, notify Seller that such Purchased Loan has
become a Defaulted Loan and require that the related Repurchase Price be paid in
whole or in part, in the sole discretion of Buyer. Not later than one
(1) Business Day after the receipt of such notice, Seller shall prepay in whole
or in part, as applicable, the related Repurchase Price of such Defaulted Loan.
Buyer may, in its sole discretion, determine and re-determine the amount to be
prepaid irrespective of whether or not any statement of fact contained in any
Officer's Certificate delivered pursuant to Section 3(e)(3) or (ii) any
representation of Seller set forth in Section 10(a)(xix) was true to Seller's
actual knowledge.

(c)           If at any time the aggregate Repurchase Price of the Portfolio
Loans is less than the aggregate Asset Base as determined by Buyer in its sole
discretion and notified to Seller on any Business Day Seller requests such
notification (a “Margin Excess”), then Seller may, upon providing written notice
to Buyer by 3 p.m. on the Business Day prior to the date funds are requested,
request that Buyer advance additional funds (not to exceed such Margin Excess)
(a “Margin Excess Advance”) to Seller in respect of the Purchased Loans. On the
date set forth in such request, Buyer shall transfer cash to Seller in the
amount of such Margin Excess Advance. Each Margin Excess Advance by Buyer to
Seller shall increase the Repurchase Price of one or more Purchased Loans (such
aggregate increase not to exceed such Margin Excess Advance) as Buyer shall
determine in its sole discretion.

(d)           To the extent Seller has an obligation to advance additional funds
under one or more Purchased Loans, provided a Margin Deficit does not then
exist, Buyer agrees to transfer to Seller cash in an amount equal to the product
of (i) the amount being advanced by Seller and (ii) the Purchase Percentage for
the related Purchased Loan or such lesser amount determined by Buyer, such that
after giving effect to the cash transfer, a Margin Deficit would not result. The
transfer of cash under this Section 4(d) shall be accounted for as a Margin
Excess Advance.

5.

INCOME PAYMENTS AND PRINCIPAL PAYMENTS

 

 

27

 

 

 

--------------------------------------------------------------------------------

 

Paragraph 5 of the Agreement (“Income Payments”) is hereby deleted and replaced
in its entirety by the following provisions of this Section 5:

(a)           On or before the date hereof, Seller and Buyer shall establish and
maintain with the Depository Bank a deposit account owned by, in the name of and
under the sole control of Buyer with respect to which the Blocked Account
Agreement shall have been executed (such account, together with any replacement
or successor thereof, the “Blocked Account”) and deliver to Buyer a Blocked
Account Agreement. Seller shall cause all Income with respect to the Purchased
Loans or other assets (if cash) delivered under Section 4(a) to be deposited in
the Blocked Account no later than the next Business Day following its collection
and receipt thereof. Simultaneously with the transfer of any Purchased Loan
under Section 3, Seller shall deliver to each Mortgagor or obligor (or the
related collection account bank, as applicable), or the related lead lender or
servicer under a Purchased Loan an irrevocable direction letter in the form
attached as Exhibit VII to this Annex I instructing such Person to remit to the
Blocked Account all amounts payable to Seller under the related Purchased Loan
(unless such Mortgagor or obligor or related servicer or lender is already
remitting payments to the Servicer, whereupon Seller shall direct Servicer to
remit all such amounts into the Blocked Account and service such payments in
accordance with the Servicing Agreement and the provisions hereof) and shall
provide to Buyer written proof of such delivery. If a Mortgagor or obligor (or
the related collection account bank) or the related lead lender or servicer
under a Purchased Loan forwards any Income with respect to such Purchased Loan
to Seller rather than directly to the Blocked Account, Seller shall (i) deliver
an additional irrevocable direction letter to the applicable Person and make
other commercially reasonable efforts to cause such Person to forward such
amounts directly to the Blocked Account and (ii) hold such amounts in trust for
Buyer and immediately deposit in the Blocked Account any such amounts. All
Income in respect of the Portfolio Loans, which may include payments in respect
of associated Hedging Transactions entered into by an underlying obligor with
respect to a Purchased Loan and pledged to Seller as collateral for a Purchased
Loan, shall be deposited directly into, or, if applicable, remitted directly
from the applicable underlying collection account to, the Blocked Account. So
long as no Event of Default shall have occurred and be continuing, all Income on
deposit in the Blocked Account in respect of the Portfolio Loans and the
associated Hedging Transactions during each Collection Period shall be remitted
to Seller on a daily basis. Upon the occurrence of an Event of Default, Buyer
may terminate such remittances and amounts on deposit in the Blocked Account
will be applied in accordance with Section 5(d).

(b)           Seller shall pay to Buyer on each Remittance Date, an amount equal
to the aggregate Price Differential which has accrued and is outstanding in
respect of the Transactions as of each such Remittance Date and shall pay to
Servicer its Servicing Fees and any “Servicing Expenses”, “Additional Servicing
Compensation” and “Servicing Advances” (as such terms are defined in the
Servicing Agreement) in accordance with the terms of the Servicing Agreement.

(c)           If Seller shall receive a Principal Payment in respect of any
Purchased Loan, not later than one (1) Business Day after receipt of such
Principal Payment, Seller shall (subject to the provisions of Section 3(j)) pay
the Repurchase Price in respect of such Purchased Loan in an amount equal to the
greater of (i) the product of the amount of such Principal Payment multiplied by
the Purchase Percentage applicable to the related Purchased Loan and (ii) such
greater amount, such that after giving effect to such payment of the applicable
Repurchase Price, the aggregate Repurchase Price of the Portfolio Loans does not
exceed the Asset Base, as determined by Buyer after giving effect to such
payment. Seller shall pay to Buyer on the Remittance Date, the full Repurchase
Price of any Purchased Loan in respect of which a Principal Payment has been
received, or, if the Principal Payment is less than the Repurchase Price, an
amount equal to such Principal Payment.

(d)           If an Event of Default shall have occurred and be continuing, all
Income on deposit in the Blocked Account in respect of the Purchased Loans and
the associated Hedging Transactions shall be

 

 

28

 

 

 

--------------------------------------------------------------------------------

 

applied on the Business Day next following the Business Day on which such funds
are deposited in the Blocked Account as follows:

(i)             first, to make payment in respect of any outstanding Servicing
Fees and “Servicing Expenses”, “Additional Servicing Compensation” (other than
“Termination Fees”) and “Servicing Advances” (as such terms are defined in the
Servicing Agreement);

(ii)            second, to remit to Buyer an amount equal to the Price
Differential which has accrued and is outstanding in respect of the Transactions
as of such Business Day;

(iii)           third, to make payment to Buyer in respect of Costs and all
other amounts payable by Seller and outstanding hereunder;

(iv)          fourth, to make a payment to Buyer on account of the aggregate
Repurchase Price of the Purchased Loans until the aggregate Repurchase Price for
all of the Purchased Loans has been reduced to zero; and

 

(v)

fifth, to remit to Seller the remainder.

(e)           If at any time during the term of any Transaction any Income is
distributed to Seller or Seller has otherwise received such Income or Buyer has
made a payment in respect of such Income pursuant to this Section 5, and for any
reason (other than a breach by Buyer of the Purchased Loan Documents) such
amount is required to be returned to an obligor under such Purchased Loan
(either before or after the Repurchase Date), Buyer may provide Seller with
notice of such required return, and Seller shall pay the amount of such required
return to Buyer by 11:00 a.m., New York time, on the Business Day following
Seller’s receipt of such notice.

(f)           Subject to the other provisions hereof, Seller shall be
responsible for all Costs in respect of any Purchased Loans to the extent it
would be so obligated if the Purchased Loans had not been sold to Buyer. Buyer
shall provide Seller with notice of any Costs promptly upon receiving such
notice, and Seller shall pay the amount of any Costs to Buyer by 11:00 a.m., New
York time, on the later of (i) five (5) Business Days after Buyer has informed
Seller that such amount is due under the Purchased Loan Documents and (ii) three
(3) Business Days following Seller’s receipt of such notice.

6.

SECURITY INTEREST

Paragraph 6 of the Agreement (“Security Interest”) is hereby deleted and
replaced in its entirety by the following provisions of this Section 6:

(a)           Buyer and Seller intend that all Transactions hereunder be sales
to Buyer of the Purchased Loans for all purposes (other than for U.S. Federal,
state and local income or franchise tax purposes) and not loans from Buyer to
Seller secured by the Purchased Loans. However, in the event any Transaction is
deemed to be a loan, Seller shall be deemed to have pledged to Buyer as security
for the performance by Seller of its obligations under such Transaction and
shall be deemed to have granted to Buyer a security interest in (i) the Blocked
Account, (ii) all of the Purchased Loans (including those identified in
Confirmations, (iii) all Income from the Purchased Loans and (iv) all proceeds
of all of the foregoing.

(b)           To the extent Buyer is deemed to have a security interest with
respect to the Purchased Loans, and with respect to the security interests
granted in subsection (c) of this Section 6, Buyer shall have all of the rights
and may exercise all of the remedies of a secured creditor under the UCC and any

 

 

29

 

 

 

--------------------------------------------------------------------------------

 

other applicable law. In furtherance of the foregoing, (1) Seller, at its sole
cost and expense, shall cause to be filed as a protective filing with respect to
the Purchased Loans and as a UCC filing with respect to the security interests
granted in subsection (c)) of this Section 6 (i) a UCC financing statement in
the form of Schedule 7-A attached hereto (to be filed in the filing office
indicated therein), (ii) amendments to such UCC financing statement in the form
of Schedule 7-B attached hereto and having attached to each such UCC financing
statement amendment a description of the Purchased Loans which identifies the
Purchased Loans by setting forth (a) the name of the borrower with respect to
each Purchased Loan, (b) the loan agreement (including the date) or other
document, agreement or instrument pursuant to which each Purchased Loan was made
or is governed, and (c) the initial or then outstanding principal amount of each
Purchased Loan, and (iii) such other UCC filings, in such locations as may be
necessary to perfect and maintain perfection and priority of the outright
transfer and the security interest granted hereby (including under Section 22 of
this Annex I) and, in each case, continuation statements and any amendments
thereto (collectively, the “Filings”), and shall forward copies of such Filings
to Buyer upon completion thereof, and (b) Seller shall from time to time, at its
own expense, deliver and cause to be duly filed all such further filings,
instruments and documents and take all such further actions as may be necessary
or desirable or as may be requested by Buyer with respect to the perfection and
priority of the outright transfer of the Purchased Loans and the security
interest deemed granted hereunder and in the Purchased Loans and the rights and
remedies of the Buyer with respect to the Purchased Loans (including under
Section 22 of this Annex I) (including the payments of any fees and taxes
required in connection with the execution and delivery of the Agreement).

(c)           Seller hereby pledges to Buyer, as security for the performance by
Seller of its obligations under all Transactions, all Hedging Transactions
relating to Purchased Loans entered into by Seller and all proceeds thereof.
Seller shall take all action as is necessary or desirable to obtain consent to
assignment of any such Hedging Transaction to Buyer and shall cause the
counterparty under each such Hedging Transaction to enter into such document or
instrument satisfactory to Buyer, Seller and such counterparty, pursuant to
which such counterparty will covenant and agree to accept notice from Buyer to
redirect payments under such Hedging Transaction as Buyer may direct. So long as
no Event of Default shall be continuing, Buyer agrees that it will not redirect
payments under any Hedging Transaction pledged to Buyer pursuant to the terms of
this Section 6(c).

7.

PAYMENT, TRANSFER AND CUSTODY

Paragraph 7 of the Agreement (“Payment and Transfer”) is hereby deleted and
replaced in its entirety by the following provisions of this Section 7:

(a)           Subject to the terms and conditions of the Agreement, on the
Purchase Date for each Transaction, ownership of the Purchased Loans and all
rights thereunder shall be transferred to Buyer or its designee (including the
Custodian) against the simultaneous transfer of the Purchase Price to an account
of Seller specified in the Confirmation relating to such Transaction. On the
Purchase Date for the first Transaction, Buyer will provide Seller with a power
of attorney, substantially in the form attached as Exhibit IV-2 hereto, in
recordable form, allowing Seller to administer, operate and service such
Purchased Loans. The power of attorney shall be binding upon Buyer and Buyer’s
successors and assigns.

(b)           With respect to each Table Funded Purchased Loan, Seller shall
cause the Bailee to deliver to the Custodian (with a copy to Buyer) by no later
than 1:00 p.m. (New York time), on the Purchase Date, by facsimile the related
promissory note (or the participation certificate, as applicable), the Insured
Closing Letter and Escrow Instructions, if any, the Bailee Agreement and a Trust
Receipt issued by the Bailee thereunder on or before the related Purchase Date.
In connection with the sale of each Purchased Loan, not later than 1:00 p.m.,
two (2) Business Days prior to the related Purchase Date (or on the related
Purchase Date, as may be agreed by Buyer and Seller on a case by case basis) (or
with respect

 

 

30

 

 

 

--------------------------------------------------------------------------------

 

to a Table Funded Purchased Loan not later than 1:00 p.m. (New York time) on the
third Business Day following the applicable Purchase Date), Seller shall deliver
or cause Bailee to deliver (with a copy to Buyer) and release to the Custodian
(together with the Custodial Delivery in the form attached hereto as Exhibit
III), and shall cause the Custodian to deliver a Trust Receipt on the Purchase
Date (or in the case of a Table Funded Purchased Loan, not later than two (2)
Business Days following the receipt by the Custodian) confirming the receipt of
the following original documents (collectively, the “Purchased Loan File”),
pertaining to each of the Purchased Loans identified in the Custodial Delivery
delivered therewith:

(i)             With respect to each Purchased Loan that is a Mortgage Loan
(including a First Mortgage B Note), the following documents, as applicable:

(A)         The original Mortgage Note bearing all intervening endorsements,
endorsed “Pay to the order of _________ without recourse” and signed in the name
of the last endorsee (the “Last Endorsee”) by an authorized Person (in the event
that the Purchased Loan was acquired by the Last Endorsee in a merger, the
signature must be in the following form: “[Last Endorsee], successor by merger
to [name of predecessor]”; in the event that the Purchased Loan was acquired or
originated by the Last Endorsee while doing business under another name, the
signature must be in the following form: “[Last Endorsee], formerly known as
[previous name]”) or a lost note affidavit in a form reasonably approved by
Buyer, with a copy of the applicable Mortgage Note attached thereto.

(B)         The original or a copy of the loan agreement and the guarantee, if
any, executed in connection with the Purchased Loan.

(C)         The original Mortgage with evidence of recording thereon, or a copy
thereof together with an officer’s certificate of Seller certifying that such
represents a true and correct copy of the original and that such original has
been submitted for recordation in the appropriate governmental recording office
of the jurisdiction where the Mortgaged Property is located.

(D)         The originals of all assumption, modification, consolidation or
extension agreements with evidence of recording thereon, or copies thereof
together with an officer’s certificate of Seller certifying that such represent
true and correct copies of the originals and that such originals have each been
submitted for recordation in the appropriate governmental recording office of
the jurisdiction where the Mortgaged Property is located.

(E)         The original Assignment of Mortgage to Buyer for each Purchased
Loan, in form and substance acceptable for recording and signed in the name of
the Last Endorsee (in the event that the Purchased Loan was acquired by the Last
Endorsee in a merger, the signature must be in the following form: “[Last
Endorsee], successor by merger to [name of predecessor]”; in the event that the
Purchased Loan was acquired or originated while doing business under another
name, the signature must be in the following form: “[Last Endorsee], formerly
known as [previous name]”).

(F)          The originals of all intervening assignments of mortgage with
evidence of recording thereon, or copies thereof together with an officer’s
certificate of Seller certifying that such represent true and correct copies of
the originals and that such originals have each been submitted for recordation
in the appropriate governmental recording office of the jurisdiction where the
Mortgaged Property is located.

 

 

31

 

 

 

--------------------------------------------------------------------------------

 

(G)        The original attorney’s opinion of title and abstract of title or the
original mortgagee title insurance policy, or if the original mortgagee title
insurance policy has not been issued, the irrevocable marked commitment to issue
the same.

(H)         The original of any security agreement, chattel mortgage or
equivalent document executed in connection with the Purchased Loan.

(I)           The original Assignment of Leases, if any, with evidence of
recording thereon, or a copy thereof together with an officer’s certificate of
Seller, certifying that such copy represents a true and correct copy of the
original that has been submitted for recordation in the appropriate governmental
recording office of the jurisdiction where the Mortgaged Property is located.

(J)          The originals of all intervening assignments of assignment of
leases and rents, if any, or copies thereof, with evidence of recording thereon,
or copies thereof together with an officer’s certificate of Seller certifying
that such represent true and correct copies of the originals and that such
originals have each been submitted for recordation in the appropriate
governmental recording office of the jurisdiction where the Mortgaged Property
is located.

(K)         A copy of the UCC financing statements, certified as true and
correct by Seller, and all necessary UCC continuation statements with evidence
of filing thereon or copies thereof certified by Seller to have been sent for
filing, and UCC assignments to Buyer, which UCC assignments shall be in form and
substance acceptable for filing in the applicable jurisdictions.

(L)         An environmental indemnity agreement or similar guaranty or
indemnity, whether stand-alone or incorporated into the applicable loan
documents (if any).

(M)        An omnibus assignment to Buyer or other documents necessary and
sufficient to transfer to Buyer all of Seller’s right, title and interest in and
to the Purchased Loan (if any).

(N)         A disbursement letter from the Mortgagor to the original mortgagee
or other evidence that the Purchased Loan has been fully disbursed (if
applicable).

 

(O)

Mortgagor’s certificate or title affidavit (if any).

(P)         A survey of the Mortgaged Property (if any) as accepted by the title
company for issuance of the Title Policy.

(Q)         The original of any participation agreement, intercreditor agreement
and/or servicing agreement executed in connection with such Purchased Loan.

(R)         A copy of all servicing agreements and Servicing Records related to
such Purchased Loan, which Seller shall deliver to Servicer (with a copy to
Buyer).

 

(S)

A copy of the Mortgagor’s opinions of counsel.

(T)         An assignment of any management agreements, permits, contracts and
other material agreements (if any).

 

 

32

 

 

 

--------------------------------------------------------------------------------

 

(U)       Reports of UCC, tax lien, judgment and litigation searches as
requested by Buyer, conducted by search firms reasonably acceptable to Buyer
with respect to the Purchased Loan, Seller and the related underlying obligor,
such searches to be conducted in each location Buyer shall reasonably designate
and such reports reasonably satisfactory to Buyer.

(V)         If the Mortgagor is an Affiliate of Seller, pledge agreement and any
UCC financing statements, executed by the owner(s) of all the equity interests
of the Mortgagor as debtor in favor of Seller as secured party (which pledge
agreement and UCC financing statements shall be assigned by Seller to Buyer),
covering all equity interests in the Mortgagor, if not previously delivered to
Buyer, together with any related original certificates of equity ownership and
blank assignments thereof, all to give Buyer a security interest in such equity
as additional collateral for Seller’s obligations.

(W)        The original or a copy of the intercreditor or loan coordination
agreement (if any) executed in connection with the Purchased Loan to the extent
the subject borrower, or an affiliate thereof, has encumbered its assets with
senior, junior or similar financing, whether mortgage financing or mezzanine
loan financing.

(X)         Copies of all documents relating to the formation and organization
of the related obligor under such Purchased Loan, together with all consents and
resolutions delivered in connection with such obligor’s obtaining such Purchased
Loan.

(Y)         All other material documents and instruments evidencing,
guaranteeing, insuring or otherwise constituting or modifying or otherwise
affecting such Purchased Loan, or otherwise executed or delivered in connection
with, or otherwise relating to, such Purchased Loan, including all documents
establishing or implementing any lockbox pursuant to which Seller is entitled to
receive any payments from cash flow of the underlying real property.

If Seller cannot deliver, or cause to be delivered, any of the documents and/or
instruments required above to be delivered as originals, Seller shall deliver a
photocopy thereof and, unless waived by Buyer, an Officer’s Certificate of
Seller certifying that such copy represents a true and correct copy of the
original. Seller shall then, in the event that Seller has a legitimate and
reasonable opportunity to obtain the original documents in question if the
document in question exists in original form (1) use reasonable efforts to
obtain and deliver the original document within 180 days after the related
Purchase Date (or such longer period after the related Purchase Date as Buyer
may consent to, which consent shall not be unreasonably withheld so long as
Seller is, as certified in writing to Buyer no less often than monthly, in good
faith attempting to obtain the original) and (2) after the expiration of such
reasonable efforts period, deliver to Buyer a certification that states, despite
Seller’s reasonable efforts, Seller was unable to obtain such original document.

(ii)            With respect to each Purchased Loan which is a Mezzanine Loan
secured by a pledge of the equity ownership interests in an entity that owns
Eligible Property, the following, as applicable:

(A)         The original Mezzanine Note signed in connection with the Purchased
Loan bearing all intervening endorsements, endorsed “Pay to the order of
__________ without recourse” and signed in the name of the Last Endorsee by an
authorized Person (in the event that the Mezzanine Note was acquired by the Last
Endorsee in a merger, the signature must be in the following form: “[Last
Endorsee], successor by merger to [name

 

 

33

 

 

 

--------------------------------------------------------------------------------

 

of predecessor]”; in the event that the Purchased Loan was acquired or
originated by the Last Endorsee while doing business under another name, the
signature must be in the following form: “[Last Endorsee], formerly known as
[previous name]”) or a lost note affidavit in a form reasonably approved by
Buyer with a copy of the applicable Mezzanine Note attached thereto.

(B)         The original or a copy of the loan agreement and the guarantee, if
any, executed in connection with the Purchased Loan.

(C)         The original or a copy of the intercreditor or loan coordination
agreement executed in connection with the Purchased Loan to the extent the
subject borrower, or an affiliate thereof, has encumbered its assets with
senior, junior or similar financing, whether mortgage financing or mezzanine
loan financing.

(D)         The original security agreement executed in connection with the
Purchased Loan.

(E)         Copies of all documents relating to the formation and organization
of the borrower under such Purchased Loan, together with all consents and
resolutions delivered in connection with such borrower’s obtaining the Purchased
Loan.

(F)          All other material documents and instruments evidencing,
guaranteeing, insuring or otherwise constituting or modifying or otherwise
affecting such Purchased Loan, or otherwise executed or delivered in connection
with, or otherwise relating to, such Purchased Loan, including all documents
establishing or implementing any lockbox pursuant to which Seller is entitled to
receive any payments from cash flow of the underlying real property.

(G)         An omnibus assignment to Buyer or other documents necessary and
sufficient to transfer to Buyer all of Seller’s right, title and interest in and
to the Purchased Loan.

(H)         The original of any participation agreement, intercreditor agreement
and/or servicing agreement executed in connection with such Purchased Loan.

(I)           A copy of all servicing agreements and Servicing Records related
to such Purchased Loan, which Seller shall deliver to Servicer (with a copy to
Buyer).

 

(J)

A copy of the borrower’s opinions of counsel.

(K)         A copy of the UCC financing statements, certified as true and
correct by Seller, and all necessary UCC continuation statements with evidence
of filing thereon or copies thereof certified by Seller to have been sent for
filing, and UCC assignments to Buyer, which UCC assignments shall be in form and
substance acceptable for filing in the applicable jurisdictions.

(L)         The original certificates representing the pledged equity interests
to the extent applicable.

(M)        Stock or similar powers relating to each pledged equity interest,
executed in blank, if such equity interests are in certificated form.

 

 

34

 

 

 

--------------------------------------------------------------------------------

 

(N)       Assignment of any management agreements, agreements among equity
interest holders or other material contracts.

(O)         If the pledged equity interests are not certificated, evidence
(which may be an Officer’s Certificate confirming such circumstances or in the
form of an executed instruction to register such pledge by the mezzanine
borrower and acknowledgment by the entity in which such pledged equity interests
are held) that the pledged equity interests have been transferred to, or
otherwise made subject to a first priority security interest in favor of,
Seller.

(P)         Copies of all material documents evidencing or securing the related
mortgage loan and any other documents affecting the related mortgaged property
to the extent in possession of Seller.

(Q)         If the mezzanine borrower is an Affiliate of Seller, a pledge
agreement and any UCC financing statements, executed by the owner(s) of all the
equity interests of the mezzanine borrower as debtor in favor of Seller as
secured party (which pledge agreement and UCC financing statements shall be
transferred by Seller to Buyer), covering all equity interests in the mezzanine
borrower, if not previously delivered to Buyer, together with any related
original certificates of equity ownership and blank assignments thereof, all to
give Buyer a security interest in such equity as additional collateral for
Seller’s obligations.

(R)         Evidence that the Purchased Loan has been fully disbursed (if
applicable).

If Seller cannot deliver, or cause to be delivered, any of the documents and/or
instruments referred to above, required to be delivered as originals, Seller
shall deliver a photocopy thereof and, unless waived by Buyer, an Officer’s
Certificate of Seller certifying that such copy represents a true and correct
copy of the original. Seller shall then, in the event that Seller has a
legitimate and reasonable opportunity to obtain the original documents in
question if the document in question exists in original form (1) use reasonable
efforts to obtain and deliver the original document within 180 days after the
related Purchase Date (or such longer period after the related Purchase Date as
Buyer may consent to, which consent shall not be unreasonably withheld so long
as Seller is, as certified in writing to Buyer no less often than monthly, in
good faith attempting to obtain the original) and (2) after the expiration of
such reasonable efforts period, deliver to Buyer a certification that states,
despite Seller’s reasonable efforts, Seller was unable to obtain such original
document.

(iii)           With respect to each Purchased Loan which is of the type
described in clause (iv) of the definition of Eligible Loan, any of the
documentation referred to above in Section 7(b)(i) and (ii) which is reasonably
determined by the Buyer to be necessary to effectuate the sale, transfer,
conveyance and assignment of such Purchased Loan.

(c)           From time to time, Seller shall forward to the Custodian
additional original documents or additional documents evidencing any assumption,
modification, consolidation or extension of a Purchased Loan approved in
accordance with the terms of the Agreement, and upon receipt of any such other
documents, the Custodian shall hold such other documents on behalf of Buyer and
as Buyer shall request from time to time. With respect to any documents which
have been delivered or are being delivered to recording offices for recording
and have not been returned to Seller in time to permit their delivery hereunder
at the time required, in lieu of delivering such original documents, Seller
shall deliver to Buyer a true copy thereof with an officer’s certificate
certifying that such copy is a true, correct and complete

 

 

35

 

 

 

--------------------------------------------------------------------------------

 

copy of the original, which has been transmitted for recordation. Seller shall
deliver such original documents to the Custodian promptly when they are
received. With respect to all of the Purchased Loans delivered by Seller to
Buyer or its designee (including the Custodian), Seller shall execute an omnibus
power of attorney substantially in the form of Exhibit IV-1 attached hereto
irrevocably appointing Buyer its attorney-in-fact with full power to (i)
complete and record any Assignment of Mortgage, (ii) complete the endorsement of
any Mortgage Note or Mezzanine Note and (iii) take such other steps as may be
necessary or desirable to enforce Buyer’s rights against any Purchased Loans and
the related Purchased Loan Files and the Servicing Records. Buyer shall deposit
the Purchased Loan Files representing the Purchased Loans, or cause the
Purchased Loan Files to be deposited directly, with the Custodian to be held by
the Custodian on behalf of Buyer. The Purchased Loan Files shall be maintained
in accordance with the Custodial Agreement. Any Purchased Loan Files not
delivered to Buyer or its designee (including the Custodian) are and shall be
held in trust by Seller or its designee for the benefit of Buyer as the owner
thereof. Seller or its designee shall maintain a copy of the Purchased Loan File
and the originals of the Purchased Loan File not delivered to Buyer or its
designee. The possession of the Purchased Loan File by Seller or its designee is
at the will of Buyer for the sole purpose of servicing the related Purchased
Loan, and such retention and possession by Seller or its designee is in a
custodial capacity only. The books and records (including, without limitation,
any computer records or tapes) of Seller or its designee shall be marked
appropriately to reflect clearly the transfer, subject to the terms and
conditions of the Agreement, of the related Purchased Loan to Buyer. Seller or
its designee (including the Custodian) shall release its custody of the
Purchased Loan File only in accordance with written instructions from Buyer,
unless such release is required as incidental to the servicing of the Purchased
Loans or is in connection with a repurchase of any Purchased Loan by Seller or
is pursuant to the order of a court of competent jurisdiction.

(d)           In addition to any documents or instruments that are required to
be delivered by Seller to Buyer hereunder in connection with the transfer of
Purchased Loans by Seller to Buyer, on the date of the Agreement, Buyer shall
have received all of the following items and documents, each of which shall be
satisfactory to Buyer in form and substance:

 

(i)

Transaction Documents.

(A)         The Agreement (including this Annex I), duly executed and delivered
by Seller and Buyer;

(B)         The Custodial Agreement, duly executed and delivered by Seller,
Buyer and Custodian;

 

(C)

The Fee Letter, duly executed and delivered by Seller and Buyer;

(D)         The Blocked Account Agreement, duly executed and delivered by
Seller, Buyer and Depository Bank; and

(E)         The Servicing Agreement, duly executed and delivered by Seller,
Buyer and Servicer.

(ii)            Organizational Documents. Certified copies of the Seller’s
organizational documents and resolutions or other documents evidencing the
authority of Seller with respect to the execution, delivery and performance of
the Transaction Documents to which it is a party and each other document to be
delivered by Seller from time to time in connection with the Transaction
Documents (and Buyer may conclusively rely on such certifications until it
receives notice in writing from Seller to the contrary);

 

 

36

 

 

 

--------------------------------------------------------------------------------

 

 

(iii)

Intentionally Omitted.

 

(iv)

Other Documents. Such other documents as Buyer may reasonably request.

8.

CERTAIN RIGHTS OF BUYER WITH RESPECT TO THE PURCHASED LOANS

Paragraph 8 of the Agreement (“Segregation of Purchased Securities”) is hereby
deleted and replaced in its entirety by the following provisions of this Section
8:

(a)           Subject to the terms and conditions of the Agreement, title to all
Purchased Loans shall pass to Buyer on the applicable Purchase Date, and Buyer
shall have free and unrestricted use of its interest in the Purchased Loans in
accordance with the terms and conditions of the Purchased Loans. Nothing in the
Agreement or any other Transaction Document shall preclude Buyer from engaging
in repurchase transactions with the Purchased Loans with Persons in conformity
with the terms and conditions of the Purchased Loans or otherwise selling,
transferring, pledging, repledging, hypothecating, or rehypothecating all or a
portion of its interest in the Purchased Loans to Persons in conformity with the
terms and conditions to the Purchased Loans, but no such transaction shall
relieve Buyer of its obligations to transfer the Purchased Loans to Seller
pursuant to Section 3 of this Annex I or of Buyer’s obligation to credit or pay
Income to, or apply Income to the obligations of, Seller pursuant to Section 5
of this Annex I or otherwise affect the rights, obligations and remedies of any
party to the Agreement. Any such repurchase transaction and any pledge,
repledge, hypothecation or rehypothecation in connection with a Financing
Transaction may be to any Person other than a Disqualified Transferee; provided
that Buyer, other than in connection with a Financing Transaction, may assign or
participate its rights’ under the Transaction Documents or any Transaction only
in accordance with Section 17 of this Annex I, unless an Event of Default shall
have occurred and be continuing or the prior written consent of Seller has been
obtained by Buyer.

(b)           Subject to the terms and conditions of the Agreement, any
documents delivered to the Custodian pursuant to Section 7(b) and 7(c) of this
Annex I shall only be released in accordance with the terms and conditions of
the Custodial Agreement.

9.

SUBSTITUTION

Paragraph 9 of the Agreement (“Substitution”) is hereby deleted and replaced in
its entirety by the following provisions of this Section 9:

(a)           In the case of any Transaction for which the Repurchase Date is
other than the Business Day immediately following the Purchase Date, Seller
shall have the right, subject to the proviso to this sentence, upon notice to
Buyer, which notice shall be given at or prior to 10:00 a.m. (New York time) on
such Business Day, to substitute substantially the same Eligible Loans for any
Purchased Loans, provided, however, that Buyer may elect, by the close of
business on the Business Day notice is received, or by the close of the next
Business Day if notice is given after 10:00 a.m. (New York time) on such day,
not to accept such substitution in its sole and absolute discretion. In the
event such substitution is accepted by Buyer, such substitution shall be made by
Seller’s transfer to Buyer of such other Eligible Loans and Buyer’s transfer to
Seller of such Purchased Loans, and after substitution, the substituted Eligible
Loans shall be deemed to be Purchased Loans subject to the terms of the
Agreement (including but not limited to the margin provisions of Section 4 of
this Annex I). Each such substitution shall be deemed to be a representation and
warranty by Seller that each substitute loan is an Eligible Loan and that after
giving effect to such substitution, the aggregate Repurchase Price of the
Portfolio Loans shall not exceed the aggregate Asset Base. In the event Buyer
elects not to accept such substitution, Buyer shall offer Seller the right to
terminate the Transaction.

 

 

37

 

 

 

--------------------------------------------------------------------------------

 

(b)          In the event Seller exercises its right to substitute or terminate
under sub-paragraph (a), Seller shall be obligated to pay to Buyer, by the close
of the Business Day of such substitution or termination, as the case may be, an
amount equal to (A) Buyer’s actual out-of-pocket cost (including all fees
(including reasonable attorneys fees), expenses and commissions) of (i) entering
into replacement transactions; (ii) entering into or terminating hedge
transactions; and/or (iii) terminating transactions or substituting mortgage
loans in like transactions with third parties in connection with or as a result
of such substitution or termination, and (B) to the extent Buyer determines not
to enter replacement transactions, the loss incurred by Buyer directly arising
or resulting from such substitution or termination. The foregoing amounts shall
be solely determined and calculated by Buyer in good faith.

 

10.

REPRESENTATIONS

Paragraph 10 of the Agreement (“Representations”) is hereby supplemented by the
following:

(a)   Seller represents and warrants to Buyer that as of the Purchase Date for
the purchase of any Purchased Loan by Buyer from Seller and any Transaction
thereunder and as of the date of the Agreement and at all times while the
Agreement and any Transaction thereunder is in full force and effect:

(i)             Organization. Seller is duly organized, validly existing and in
good standing under the laws and regulations of the state of Seller’s
organization and is duly licensed, qualified, and in good standing in every
state where such licensing or qualification is necessary for the transaction of
Seller’s business, except where lack of such licenses or qualifications would
not be reasonably likely to result in a Material Adverse Effect. Seller has the
power to own and hold the assets it purports to own and hold, and to carry on
its business as now being conducted and proposed to be conducted, and has the
power to execute, deliver, and perform its obligations under the Agreement and
the other Transaction Documents.

(ii)            Due Execution; Enforceability. The Transaction Documents have
been duly executed and delivered by Seller, for good and valuable consideration.
The Transaction Documents constitute the legal, valid and binding obligations of
Seller, enforceable against Seller in accordance with their respective terms
subject to bankruptcy, insolvency, and other limitations on creditors’ rights
generally and to equitable principles.

(iii)           Non-Contravention; Consents. Neither the execution and delivery
of the Transaction Documents, nor consummation by Seller of the transactions
contemplated by the Transaction Documents (or any of them), nor compliance by
Seller with the terms, conditions and provisions of the Transaction Documents
(or any of them) will (x) conflict with or result in a breach or violation of
any of the terms, conditions or provisions of any judgment or order, writ,
injunction, decree or demand of any court applicable to Seller, or (y) result in
the creation or imposition of any lien or any other encumbrance upon any of the
assets of Seller, other than pursuant to the Transaction Documents. Seller has
all necessary licenses, permits and other consents from Governmental Authorities
necessary to acquire, own and sell the Portfolio Loans and for the performance
of its obligations under the Transaction Documents except where the failure to
have any such license, permit or consent would not be reasonably likely to
result in a Material Adverse Effect.

(iv)          Litigation; Requirements of Law. There is no action, suit,
proceeding, investigation, or arbitration pending or, to the best knowledge of
Seller, threatened against Seller, or any of its assets which may result in any
Material Adverse Effect, or which may have an

 

 

38

 

 

 

--------------------------------------------------------------------------------

 

adverse effect on the validity of the Transaction Documents or any action taken
or to be taken in connection with the obligations of Seller under any of the
Transaction Documents. Seller is in compliance in all material respects with all
Requirements of Law. Seller is not in default in any material respect with
respect to any judgment, order, writ, injunction, decree, rule or regulation of
any arbitrator or Governmental Authority.

(v)           No Broker. Seller has not dealt with any broker, investment
banker, agent or other Person (other than Buyer or an Affiliate of Buyer) who
may be entitled to any commission or compensation in connection with the sale of
the Purchased Loans pursuant to any Transaction Documents.

(vi)          Good Title to Purchased Loans. Immediately prior to the purchase
of any Purchased Loans by Buyer from Seller, such Purchased Loans are free and
clear of any lien, security interest, claim, option, charge, encumbrance or
impediment to transfer (including any “adverse claim” as defined in Section
8-102(a)(1) of the UCC), and are not subject to any rights of setoff, any prior
sale, transfer, assignment, or participation by Seller or any agreement by
Seller to assign, convey, transfer or participate, in whole or in part, and
Seller is the sole legal record and beneficial owner of and owns and has the
right to sell and transfer such Purchased Loans to Buyer and, upon transfer of
such Purchased Loans to Buyer, Buyer shall be the owner of such Purchased Loans
(other than for U.S. Federal, state and local income and franchise tax purposes)
free of any adverse claim, subject to Seller’s rights pursuant to the Agreement.
In the event the related Transaction is recharacterized as a secured financing
of the Purchased Loans and with respect to the security interests granted in
Sections 6(c) and 6(d), the provisions of the Agreement are effective to create
in favor of Buyer a valid security interest in all rights, title and interest of
Seller in, to and under the Purchased Loans and the collateral specified in
Sections 6(c) and 6(d), Buyer shall have a valid, perfected and enforceable
first priority security interest in the Purchased Loans and such other
collateral, subject to no lien or rights of others other than as granted herein.

(vii)         No Default. No Default or Event of Default exists under or with
respect to the Transaction Documents.

(viii)        Representations and Warranties Regarding Purchased Loans; Delivery
of Purchased Loan File. Seller represents and warrants to Buyer that each
Purchased Loan sold hereunder and each pool of Purchased Loans sold in a
Transaction hereunder, as of the applicable Purchase Date for the Transaction in
question conforms to the applicable representations and warranties set forth in
Exhibit V attached hereto, except shall have been disclosed to Buyer in writing
prior to Buyer’s issuance of a Confirmation with respect to the related
Purchased Loan. It is understood and agreed that the representations and
warranties set forth in Exhibit V hereto, if any, shall survive delivery of the
respective Purchased Loan File to Buyer or its designee (including the
Custodian). With respect to each Purchased Loan, the Mortgage Note or Mezzanine
Note, the Mortgage (if any), the Assignment of Mortgage (if any) and any other
documents required to be delivered under the Agreement and the Custodial
Agreement for such Purchased Loan have been delivered (or with respect to Table
Funded Loans shall be delivered in accordance with Section 7(b)) to Buyer or the
Custodian on its behalf or such requirement will have been expressly waived in
writing by Buyer. Seller or its designee is in possession of a complete, true
and accurate Purchased Loan File with respect to each Purchased Loan, except for
such documents the originals of which have been delivered to the Custodian.

(ix)          Adequate Capitalization; No Fraudulent Transfer. Seller has, as of
such Purchase Date, adequate capital for the normal obligations reasonably
foreseeable in a business of its size

 

 

39

 

 

 

--------------------------------------------------------------------------------

 

and character and in light of its contemplated business operations. Seller is
generally able to pay, and as of the date hereof is paying, its debts as they
come due. Seller has not become, or is presently, financially insolvent nor will
Seller be made insolvent by virtue of Seller’s execution of or performance under
any of the Transaction Documents within the meaning of the bankruptcy laws or
the insolvency laws of any jurisdiction. Seller has not entered into any
Transaction Document or any Transaction pursuant thereto in contemplation of
insolvency or with intent to hinder, delay or defraud any creditor. Seller has
not received any written notice that any payment or other transfer made to or on
account of Seller from or on account of any Mortgagor or any other person
obligated under any Purchased Loan Documents is or may be void or voidable as an
actual or constructive fraudulent transfer or as a preferential transfer.

(x)           Organizational Documents. Seller has delivered to Buyer certified
copies of its organizational documents, together with all amendments thereto.

(xi)          No Encumbrances. There are (i) no outstanding rights, options,
warrants or agreements on the part of Seller for a purchase, sale or issuance,
in connection with the Purchased Loans and (ii) no agreements on the part of
Seller to issue, sell or distribute the Purchased Loan.

(xii)         Federal Regulations. Seller is not (A) an “investment company,” or
a company “controlled by an investment company,” within the meaning of the
Investment Company Act of 1940, as amended, or (B) a “holding company,” or a
“subsidiary company of a holding company,” or an “affiliate” of either a
“holding company” or a “subsidiary company of a holding company,” as such terms
are defined in the Public Utility Holding Company Act of 1935, as amended.

(xiii)        Taxes. Seller has filed or caused to be filed all tax returns
which would be delinquent if they had not been filed on or before the date
hereof and has paid all taxes due and payable on or before the date hereof and
all other taxes, fees or other charges imposed on it and any of its assets by
any Governmental Authority; no tax liens have been filed against any of Seller’s
assets and, to Seller’s knowledge, no claims are being asserted with respect to
any such taxes, fees or other charges.

(xiv)        ERISA. Neither Seller nor any ERISA Affiliate (a) sponsors or
maintains any Plans or (b) makes any contributions to or has any liabilities or
obligations (direct or contingent) with respect to any Plans. Seller does not,
and would not be deemed to, hold Plan Assets and the consummation of the
transactions contemplated by the Agreement will not constitute or result in any
non-exempt prohibited transaction under Section 406 of ERISA, Section 4975 of
the Code or substantially similar provisions under any other federal, state or
local laws, rules or regulations.

(xv)         Judgments/Bankruptcy. Except as disclosed in writing to Buyer,
there are no judgments against Seller or unsatisfied of record or docketed in
any court located in the United States of America and no Act of Insolvency has
ever occurred with respect to Seller.

(xvi)        Full and Accurate Disclosure. No information contained in the
Transaction Documents, or any written statement furnished by or on behalf of
Seller pursuant to the terms of the Transaction Documents, contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained herein or therein not misleading in light of the
circumstances under which they were made when such statements and omissions are
considered in the totality of the circumstances in question.

 

 

40

 

 

 

--------------------------------------------------------------------------------

 

(xvii)      Financial Information. All financial data concerning Seller and to
Seller’s knowledge after due inquiry, the Purchased Loans that has been
delivered by or on behalf of Seller to Buyer is true, complete and correct in
all material respects and has been prepared in accordance with GAAP. Since the
delivery of such data, except as otherwise disclosed in writing to Buyer, there
has been no change in the financial position of Seller or the Purchased Loans,
or in the results of operations of Seller, which change is reasonably likely to
have in a Material Adverse Effect on Seller.

(xviii)      Jurisdiction of Organization. The Seller’s jurisdiction of
organization is the State of Maryland.

(xix)        Regulation T, U and X. Neither the entering into or consummation of
any Transaction hereunder, nor the use of the proceeds thereof, will violate any
provisions of Regulation T, U or X. If requested by Buyer, Seller, any
applicable Affiliate of Seller and the recipient of any portion of the proceeds
of, or any portion of, any Transaction shall furnish to Buyer a statement on
Federal Reserve Form G-3 referred to in Regulation U.

(b)   On the Purchase Date for any Transaction, Seller shall be deemed to have
made all of the representations set forth in Paragraph 10 of the Agreement and
Section 10(a) of this Annex I as of such Purchase Date.

11.

NEGATIVE COVENANTS OF SELLER

On and as of the date hereof and each Purchase Date and until the Agreement is
no longer in force with respect to any Transaction, Seller shall not without the
prior written consent of Buyer:

(a)   subject to Seller’s right to repurchase, take any action which would
directly or indirectly impair or adversely affect Buyer’s title to the Purchased
Loans;

(b)   transfer, assign, convey, grant, bargain, sell, set over, deliver or
otherwise dispose of, or pledge or hypothecate, directly or indirectly, any
interest in the Purchased Loans (or any of them) to any Person other than Buyer,
or engage in repurchase transactions or similar transactions with respect to the
Purchased Loans (or any of them) with any Person other than Buyer, except where
the Purchased Loans in question are simultaneously repurchased from Buyer;

(c)   create, incur or permit to exist any lien, encumbrance or security
interest in or on the Purchased Loans, except as described in Section 6 of this
Annex I;

(d)   create, incur or permit to exist any lien, encumbrance or security
interest in or on any of the other collateral subject to the security interest
granted by Seller pursuant to Section 6 of this Annex I;

(e)   create, incur or permit any lien, security interest, charges, or
encumbrances with respect to any Hedging Transaction for the benefit of any
Person other than Buyer;

 

(f)

terminate any of the organizational documents of Seller;

(g)   consent or assent to a Significant Modification or any extension or
termination of any note, loan agreement, mortgage, pledge agreement or guaranty
relating to the Purchased Loans or other material agreement or instrument
relating to the Purchased Loans without the prior written consent of Buyer;

 

 

41

 

 

 

--------------------------------------------------------------------------------

 

(h)  take any action or permit such action to be taken which would result in a
Change in Control;

(i)     after the occurrence and during the continuation of any Event of Default
or monetary Default, make any distribution, payment on account of, or set apart
assets for, a sinking or other analogous fund for the purchase, redemption,
defeasance, retirement or other acquisition of any equity or ownership interest
of Seller, whether now or hereafter outstanding, or make any other distribution
in respect thereof, either directly or indirectly, whether in cash or property
or in obligations of Seller; or

(j)     sponsor or maintain any Plans or make any contributions to, or have any
liability or obligation (direct or contingent) with respect to any Plan and
shall not permit any ERISA Affiliate to sponsor or maintain any Plans or make
any contributions to, or have any liability or obligation (direct or contingent)
with respect to any Plan;

(k)   engage in any transaction that would cause any obligation or action taken
or to be taken hereunder (or the exercise by Buyer of any of its rights under
the Agreement, the Purchased Loans or any Transaction Document) to be a
non-exempt prohibited transaction under Section 406 of ERISA, Section 4975 of
the Code or substantially similar provisions under any other federal, state or
local laws, rules or regulations; or

(l)     make any future advances under any Purchased Loan to any underlying
obligor which are not permitted by the related Purchased Loan Documents.

12.

AFFIRMATIVE COVENANTS OF SELLER

(a)   Seller shall promptly notify Buyer of any event and/or condition which is
likely to have a Material Adverse Effect.

(b)   Seller shall give notice to Buyer of the following (accompanied by an
Officer’s Certificate setting forth details of the occurrence referred to
therein and stating what actions Seller has taken or proposes to take with
respect thereto):

(i)             promptly upon receipt of notice or knowledge of the occurrence
of any Default or Event of Default;

(ii)            with respect to any Purchased Loan sold to Buyer hereunder,
immediately upon receipt of any Principal Payment (in full or in part);

(iii)         with respect to any Purchased Loan sold to Buyer hereunder,
immediately upon receipt of notice or knowledge that the related Mortgaged
Property has been damaged by waste, fire, earthquake or earth movement,
windstorm, flood, tornado or other casualty, or otherwise damaged so as to
affect adversely the value of such Mortgaged Property;

(iv)         promptly upon receipt of notice or knowledge of (i) any Purchased
Loan which becomes a Defaulted Loan, (ii) any lien or security interest (other
than security interests created hereby) on, or claim asserted against, any
Purchased Loan or, to Seller’s knowledge, the underlying collateral therefor or
(iii) any event or change in circumstances that has or could reasonably be
expected to have an adverse affect on the Market Value of a Purchased Loan; and

(v)           promptly, and in any event within 10 days after service of process
on any of the following, give to Buyer notice of all litigation, actions, suits,
arbitrations, investigations (including, without limitation, any of the
foregoing which are pending or threatened) or other legal or arbitrable
proceedings affecting Seller or affecting any of the assets of Seller before any
Governmental Authority that (i) questions or challenges the validity or
enforceability of any of

 

 

42

 

 

 

--------------------------------------------------------------------------------

 

the Transaction Documents or any action to be taken in connection with the
transactions contemplated hereby, (ii) makes a claim or claims in an aggregate
amount greater than $5,000,000, or (iii) which, individually or in the
aggregate, if adversely determined could reasonably be likely to have a Material
Adverse Effect.

(c)   Seller shall provide Buyer with copies of such documents as Buyer may
reasonably request evidencing the truthfulness of the representations set forth
in Section 10.

(d)   Seller shall defend the right, title and interest of Buyer in and to the
Purchased Loans against, and take such other action as is necessary to remove,
the liens, security interests, claims, encumbrances, charges and demands of all
Persons (other than security interests granted to Buyer hereunder).

(e)   Seller will permit Buyer or its designated representative to inspect any
of Seller’s records with respect to all or any portion of the Purchased Loans
and the conduct and operation of its business related thereto, at such
reasonable times and with reasonable frequency requested by Buyer or its
designated representative, and to make copies of extracts of any and all
thereof.

(f)    If any amount payable under or in connection with any of the Purchased
Loans shall be or become evidenced by any promissory note, other instrument or
chattel paper (as each of the foregoing is defined under the UCC), such note,
instrument or chattel paper shall be immediately delivered to Buyer or its
designee, duly endorsed in a manner satisfactory to Buyer or if any collateral
or other security shall subsequently be delivered to Seller in connection with
any Purchased Loan, Seller shall immediately deliver or forward such item of
collateral or other security to Buyer or its designee, together with such
instruments of assignment as Buyer may request.

(g)   Seller shall provide (or cause to be provided to) Buyer with the following
financial and reporting information:

(i)             the Monthly Statement;

(ii)            within the later of 30 days after the end of each calendar
quarter or 10 days of Seller’s receipt, all operating statements and occupancy
information that Seller or Servicer has received for the previous quarter
relating to the Portfolio Loans and within the later of 45 days after the last
day of each calendar quarter or 10 days of Seller’s receipt, the remainder of
the operating statements and occupancy information for the previous quarter
relating to the Portfolio Loans;

(iii)           as soon as available and in any event within forty-five (45)
days after the end of each of the first three quarterly fiscal periods of each
fiscal year of Seller, the unaudited, consolidated balance sheets of Seller,
which shall incorporate its consolidated subsidiaries, as at the end of such
period and the related unaudited, consolidated statements of income and retained
earnings and of cash flows for Seller, which shall incorporate its consolidated
Subsidiaries, for such period and the portion of the fiscal year through the end
of such period, accompanied by an Officer’s Certificate of Seller, which
certificate shall state that said consolidated financial statements fairly
present the consolidated financial condition and results of operations Seller
and its consolidated Subsidiaries in accordance with GAAP, consistently applied,
as at the end of, and for, such period (subject to normal year-end audit
adjustments);

(iv)          as soon as available and in any event within ninety (90) days
after the end of each fiscal year of Seller, the consolidated balance sheets of
Seller, which shall incorporate its consolidated Subsidiaries, as at the end of
such fiscal year and the related consolidated statements of income and retained
earnings and of cash flows for Seller, which shall incorporate its

 

 

43

 

 

 

--------------------------------------------------------------------------------

 

consolidated Subsidiaries, for such year, accompanied by an opinion thereon of
independent certified public accountants of recognized national standing, which
opinion shall not be qualified as to scope of audit or going concern and shall
state that said consolidated financial statements fairly present the
consolidated financial condition and results of operations of Seller and its
consolidated Subsidiaries as at the end of, and for, such fiscal year in
accordance with GAAP;

(v)           within forty-five (45) days following the end of each quarter, or
within ninety (90) days following the end of each fiscal year, as the case may
be, an Officer’s Certificate of Seller in form and substance reasonably
satisfactory to Buyer that Seller during such fiscal period or year has observed
or performed all of its covenants and other agreements, and satisfied every
condition, contained in the Agreement and the other Transaction Documents to be
observed, performed or satisfied by it, and that there has been no Event of
Default and no event or circumstance has occurred that is reasonably likely to
result in a Material Adverse Effect;

(vi)          within fifteen (15) Business Days after Buyer’s request, such
further information with respect to the operation of any Mortgaged Property,
Purchased Loan, the financial affairs of the Seller and any Plan and
Multiemployer Plan as may be requested by Buyer, including all business plans
prepared by or for Seller; provided, however, that with respect to information
not previously known to, or in the possession of, Seller relating to any
Multiemployer Plan, Seller shall only be required to provide such information as
may be obtained through good faith efforts;

(vii)         within sixty (60) Business Days after the end of each calendar
year, such information as may be requested by Buyer, its successors and assigns,
and transferees, in connection with the Portfolio Loans, and that are necessary
for the party requesting such information in preparing its tax return and paying
taxes in any country or jurisdiction where such tax return or taxes are due; and

 

(viii)

such other reports as Buyer shall reasonably require.

(h)   Seller shall at all times comply in all material respects with all laws,
ordinances, rules and regulations of any federal, state, municipal or other
public authority having jurisdiction over Seller or any of its assets and Seller
shall do or cause to be done all things reasonably necessary to preserve and
maintain in full force and effect its legal existence, and all licenses material
to its business.

(i)     Seller shall at all times keep proper books of records and accounts in
which full, true and correct entries shall be made of its transactions in
accordance with GAAP and set aside on its books from its earnings for each
fiscal year all such proper reserves in accordance with GAAP.

(j)     Seller shall observe, perform and satisfy all the terms, provisions,
covenants and conditions required to be observed, performed or satisfied by it,
and shall pay when due all costs, fees and expenses required to be paid by it,
under the Transaction Documents. Seller shall pay and discharge all taxes,
levies, liens and other charges, if any, on its assets and on the Purchased
Loans that, in each case, in any manner would create any lien or charge upon the
Purchased Loans, except for any such taxes as are being appropriately contested
in good faith by appropriate proceedings diligently conducted and with respect
to which adequate reserves have been provided in accordance with GAAP.

(k)   Seller shall maintain its existence as corporation, organized solely and
in good standing under the law of the State of Maryland and shall not dissolve,
liquidate, merge with or into any other Person or otherwise change its
organizational structure or identity or incorporate in any other jurisdiction
unless Seller shall have notified Buyer in writing at least 30 days prior to any
intent not to so maintain its existence and, in connection with a merger, (i)
the surviving or resulting entity shall be a corporation or

 

 

44

 

 

 

--------------------------------------------------------------------------------

 

partnership organized under the laws of the United States or any state thereof;
(ii) such entity shall expressly assume by written agreement, in form and
substance satisfactory to Buyer in Buyer’s sole discretion, the performance of
all of Seller’s duties and obligations hereunder and the Transaction Documents
and (iii) such entity shall be at least as creditworthy as Seller, as determined
by Buyer in Buyer’s sole and absolute discretion; and provided, further, that
after giving effect thereto, no Default or Event of Default would exist
hereunder.

(l)    Seller shall maintain all records with respect to the Purchased Loans and
the conduct and operation of its business with no less a degree of prudence than
if the Purchased Loans were held by Seller for its own account and will furnish
Buyer, upon request by Buyer or its designated representative, with information
reasonably obtainable by Seller with respect to the Purchased Loans and the
conduct and operation of its business.

(m)  Seller shall provide Buyer with notice of each modification of any
Purchased Loan Documents consented to by Seller (including such modifications
which do not constitute a Significant Modification).

(n)   Seller shall provide Buyer with notice of the occurrence of any “appraisal
reduction event”, “control appraisal period” or similar event under any
participation agreement related to any Purchased Loan.

(o)   Seller shall provide Buyer with reasonable access to operating statements,
the occupancy status and other property level information, with respect to the
Mortgaged Properties, plus any such additional reports as Buyer may reasonably
request.

(p)   Seller may propose, and Buyer will consider but shall be under no
obligation to approve, strategies for the foreclosure or other realization upon
the security for any Purchased Loan that has become a Defaulted Loan.

(q)   Seller shall (or shall cause Servicer to) provide to Buyer on the
fifteenth calendar day of each month, or if such day is not a Business Day then
on the first Business Day immediately following such day, a computer readable
file containing servicing information, including without limitation those fields
specified by Buyer from time to time, on a loan-by-loan basis and in the
aggregate, with respect to the Purchased Loans serviced hereunder by Seller or
any Servicer. Seller shall not cause any Purchased Loan to be serviced by any
servicer other than a servicer expressly approved in writing by Buyer.

(r)    Seller shall not engage in any transaction that would cause any
obligation or action taken or to be taken hereunder (or the exercise by Buyer of
any of its rights under the Agreement, the Purchased Loans or any Transaction
Document) to be a non-exempt prohibited transaction under Section 406 of ERISA,
Section 4975 of the Code or substantially similar provisions under any other
federal, state or local laws, rules or regulations.

13.

[INTENTIONALLY OMITTED.]

14.

EVENTS OF DEFAULT; REMEDIES

Paragraph 11 (“Events of Default”) of the Agreement is hereby amended by the
deletion of clauses (i), (ii) and (vi) in the first paragraph thereof, by the
deletion in their entirety of Paragraphs 11(a) through (g) thereof and by the
addition of the provisions (a) through (c) of this Section 14 set forth below;
the words “Prime Rate” in Paragraph 11 (h) of the Agreement are hereby deleted
and replaced with the words “Alternative Rate”:

 

 

45

 

 

 

--------------------------------------------------------------------------------

 

(a)          The following, together with clauses (iii) through (v) and clause
(vii) of the first paragraph of Paragraph 11 of the Agreement, shall constitute
an event of default hereunder (each an “Event of Default”):

(i)             failure of Seller to repurchase or the failure of Buyer to
transfer the Purchased Loan on the applicable Repurchase Date (except when such
failure to transfer is a result of Buyer’s inability to obtain necessary
consents to, or fulfill restrictions on, such transfer);

(ii)            failure of Seller to apply any Income received by Seller in
accordance with the provisions hereof;

(iii)           (A) the Transaction Documents shall for any reason not cause, or
shall cease to cause, Buyer to be the owner or, if recharacterized as a secured
financing, a secured party with respect to any of the Purchased Loans or the
collateral specified in Sections 6(c) free of any adverse claim, liens and other
rights of others (other than as granted herein) or (B) if a Transaction is
recharacterized as a secured financing, the Transaction Documents with respect
to any Transaction shall for any reason cease to create a valid first priority
security interest in favor of Buyer in any of the Purchased Loans or the
collateral specified in Sections 6(c) or (C) if the Transaction Documents shall
cease to be in full force and effect or if their enforceability is challenged by
Seller;

(iv)          failure of Seller to make the payments required under Section 5(b)
on any Remittance Date which failure is not remedied within one (1) Business
Day;

(v)           failure of Seller to make any other payment owing to Buyer which
has become due, whether by acceleration or otherwise, under the terms of the
Agreement which failure is not remedied within the applicable period (in the
case of a failure pursuant to Section 4) or five Business Days after notice
thereof to Seller; provided, however, that Buyer shall not be required to
provide notice in the event of a failure by Seller to repurchase on the
Repurchase Date;

(vi)          failure by Seller in the due performance or observance of any
term, covenant or agreement contained in Section 11(j) or Section 12(p) of this
Annex I;

 

(vii)

Change of Control shall have occurred with respect to the Seller;

(viii)        any representation made by Seller or Buyer (other than the
representations and warranties set forth in Exhibit V hereto, which shall be
considered, except as set forth below, solely for the purpose of determining the
Market Value of the Purchased Loans) shall have been incorrect or untrue in any
material respect when made or repeated or deemed to have been made or repeated
(and, if susceptible to cure, the breach of such representation shall not have
been cured within 10 Business Days of written notice of breach thereof);
provided that the representations and warranties set forth in Section 10(a) (vi)
or (viii) (in the case of (vi), with respect to the affected or Purchased Loans
only) made by Seller shall not be considered an Event of Default if incorrect or
untrue in any material respect, if Buyer terminates the related Transaction and
Seller repurchases the related Purchased Loans on an Early Repurchase Date no
later than ten (10) Business Days after receiving written notice of such
incorrect or untrue representation (or if the breach of such representations and
warranties is susceptible to cure, Seller effects a cure within such 10-Business
Day period); provided, however, that if Seller shall have made any such
representation (including the representations set forth in Exhibit V) with
knowledge that it was materially incorrect or untrue at the time made, such
misrepresentation shall constitute an Event of Default;

 

 

46

 

 

 

--------------------------------------------------------------------------------

 

(ix)         a final judgment by any competent court in the United States of
America for the payment of money in an amount greater than $5,000,000 shall have
been rendered against Seller, and remained undischarged or unpaid for a period
of thirty (30) days, during which period execution of such judgment is not
effectively stayed;

(x)           Seller shall have defaulted or failed to perform under any note,
indenture, loan agreement, guaranty, swap agreement or any other contract,
agreement or transaction to which it is a party, which default (A) involves the
failure to pay a matured obligation in excess of $10,000,000, or (B) involving
an obligation of at least $10,000,000 is a monetary default or a material
non-monetary default and results in acceleration or permits the acceleration of
the obligation by any other party to or beneficiary of such note, indenture,
loan agreement, guaranty, swap agreement or other contract agreement or
transaction; provided, however, that any such default, failure to perform or
breach shall not constitute an Event of Default if Seller cures such default,
failure to perform or breach, as the case may be, within the grace period, if
any, provided under the applicable agreement; or

(xi)          Seller fails to maintain a Fixed Charge Ratio of at least 2:1, a
Debt to Equity Ratio of less than 5:1 and a Modified Debt to Equity Ratio of
less than 10:1 as of the end of any fiscal quarter;

(xii)         if Seller or Buyer shall breach or fail to perform any of the
terms, covenants, obligations or conditions of the Agreement, other than as
specifically otherwise referred to in this definition of “Event of Default”, and
such breach or failure to perform is not remedied within ten (10) Business Days,
or if such breach is not curable by the payment of a sum of money, thirty (30)
days after notice thereof to Seller or Buyer from the applicable party or its
successors or assigns.

(b)           If an Event of Default shall occur and be continuing with respect
to Seller, the following rights and remedies shall be available to Buyer:

(i)             At the option of Buyer, exercised by written notice to Seller
(which option shall be deemed to have been exercised, even if no notice is
given, immediately upon the occurrence of an Act of Insolvency), the Repurchase
Date for each Transaction hereunder shall, if it has not already occurred, be
deemed immediately to occur (the date on which such option is exercised or
deemed to have been exercised being referred to hereinafter as the “Accelerated
Repurchase Date”) (and any Transaction for which the related Purchase Date has
not yet occurred shall be canceled).

(ii)            If Buyer exercises or is deemed to have exercised the option
referred to in Section 14(b)(i):

 

(A)

Seller’s obligations hereunder to repurchase all Purchased Loans shall become
immediately due and payable on and as of the Accelerated Repurchase Date and all
Income deposited in the Blocked Account shall be retained by Buyer and applied
to the aggregate unpaid Repurchase Price and any other amounts owing by Seller
hereunder; and

 

(B)

to the extent permitted by applicable law, the Repurchase Price with respect to
each Transaction (determined as of the Accelerated Repurchase Date) shall be
increased by the aggregate amount obtained by daily application of, on a 360 day
per year basis for the actual number

 

 

47

 

 

 

--------------------------------------------------------------------------------

 

of days during the period from and including the Accelerated Repurchase Date to
but excluding the date of payment of the Repurchase Price (as so increased), (x)
the Pricing Rate applicable upon an Event of Default for such Transaction
multiplied by (y) the Repurchase Price for such Transaction (decreased by (I)
any amounts actually remitted to Buyer by Seller from time to time pursuant to
Section 5 and applied to such Repurchase Price to the extent such amounts are
not already included in the computation of the Repurchase Price and (II) any
amounts applied to the Repurchase Price pursuant Section 14(b)(iii) of this
Annex I); and

 

(C)

the Custodian shall, upon the request of Buyer (with simultaneous copy of such
request to Seller), deliver to Buyer all instruments, certificates and other
documents then held by the Custodian relating to the Purchased Loans.

(iii)           Buyer may, after ten (10) days notice to Seller of Buyer’s
intent to take such action (which notice may be the notice given under
subsection (b)(i) of this Section 14), (A) immediately sell, at a public or
private sale in a commercially reasonable manner and at such price or prices as
Buyer may reasonably deem satisfactory any or all of the Purchased Loans or (B)
in its sole discretion elect, in lieu of selling all or a portion of such
Purchased Loans, to give Seller credit for such Purchased Loans in an amount
equal to the Market Value of such Purchased Loans against the aggregate unpaid
Repurchase Price for such Purchased Loans and any other amounts owing by Seller
under the Transaction Documents. The proceeds of any disposition of Purchased
Loans effected pursuant to this Section 14(b)(iii) shall be applied, (v) first,
to the costs and expenses incurred by Buyer in connection with Seller’s default;
(w) second, to costs of cover and/or Hedging Transactions, if any; (x) third, to
the Repurchase Price; (y) fourth, to any other outstanding obligation of Seller
to Buyer or its Affiliates pursuant to the Transaction Documents, and (z) the
balance, if any, to Seller.

(iv)          The parties recognize that it may not be possible to purchase or
sell all of the Purchased Loans on a particular Business Day, or in a
transaction with the same purchaser, or in the same manner because the market
for such Purchased Loans may not be liquid. In view of the nature of the
Purchased Loans, the parties agree that, to the extent permitted by applicable
law, liquidation of a Transaction or the Purchased Loans shall not require a
public purchase or sale and that a good faith private purchase or sale shall be
deemed to have been made in a commercially reasonable manner. Accordingly, Buyer
may elect, in its sole discretion, the time and manner of liquidating any
Purchased Loans, and nothing contained herein shall (A) obligate Buyer to
liquidate any Purchased Loans on the occurrence and during the continuance of an
Event of Default or to liquidate all of the Purchased Loans in the same manner
or on the same Business Day or (B) constitute a waiver of any right or remedy of
Buyer.

(v)           Seller shall be liable to Buyer for the amount of all reasonable
expenses, including reasonable legal fees and expenses, actually incurred by
Buyer in connection with or as a consequence of an Event of Default with respect
to Seller, (B) all costs incurred in connection with covering transactions or
Hedging Transactions (including short sales) or entering into replacement
transactions (C) all damages, losses, judgment costs and expenses of any kind
which may be imposed on, incurred by or asserted against Buyer relating to or
arising out of such Hedging Transactions or covering transactions and (D) any
other loss, damage, cost or expense directly arising or resulting from the
occurrence of an Event of Default with respect to Seller.

 

 

48

 

 

 

--------------------------------------------------------------------------------

 

(vi)         Buyer may exercise any or all of the remedies available to Buyer
immediately upon the occurrence of an Event of Default and at any time during
the continuance thereof. All rights and remedies arising under the Transaction
Documents, as amended from time to time, are cumulative and not exclusive of any
other rights or remedies which Buyer may have.

(vii)         Buyer may enforce its rights and remedies hereunder without prior
judicial process or hearing, and Seller hereby expressly waives any defenses
Seller might otherwise have to require Buyer to enforce its rights by judicial
process. Seller also waives any defense Seller might otherwise have arising from
the use of nonjudicial process, disposition of any or all of the Purchased
Loans, or from any other election of remedies. Seller recognizes that
nonjudicial remedies are consistent with the usages of the trade, are responsive
to commercial necessity and are the result of a bargain at arm’s length.

(viii)        Without limiting any other rights or remedies of Buyer, Buyer
shall have the right to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held by or for
account of Buyer or Buyer’s Affiliates on behalf of Seller to any obligations of
Seller hereunder to Buyer to the credit or for the account of Seller against any
and all of such obligations, irrespective of whether Buyer shall have made any
demand under the Agreement or the other Transaction Documents.

Notwithstanding anything to the contrary in the Agreement, Buyer shall not be
required, prior to exercising any remedy in respect of any Event of Default by
Seller, to give notice otherwise required hereunder, if Buyer reasonably
believes that (A) the Purchased Loans then held by Buyer threaten to decline
speedily in value or are of a type customarily sold in a recognized market or
(B) any delay occasioned by the giving of such notice will jeopardize Buyer’s
ability to recover, by sale or otherwise, all or part of the then-outstanding
amount of the Repurchase Price or of any other amounts owed to Buyer in
connection therewith.

(c)           If an Event of Default occurs and is continuing with respect to
Buyer, the following rights and remedies shall be available to Seller:

(i)             Upon tender by Seller of payment of the aggregate Repurchase
Price for all Purchased Loans, together with all other amounts due hereunder to
Buyer, Buyer’s right, title and interest in such Purchased Loans shall be deemed
transferred to Seller, and Buyer shall simultaneously deliver such Purchased
Loans to Seller.

(ii)            Seller shall have all the rights and remedies provided herein or
provided by applicable federal, state, foreign, local and any other applicable
laws, in equity, and under any other agreement between Buyer and Seller
(including the right to offset any debt or claim).

15.

SINGLE AGREEMENT

Clause (ii) of Paragraph 12 of the Agreement (“Single Agreement”) is hereby
deleted.

16.

NOTICES AND OTHER COMMUNICATIONS

Paragraph 13 of the Agreement (“Notices and Other Communications”) is hereby
deleted and replaced in its entirety by the following provisions of this Section
16:

All notices, consents, approvals and requests required or permitted hereunder
shall be given in writing and shall be effective for all purposes if hand
delivered or sent by (a) hand delivery, with proof of

 

 

49

 

 

 

--------------------------------------------------------------------------------

 

attempted delivery, (b) certified or registered United States mail, postage
prepaid, (c) expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of attempted delivery, or (d) by telecopier
(with answerback acknowledged); provided that such telecopied notice must also
be delivered by one of the means set forth in (a), (b) or (c) above, to the
addresses specified in Annex II hereto or at such other address and person as
shall be designated from time to time by any party hereto, as the case may be,
in a written notice to the other parties hereto in the manner provided for in
this Section 16. A notice shall be deemed to have been given: (a) in the case of
hand delivery, at the time of delivery, (b) in the case of registered or
certified mail, when delivered or the first attempted delivery on a Business
Day, (c) in the case of expedited prepaid delivery upon the first attempted
delivery on a Business Day; or (d) in the case telecopier, upon receipt of
answerback confirmation, provided that such telecopied notice was also delivered
as required in this Section. A party receiving a notice which does not comply
with the technical requirements for notice under this Section may elect to waive
any deficiencies and treat the notice as having been properly given.

17.

NON-ASSIGNABILITY

The provisions of Paragraph 15 of the Agreement (“Nonassignability;
Termination”) are hereby deleted and replaced in their respective entireties by
the following provisions of this Section 17:

(a)           The rights and obligations of Seller under the Transaction
Documents, the Hedging Transactions and under any Transaction shall not be
assigned by Seller without the prior written consent of Buyer. Buyer may assign
or participate (other than pursuant to a Financing Transaction) its rights and
obligations under the Transaction Documents and under any Transaction without
the prior written consent of Seller only to a Permitted Transferee. Buyer may
assign its rights and interests in any Hedging Transaction without the prior
written consent of Seller.

Notwithstanding anything to the contrary contained herein, with respect to
Seller, (A) Buyer shall remain responsible for reviewing and determining the
eligibility of any New Loan for purposes of any Transaction and (B) Seller shall
continue to deal solely and directly with Buyer in connection with any
Transaction.

As long as an Event of Default on the part of Seller shall have occurred and be
continuing, Buyer may assign or participate its rights and obligations under the
Transaction Documents and/or any Transaction (including in connection with any
Financing Transaction) to any Person.

(b)           The Buyer shall maintain a record of ownership identifying all
assignees. If any assignee is a non-U.S. Person, such assignee shall timely
provide Seller with such forms as may be required to establish the assignee’s
status for U.S. withholding tax purposes.

(c)           With respect to any issuance by Buyer of a participation in any
Transaction, (i) Buyer shall act as exclusive agent for all participants in any
dealings with Seller in connection with such Transactions and will maintain, on
behalf of Seller, a record of ownership that identifies all participants, and
(ii) Seller shall not be obligated to deal directly with any party other than
Buyer in connection with such Transactions, or to pay or reimburse Buyer for any
costs that would not have been incurred by Buyer had no participation interests
in such Transactions been issued.

(d)           Subject to the foregoing, the Transaction Documents and any
Transactions shall be binding upon and shall inure to the benefit of the parties
and their respective successors and permitted assigns. Nothing in the
Transaction Documents, express or implied, shall give to any Person, other than
the parties to the Transaction Documents and their respective successors, any
benefit or any legal or equitable right, power, remedy or claim under the
Transaction Documents.

 

 

50

 

 

 

--------------------------------------------------------------------------------

 

18.          GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

The language in Paragraph 16 of the Agreement (“Governing Law”) which reads
“without giving effect to the conflict of law principals thereof” is hereby
deleted. Paragraph 18 of the Agreement (“Use of Employee Plan Assets”) is hereby
deleted in its entirety. Paragraph 17 (“No Waivers, Etc.”) is hereby deleted and
replaced in its entirety by the following provisions of this Section 18:

(a)           Each party irrevocably and unconditionally submits to the
non-exclusive jurisdiction of any United States Federal or New York State court
sitting in Manhattan, and any appellate court from any such court, solely for
the purpose of any suit, action or proceeding brought to enforce its obligations
under the Agreement or relating in any way to the Agreement or any Transaction
under the Agreement.

(b)           To the extent that either party has or hereafter may acquire any
immunity (sovereign or otherwise) from any legal action, suit or proceeding,
from jurisdiction of any court or from set off or any legal process (whether
service or notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) with respect to itself or any
of its property, such party hereby irrevocably waives and agrees not to plead or
claim such immunity in respect of any action brought to enforce its obligations
under the Agreement or relating in any way to the Agreement or any Transaction
under the Agreement.

(c)           Each party hereby irrevocably waives, to the fullest extent it may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court and any right of jurisdiction on
account of its place of residence or domicile and irrevocably consents to the
service of any summons and complaint and any other process by the mailing of
copies of such process to them at their respective address specified herein.
Each party hereby agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Section 18
shall affect the right of Buyer to serve legal process in any other manner
permitted by law or affect the right of Buyer to bring any action or proceeding
against Seller or its property in the courts of other jurisdictions.

(d)           EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THE
AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR ANY INSTRUMENT OR DOCUMENT
DELIVERED HEREUNDER OR THEREUNDER.

19.

NO RELIANCE; DISCLAIMERS

(a)           Each of Buyer and Seller hereby acknowledges, represents and
warrants to the other that, in connection with the negotiation of, the entering
into, and the performance under, the Transaction Documents and each Transaction
thereunder:

(i)             It is not relying (for purposes of making any investment
decision or otherwise) upon any advice, counsel or representations (whether
written or oral) of the other party to the Transaction Documents, other than the
representations expressly set forth in the Transaction Documents;

(ii)            It has consulted with its own legal, regulatory, tax, business,
investment, financial and accounting advisors to the extent that it has deemed
necessary, and it has made its own investment, hedging and trading decisions
(including decisions regarding the suitability of any Transaction) based upon
its own judgment and upon any advice from such advisors as it has deemed
necessary and not upon any view expressed by the other party;

 

 

51

 

 

 

--------------------------------------------------------------------------------

 

(iii)         It is a sophisticated and informed Person that has a full
understanding of all the terms, conditions and risks (economic and otherwise) of
the Transaction Documents and each Transaction thereunder and is capable of
assuming and willing to assume (financially and otherwise) those risks;

(iv)          It is entering into the Transaction Documents and each Transaction
thereunder for the purposes of managing its borrowings or investments or hedging
its underlying assets or liabilities and not for purposes of speculation;

(v)           It is not acting as a fiduciary or financial, investment or
commodity trading advisor for the other party and has not given the other party
(directly or indirectly through any other Person) any assurance, guaranty or
representation whatsoever as to the merits (either legal, regulatory, tax,
business, investment, financial accounting or otherwise) of the Transaction
Documents or any Transaction thereunder;

(b)           Each determination by Buyer of the Market Value with respect to
each New Loan or Purchased Loan or the communication to Seller of any
information pertaining to Market Value under the Agreement shall be subject to
the following disclaimers:

(i)             Buyer has assumed and relied upon, with Seller’s consent and
without independent verification, the accuracy and completeness of the
information provided by Seller and reviewed by Buyer. Buyer has not made any
independent inquiry of any aspect of the New Loans or Purchased Loans or the
underlying collateral. Buyer’s view is based on economic, market and other
conditions as in effect on, and the information made available to Buyer as of,
the date of any such determination or communication of information, and such
view may change at any time without prior notice to Seller.

(ii)            Market Value determinations and other information provided to
Seller constitute a statement of Buyer’s view of the value of one or more loans
or other assets at a particular point in time and neither (x) constitute a bid
for a particular trade, (y) indicate a willingness on the part of Buyer or any
Affiliate thereof to make such a bid, nor (z) reflect a valuation for
substantially similar assets at the same or another point in time, or for the
same assets at another point in time.

(iii)           Market Value determinations and other information provided to
Seller may vary significantly from valuation determinations and other
information which may be obtained from other sources.

(iv)          Market Value determinations and other information provided to
Seller are communicated to Seller solely for its use and may not be relied upon
by any other person and may not be disclosed or referred to publicly or to any
third party without the prior written consent of Buyer, which consent Buyer may
withhold or delay in its sole and absolute discretion.

(v)           Buyer makes no representations or warranties with respect to any
Market Value determinations or other information provided to Seller. Buyer shall
not be liable for any incidental or consequential damages arising out of any
inaccuracy in such valuation determinations and other information provided to
Seller, including as a result of any act of gross negligence or breach of any
warranty.

(vi)          Market Value indications and other information provided to Seller
in connection with Section 3(b) are only indicative of the initial Market Value
of the New Loan submitted to Buyer for consideration thereunder, and may change
without notice to Seller prior to, or

 

 

52

 

 

 

--------------------------------------------------------------------------------

 

subsequent to, the transfer by Seller of the New Loan pursuant to Section 3(e).
No indication is provided as to Buyer’s expectation of the future value of such
Purchased Loan or the underlying collateral.

(vii)         Initial Market Value indications and other information provided to
Seller in connection with Section 3(b) are to be used by Seller for the sole
purpose of determining whether to proceed in accordance with Section 3 and for
no other purpose.

20.

INDEMNITY AND EXPENSES

(a)           Seller hereby agrees to hold Buyer and its Affiliates and each of
their respective officers, directors, employees and agents (“Indemnified
Parties”) harmless from and indemnify the Indemnified Parties against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, taxes (including stamp, excise, sales or other taxes which may be payable
or determined to be payable with respect to any of the Purchased Loans or in
connection with any of the transactions contemplated by the Agreement (or the
recharacterization of any Transaction) and the documents delivered in connection
herewith and therewith, other than net income taxes of Buyer), fees, costs,
expenses (including reasonable attorneys fees and disbursements and any and all
servicing and enforcement costs with respect to the Purchased Loans) or
disbursements (all of the foregoing, collectively “Indemnified Amounts”) which
may at any time (including, without limitation, such time as the Agreement shall
no longer be in effect and the Transactions shall have been repaid in full) be
imposed on or asserted against any Indemnified Party in any way whatsoever
arising out of or in connection with, or relating to, the Agreement or any
Transactions thereunder or any action taken or omitted to be taken by any
Indemnified Party under or in connection with any of the foregoing; provided,
that Seller shall not be liable for Indemnified Amounts resulting from the gross
negligence or willful misconduct of any Indemnified Party. Without limiting the
generality of the foregoing, Seller agrees to hold Buyer harmless from and
indemnify Buyer against all Indemnified Amounts with respect to all Purchased
Loans relating to or arising out of any violation or alleged violation of any
environmental law, rule or regulation or any consumer credit laws, including
without limitation ERISA, that, in each case, results from anything other than
Buyer’s gross negligence or willful misconduct. In any suit, proceeding or
action brought by Buyer in connection with any Purchased Loan for any sum owing
thereunder, or to enforce any provisions of any Purchased Loan Documents, Seller
will save, indemnify and hold Buyer harmless from and against all expense, loss
or damage suffered by reason of any defense, set-off, counterclaim, recoupment
or reduction or liability whatsoever of the account debtor or obligor
thereunder, arising out of a breach by Seller of any obligation thereunder or
arising out of any other agreement, indebtedness or liability at any time owing
to or in favor of such account debtor or obligor or its successors from Seller.
Seller also agrees to reimburse an Indemnified Party as and when billed by such
Indemnified Party for all such Indemnified Party's costs and expenses incurred
in connection with the enforcement or the preservation of such Indemnified
Party's rights under the Agreement and any other Transaction Document or any
transaction contemplated hereby or thereby, including without limitation the
reasonable fees and disbursements of its counsel. Seller hereby acknowledges its
obligations hereunder are recourse obligations of Seller.

(b)           Seller agrees to pay as and when billed by Buyer all of the
out-of-pocket costs and expenses incurred by Buyer in connection with the
development, preparation and execution of, and any amendment, supplement or
modification to, the Agreement and the other Transaction Documents or any other
documents prepared in connection herewith or therewith. Seller agrees to pay as
and when billed by Buyer all of the out-of-pocket costs and expenses incurred in
connection with the consummation and administration of the transactions
contemplated hereby and thereby including without limitation (i) all the
reasonable fees, disbursements and expenses of counsel to Buyer and (ii) all the
Due Diligence Fees, testing and review costs and expenses incurred by Buyer in
connection with the evaluation of any New Loan and with respect to any
Transaction.

 

 

53

 

 

 

--------------------------------------------------------------------------------

 

21.

DUE DILIGENCE

Seller acknowledges that Buyer has the right to perform continuing due diligence
reviews with respect to the Purchased Loans, for purposes of verifying
compliance with the representations, warranties and specifications made
hereunder, or determining or re-determining the Asset Base for purposes of
Section 4(a) of this Annex I, or otherwise, and Seller agrees that Buyer, at its
option, has the right at any time to conduct a partial or complete due diligence
review on any or all of the Purchased Loans, including, without limitation,
ordering new credit reports and Appraisals on the applicable collateral and
otherwise regenerating the information used to originate such Purchased Loans.
Upon reasonable (but no less than one (1) Business Day) prior notice to Seller,
Buyer or its authorized representatives will be permitted during normal business
hours to examine, inspect, and make copies and extracts of, the Purchased Loan
Files and any and all documents, records, agreements, instruments or information
relating to any Purchased Loan in the possession or under the control of Seller,
any servicer or sub-servicer and/or Custodian. Seller also shall make available
to Buyer a knowledgeable financial or accounting officer for the purpose of
answering questions respecting the Purchased Loan Files and the Purchased Loans.
Seller agrees to cooperate with Buyer and any third party underwriter designated
by Buyer in connection with such underwriting, including, but not limited to,
providing Buyer and any third party underwriter with access to any and all
documents, records, agreements, instruments or information relating to such
Purchased Loans in the possession, or under the control, of such Seller.

22.

SERVICING

(a)           Notwithstanding the purchase and sale of the Purchased Loans by
Seller to Buyer hereunder, Midland Loan Services, Inc. or, with the consent of
Buyer (which consent shall not unreasonably be withheld), an Affiliate of Seller
(“Servicer”) shall continue to service the Purchased Loans at Seller’s sole cost
and for the benefit of Buyer and, if Buyer shall exercise its rights to pledge
or hypothecate the Purchased Loans prior to the Repurchase Date pursuant to
Section 8 or 17 of this Annex I, Buyer’s assigns; provided, however, that the
obligations of Seller to service any of the Purchased Loans shall cease
automatically upon the earliest of (i) an Event of Default, (ii) the date on
which the aggregate Repurchase Price for the Portfolio Loans together with all
accrued and unpaid Price Differential, unpaid Costs and other amounts payable by
Seller to Buyer hereunder have been paid in full or (iii) the transfer of
servicing approved by Seller and Buyer, which Buyer’s consent shall not be
unreasonably withheld. Seller shall service and shall cause the Servicer to
service the Purchased Loans in accordance with Accepted Servicing Practices.

(b)           Seller agrees that Buyer is the owner of all servicing records,
including but not limited to any and all servicing agreements (the “Servicing
Agreements”), files, documents, records, data bases, computer tapes, copies of
computer tapes, proof of insurance coverage, insurance policies, appraisals,
other closing documentation, payment history records, and any other records
relating to or evidencing the servicing of Purchased Loans (the “Servicing
Records”) so long as the Purchased Loans are subject to the Agreement. Seller
covenants to safeguard such Servicing Records and to deliver them promptly to
Buyer or its designee (including the Custodian) at Buyer’s request.

(c)           Upon the occurrence and continuance of an Event of Default, Buyer
may, in its sole discretion, (i) sell its right to the Purchased Loans on a
servicing released basis or (ii) terminate Servicer or any sub-servicer of the
Purchased Loans with or without cause, in each case without payment of any
termination fee or such other costs or expenses to Buyer, it being agreed that
Seller will pay any and all fees, costs and expenses required to terminate the
Servicing Agreement and to effectuate a transfer of servicing to a designee of
the Buyer; provided, however, that Buyer shall cause any successor servicer to
deliver to Seller reports generated for Buyer relating to the Purchased Loans.

 

 

54

 

 

 

--------------------------------------------------------------------------------

 

(d)         Seller shall not, and shall not permit Servicer to, employ
sub-servicers to service the Purchased Loans without the prior written approval
of Buyer which shall not be unreasonably withheld. If the Purchased Loans are
serviced by a sub-servicer, Seller shall irrevocably assign all rights, title
and interest in the Servicing Agreements with such sub-servicer to Buyer.

(e)           Seller shall cause Servicer and any sub-servicers engaged by
Seller to execute a letter agreement with Buyer acknowledging Buyer’s security
interest in the Purchased Loans and the Servicing Agreements and agreeing that
each such sub-servicer shall deposit all Income with respect to the Purchased
Loans in the Blocked Account, all in such manner as shall be reasonably
acceptable to Buyer.

(f)           In the event Seller or its Affiliate is servicing any Purchased
Loan, Seller shall permit Buyer to inspect Seller’s or its Affiliate's servicing
facilities, as the case may be, for the purpose of satisfying Buyer that Seller
or its Affiliate, as the case may be, has the ability to service such Purchased
Loans as provided in the Agreement.

(g)           Seller shall cause the Servicer to provide a copy of each report
and notice sent to Seller to be sent to Buyer concurrently therewith.

23.

TREATMENT FOR TAX PURPOSES

It is the intention of the parties that, for U.S. Federal, state and local
income and franchise tax purposes, the Transactions constitute a financing, and
that the Seller is, and, so long as no Event of Default shall have occurred and
be continuing, will continue to be, treated as the owner of the Purchased Loans
for such purposes. Unless prohibited by applicable law, Seller and Buyer agree
to treat the Transactions as described in the preceding sentence on any and all
filings with any U.S. Federal, state or local taxing authority.

24.

INTENT

The provisions of Paragraph 19 of the Agreement (“Intent”) are hereby deleted
and replaced in their respective entireties by the following provisions of this
Section 24:

The parties recognize that each Transaction is a “repurchase agreement” as that
term is defined in Section 101 of Title 11 of the United States Code, as amended
(except in so far as the type of asset subject to the Transaction or the term of
that Transaction would render such definition inapplicable). The parties
recognize that each Transaction is a “securities contract” as that term is
defined in Section 741 of Title 11 of the United States Code, as amended.

25.

INTENTIONALLY OMITTED

26.

MISCELLANEOUS

The provisions of Paragraph 20 of the Agreement (“Disclosure Relating to Certain
Federal Protections”) are hereby deleted in their entirety and replaced by the
following provisions of this Section 26:

(a)           Time is of the essence under the Transaction Documents and all
Transactions thereunder and all references to a time shall mean New York time in
effect on the date of the action unless otherwise expressly stated in the
Transaction Documents.

 

 

55

 

 

 

--------------------------------------------------------------------------------

 

(b)          All rights, remedies and powers of Buyer hereunder and in
connection herewith are irrevocable and cumulative, and not alternative or
exclusive, and shall be in addition to all other rights, remedies and powers of
Buyer whether under law, equity or agreement. In addition to the rights and
remedies granted to it in the Agreement to the extent applicable, Buyer shall
have all rights and remedies of a secured party under the UCC and any other
applicable law.

(c)           The Transaction Documents may be executed in counterparts, each of
which so executed shall be deemed to be an original, but all of such
counterparts shall together constitute but one and the same instrument.

(d)           The headings in the Transaction Documents are for convenience of
reference only and shall not affect the interpretation or construction of the
Transaction Documents.

(e)           Each provision of the Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of the Agreement shall be prohibited by or be invalid under such law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of the Agreement.

(f)           This Annex I, together with the Agreement contain a final and
complete integration of all prior expressions by the parties with respect to the
subject matter hereof and thereof and shall constitute the entire agreement
among the parties with respect to such subject matter, superseding all prior
oral or written understandings.

(g)           The parties understand that the Agreement is a legally binding
agreement that may affect such party’s rights. Each party represents to the
other that it has received legal advice from counsel of its choice regarding the
meaning and legal significance of the Agreement and that it is satisfied with
its legal counsel and the advice received from it.

(h)           Should any provision of the Agreement require judicial
interpretation, it is agreed that a court interpreting or construing the same
shall not apply a presumption that the terms hereof shall be more strictly
construed against any Person by reason of the rule of construction that a
document is to be construed more strictly against the Person who itself or
through its agent prepared the same, it being agreed that all parties have
participated in the preparation of the Agreement.

(i)            Buyer agrees not to seek before any court or governmental agency
to have any director or officer of the Seller held personally liable for any
action or inactions of the Seller or any obligations of the Seller under the
Agreement or the related Transaction Documents, except if such actions or
inactions are the result of the gross negligence, fraud or willful misconduct of
such director or officer.

 

[SIGNATURES COMMENCE ON NEXT PAGE]

 

 

56

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Annex I as of the 15th day of
August 2006.

BUYER:

GOLDMAN SACHS MORTGAGE COMPANY,

a New York limited partnership

 

By:

Goldman Sachs Real Estate Funding Corp.,

 

its general partner

 

By:

/s/ Leo Huang

 

Name: Leo Huang

 

Title: Authorized Signatory

SELLER:

CAPITAL TRUST, INC., a Maryland corporation

 

 

By:

/s/ Geoffrey G. Jervis  

 

Name: Geoffrey G. Jervis

 

Title: Chief Financial Officer

 

 

 

 

 

 

1

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1

Purchase Percentages and Applicable Spreads

 

Loan Type: Senior First Mortgage B Notes, Junior First Mortgage B Notes,
Mezzanine Loans And Participation Interests Therein

LTV

Purchase Percentage

Spread

 

 

 

55% or less

[****]

[****]

56% to 60%

[****]

[****]

61% to 70% LTV

[****]

[****]

 

[****]

[****]

 

[****]

[****]

71% to 75% LTV

[****]

[****]

 

[****]

[****]

 

[****]

[****]

76% to 80% LTV

[****]

[****]

 

[****]

[****]

 

[****]

[****]

81% to 85% LTV

[****]

[****]

 

[****]

[****]

 

[****]

[****]

86% to 90% LTV

[****]

[****]

 

[****]

[****]

 

[****]

[****]

 

Loan Type: Transitional and Stabilized Mortgage Loans

LTV

Purchase Percentage

Spread

> 10% NOI &

[****]

[****]

< 85% LTV

 

 

<10% NOI &

[****]

[****]

< 80% LTV

 

 

 

 

 

 

 

 

 

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.

 

 

Schedule 1-1

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 2

Initial Portfolio Loans

 

Applicable Margin

1. P HF-Ruby Senior Mezzanine - $16,560,000 original balance

[****]

2. GE/Kimco- Participation Interest in First Mortgage Loan (50 W. 23rd Street,
NY)

[****]

3. Marriot-Waikiki – Participation Interest in Mezzanine Loan

[****]

4. Mervyn’s-Participation in Mezzanine Loan

[****]

5. Woodfin- Mezzanine Loan

[****]

 

 

 

 

 

 

 

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.

 

 

Schedule 2-1

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 3

Purchased Loan Information

(a)

Loan Number/Loan Type

(b)

Obligor Name

(c)

Property Address

(d)

Original Balance

(e)

Original Coupon

(f)

Outstanding Balance

(g)

Maturity Date

(h)

Table Funding (Yes/No)

(i)

If Participation, the name of the lead lender under the Purchased Loan

(j)             Such information as Buyer and Custodian shall agree and that the
Buyer shall set forth in writing, on a case-by-case basis.

 

 

Schedule 3-1

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 4

APPROVED APPRAISERS

1.

KTR Appraisal Services

2.

Cushman & Wakefield, Inc.

3.

Grubb & Ellis

4.

CB Richard Ellis

5.

The Weitzman Group

6.

Greenwich Group

7.

Joseph Blake

8.

HVS International

9.

PWC

 

 

 

Schedule 4-1

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 5

APPROVED ENGINEERS

1.

KTR Realty Services

2.

Merritt & Harris, Inc.

3.

C.A. Rich, Inc.

4.

IVI

5.

Dames & Moore

6.

Law Environmental

7.

Eckland

8.

EM&CA

9.

Aqua Terra

10.

ATC (BCM Engineers)

11.

Horn Chandler & Thomas

12.

National Assessment Corporation

13.

EMG

14.

Property Solutions Inc.

15.

Aaron & Wright

16.

PSI

 

 

 

Schedule 5-1

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 6

APPROVED ENVIRONMENTAL CONSULTANTS

1.

Acqua Terra

2.

Law Environmental

3.

KTR Realty Services

4.

EMG

5.

Clayton

6.

Dames & Moore

7.

Brown & Root

8.

C.A. Rich, Inc.

9.

Eckland

10.

EM&CA

11.

ATC (BCM Engineers)

12.

IVI

13.

Aaron & Wright

14.

Certified Environmental Inc.

15.

Environ Business, Inc.

16.

Property Solutions, Inc.

17.

National Assessment Corporation

18.

Hillman Environmental Group

19.

Front Royal

20.

PSI

 

 

Schedule 6-1

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 7-A

Form of UCC Financing Statement

Debtor:

Secured Party:

Capital Trust, Inc.
410 Park Avenue, 14th Floor
New York, New York 1002

Goldman Sachs Mortgage Company
85 Broad Street

New York, New York 10004

 

ATTACHMENT A TO UCC FINANCING STATEMENT

 

This filing is for protective purposes only with respect to the Purchased Loans
and the Blocked Account in case the sale of any Purchased Loan under the
Repurchase Agreement is re-characterized as a grant of a security interest in
any such Purchased Loan.

 

The collateral covered by this financing statement is all of the Debtor’s right,
title and interest in, to and under the following property, whether now owned or
existing, hereafter acquired or arising, or in which the Debtor now or hereafter
has any rights, and wheresoever located (the “Collateral”):

 

(a) the Blocked Account, all of the Purchased Loans including those identified
in Schedule I hereto, all Income from such Purchased Loans and all proceeds of
all of the foregoing, and

 

(b) all Hedging Transactions relating to Purchased Loans entered into by Seller
and all proceeds thereof.

 

The following terms shall have the following meanings. Such definition shall be
equally applicable to the singular and plural forms of the terms defined.

 

“Blocked Account” means that certain Account No. _____ established and
maintained by Debtor at PNC Bank pursuant to Section 5(a) of the Repurchase
Agreement (and any successor thereto or replacement thereof established and
maintained pursuant to Section 5(a) of the Repurchase Agreement and a Blocked
Account Agreement).

 

“Blocked Account Agreement” means the Amended and Restated Blocked Account
Agreement, dated as of June 30, 2006 and executed by Buyer, Seller and the
Depository Bank (and any successor thereof or replacement thereof extended by
Buyer, Seller and the Depository Bank).

 

“Buyer” means Secured Party.

 

“Custodian” means Deutsche Bank Trust Company Americas or any successor
Custodian appointed by Buyer.

 

“Depository Bank” shall mean PNC Bank, N.A. or any successor Depository Bank
appointed by Seller with the prior written consent of Buyer (which consent shall
not be unreasonably withheld, delayed or conditioned) which delivers a deposit
account agreement in the form of the Blocked Account Agreement or another form
reasonably acceptable to Buyer.

“Eligible Loans” shall mean any of the following types of loans listed in (i)
through (v) below:

 

 

Schedule 7-A-1

 

 

 

--------------------------------------------------------------------------------

 

(i)           performing mezzanine loans which are secured by pledges of the
equity ownership interests in entities that directly or indirectly own Eligible
Properties;

(ii)            senior participation interests (or a senior promissory note that
is, in effect, similar in nature to a senior participation interest) in
performing mortgage loans secured by first liens on Eligible Properties that
also may secure a junior promissory note (or junior interest) in such loan;

(iii)           junior participation interests (or a junior promissory note that
is, in effect, similar in nature to a junior participation interest) in
performing mortgage loans secured by first liens on Eligible Properties that
also secure a senior promissory note (or senior interest) evidencing such loan;

(iv)          any other performing loan, participation interest, preferred
equity investment or other junior mezzanine or subordinate investment which does
not conform to the criteria set forth in clauses (i) through (iii) above that
Buyer elects in its sole discretion to purchase; and

(v)           any performing stabilized mortgage loans or any performing
transitional mortgage loans, in each case secured by first liens on Eligible
Properties.

“Eligible Property” shall mean a property that is a multifamily, retail, office,
industrial, warehouse, condominium or hospitality property or such other
property type acceptable to Buyer in the exercise of its good faith business
judgment; provided, however, that Buyer shall determine in its sole and absolute
discretion, on a case-by-case basis, whether any healthcare related property,
such as assisted living, nursing homes, acute care, rehabilitation centers,
diagnostic centers and psychiatric centers, qualifies as an Eligible Property.

 

“Hedging Transactions” means, with respect to any or all of the Purchased Loans,
any short sale of U.S. Treasury Securities or mortgage-related securities,
futures contract (including Eurodollar futures) or options contract or any
interest rate swap, cap or collar agreement or similar arrangements providing
for protection against fluctuations in interest rates or the exchange of nominal
interest obligations, either generally or under specific contingencies, entered
into by Seller or the underlying obligor with respect to any Purchased Loan and
pledged to Seller as collateral for such Purchased Loan, with one or more
counterparties whose unsecured debt is rated at least AA (or its equivalent) by
any Rating Agency or, with respect to any Hedging Transaction pledged to Seller
as additional collateral for a Purchased Loan, such other rating requirement
applicable to such Hedging Transaction set forth in the related Purchased Loan
Documents or which is otherwise reasonably acceptable to Buyer; provided that
Seller shall not grant or permit any liens, security interests, charges, or
encumbrances with respect to any such hedging arrangements for the benefit of
any Person other than Buyer.

 

“Income” means, with respect to any Purchased Loan at any time, any payment or
other cash distribution thereon of principal, interest, dividends, fees,
reimbursements or proceeds or other cash distributions thereon (including
casualty or condemnation proceeds).

 

“Person” means an individual, corporation, limited liability company, business
trust, partnership, joint tenant or tenant-in-common, trust, unincorporated
organization, or other entity, or a federal, state or local government or any
agency or political subdivision thereof.

 

 

 

Schedule 7-A-2

 

 

 

--------------------------------------------------------------------------------

 

“Purchased Loan Documents” shall mean, with respect to a Purchased Loan, the
documents comprising the Purchased Loan File for such Purchased Loan.

“Purchased Loan File” shall mean the documents specified as the “Purchased Loan
File” in Section 7(b) of the Repurchase Agreement, together with any additional
documents and information required to be delivered to Buyer or its designee
(including the Custodian) pursuant to the Repurchase Agreement.

“Purchased Loans” means all Eligible Loans sold by Seller to Buyer and any
additional cash and/or other assets delivered by Seller to Buyer pursuant to
Section 4(a) of the Repurchase Agreement, including, without limitation, all
Purchased Loans, the Purchased Loan File of which is held by the Custodian.
Additional information with respect to the Purchased Loans may be obtained from
the Secured Party.

 

“Rating Agency” means any of Fitch Inc., Moody’s Investor Service, Inc. and
Standard & Poor’s Rating Services, Inc., a division of McGraw Hill Companies
Inc.

 

“Repurchase Agreement” means that certain Amended and Restated Master Repurchase
Agreement dated as of June 30, 2006, between Goldman Sachs Mortgage Company and
Capital Trust, Inc., (together with Annex I and such other annexes and schedules
attached thereto) as the same may be amended, restated or otherwise modified
from time to time.

 

 

“Seller” means Debtor.

 

 

SCHEDULE 1

 

1.

[B] Participation Interest, dated _____ issued to __________. in the amount of
$__________, in that certain Mortgage Loan [(in the original principal amount of
$__________)], dated as of _______, made by ___________. to _________ under and
pursuant to that certain Loan Agreement dated as of ________ between _________
and _________ and secured by that certain property located in _________, [as
such B Participation Interest was assigned by _________ to _________ pursuant to
that certain Assignment and Assumption Agreement (Participation B) dated as of
_________].

 

2.

[$__________ [Senior/Junior] Mezzanine Loan, dated as of _________ made by
_________ to _________, under and pursuant to that certain [Loan Agreement]
dated as of _________ between _________ and _________, [as assigned (together
with such loan agreement and all of the other loan documents evidencing and
securing such senior mezzanine loan) by _________ to _________, pursuant to that
certain Omnibus Assignment dated as of _________].

 

 

 

Schedule 7-A-3

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 7-B

Form of UCC Financing Statement

Debtor:

Secured Party:

Capital Trust, Inc.
410 Park Avenue, 14th Floor
New York, New York 1002

Goldman Sachs Mortgage Company
85 Broad Street

New York, New York 10004

 

ATTACHMENT A TO UCC FINANCING STATEMENT AMENDMENT

 

This filing is for protective purposes only with respect to the Purchased Loans
and the Blocked Account in case the sale of any Purchased Loan under the
Repurchase Agreement is re-characterized as a grant of a security interest in
any such Purchased Loan.

 

The collateral covered by this financing statement is all of the Debtor’s right,
title and interest in, to and under the following property, whether now owned or
existing, hereafter acquired or arising, or in which the Debtor now or hereafter
has any rights, and wheresoever located (the “Collateral”):

 

(a) the Blocked Account, all of the Purchased Loans including those identified
in Schedule I hereto, all Income from such Purchased Loans and all proceeds of
all of the foregoing, and

 

(b) all Hedging Transactions relating to Purchased Loans entered into by Seller
and all proceeds thereof.

 

The following terms shall have the following meanings. Such definition shall be
equally applicable to the singular and plural forms of the terms defined.

 

“Blocked Account” means that certain Account No. _____ established and
maintained by Debtor at PNC Bank pursuant to Section 5(a) of the Repurchase
Agreement (and any successor thereto or replacement thereof established and
maintained pursuant to Section 5(a) of the Repurchase Agreement and a Blocked
Account Agreement).

 

“Blocked Account Agreement” means the Blocked Account Agreement, dated as of the
date hereof and executed by Buyer, Seller and the Depository Bank (and any
successor thereto or replacement thereof extended by Buyer, Seller and the
Depository Bank).

 

“Buyer” means Secured Party.

 

“Custodian” means Deutsche Bank Trust Company Americas or any successor
Custodian appointed by Buyer.

 

“Depository Bank” shall mean PNC Bank, N.A. or any successor Depository Bank
appointed by Seller with the prior written consent of Buyer (which consent shall
not be unreasonably withheld, delayed or conditioned) which delivers a deposit
account agreement in the form of the Blocked Account Agreement or another form
reasonably acceptable to Buyer.

“Eligible Loans” means any of the following types of loans listed in (i) through
(v) below:

 

 

Schedule 7-B-1

 

 

 

--------------------------------------------------------------------------------

 

(i)            performing mezzanine loans which are secured by pledges of the
equity ownership interests in entities that directly or indirectly own Eligible
Properties;

 

(ii)

performing mortgage loans secured by second liens on Eligible Properties;

(iii)           junior participation interests (or a junior promissory note that
is, in effect, similar in nature to a junior participation interest) in
performing mortgage loans secured by first liens on Eligible Properties that
also secure a senior promissory note (or senior interest) evidencing such loan;
and

(iv)           any other performing loan, participation interest, preferred
equity investment or other junior mezzanine or subordinate investment which does
not conform to the criteria set forth in clauses (i) and (iii) above that Buyer
elects in its sole discretion to purchase.

“Eligible Property” shall mean a property that is a multifamily, retail, office,
industrial, warehouse, condominium or hospitality property or such other
property type acceptable to Buyer in the exercise of its good faith business
judgment; provided, however, that Buyer shall determine in its sole and absolute
discretion, on a case-by-case basis, whether any healthcare related property,
such as assisted living, nursing homes, acute care, rehabilitation centers,
diagnostic centers and psychiatric centers, qualifies as an Eligible Property.

 

“Hedging Transactions” means, with respect to any or all of the Purchased Loans,
any short sale of U.S. Treasury Securities or mortgage-related securities,
futures contract (including Eurodollar futures) or options contract or any
interest rate swap, cap or collar agreement or similar arrangements providing
for protection against fluctuations in interest rates or the exchange of nominal
interest obligations, either generally or under specific contingencies, entered
into by Seller or the underlying obligor with respect to any Purchased Loan and
pledged to Seller as collateral for such Purchased Loan, with one or more
counterparties whose unsecured debt is rated at least AA (or its equivalent) by
any Rating Agency or, with respect to any Hedging Transaction pledged to Seller
as additional collateral for a Purchased Loan, such other rating requirement
applicable to such Hedging Transaction set forth in the related Purchased Loan
Documents or which is otherwise reasonably acceptable to Buyer; provided that
Seller shall not grant or permit any liens, security interests, charges, or
encumbrances with respect to any such hedging arrangements for the benefit of
any Person other than Buyer.

 

“Income” means, with respect to any Purchased Loan at any time, any payment or
other cash distribution thereon of principal, interest, dividends, fees,
reimbursements or proceeds or other cash distributions thereon (including
casualty or condemnation proceeds).

 

“Person” means an individual, corporation, limited liability company, business
trust, partnership, joint tenant or tenant-in-common, trust, unincorporated
organization, or other entity, or a federal, state or local government or any
agency or political subdivision thereof.

 

“Purchased Loan Documents” shall mean, with respect to a Purchased Loan, the
documents comprising the Purchased Loan File for such Purchased Loan.

“Purchased Loan File” shall mean the documents specified as the “Purchased Loan
File” in Section 7(b) of the Repurchase Agreement, together with any additional
documents and information required to be delivered to Buyer or its designee
(including the Custodian) pursuant to the Repurchase Agreement.

 

 

Schedule 7-B-2

 

 

 

--------------------------------------------------------------------------------

 

“Purchased Loans” means all Eligible Loans sold by Seller to Buyer and any
additional cash and/or other assets delivered by Seller to Buyer pursuant to
Section 4(a) of the Repurchase Agreement, including, without limitation, all
Purchased Loans, the Purchased Loan File of which is held by the Custodian.
Additional information with respect to the Purchased Loans may be obtained from
the Secured Party.

 

“Rating Agency” means any of Fitch Inc., Moody’s Investor Service, Inc. and
Standard & Poor’s Rating Services, Inc., a division of McGraw Hill Companies
Inc.

 

“Repurchase Agreement” means that certain Amended and Restated Master Repurchase
Agreement dated as of May 28, 2003, between Goldman Sachs Mortgage Company and
Capital Trust, Inc., (together with Annex I and such other annexes and schedules
attached thereto) as the same may be amended, restated or otherwise modified
from time to time.

 

 

“Seller” means Debtor.

 

 

SCHEDULE 1

 

1.

[B] Participation Interest, dated _____ issued to __________. in the amount of
$__________, in that certain Mortgage Loan [(in the original principal amount of
$__________)], dated as of _______, made by ___________. to _________ under and
pursuant to that certain Loan Agreement dated as of ________ between _________
and _________ and secured by that certain property located in _________, [as
such B Participation Interest was assigned by _________ to CTMP III GS Finance
Sub, LLC pursuant to that certain Assignment and Assumption Agreement
(Participation B) dated as of _________].

 

2.

[$__________ [Senior/Junior] Mezzanine Loan, dated as of _________ made by
_________ to _________, under and pursuant to that certain [Loan Agreement]
dated as of _________ between _________ and _________, [as assigned (together
with such loan agreement and all of the other loan documents evidencing and
securing such senior mezzanine loan) by _________ to CTMP III GS Finance Sub,
LLC pursuant to that certain Omnibus Assignment dated as of _________].

 

 

 

Schedule 7-B-3

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT I

CONFIRMATION STATEMENT

GOLDMAN SACHS MORTGAGE COMPANY

Ladies and Gentlemen:

Goldman Sachs Mortgage Company is pleased to deliver our written CONFIRMATION of
our agreement (subject to satisfaction of the Transaction Conditions Precedent)
to enter into the Transaction pursuant to which Goldman Sachs Mortgage Company
shall purchase from you the Purchased Loans identified in Schedule  I attached
hereto, pursuant to the Amended and Restated Master Repurchase Agreement between
Goldman Sachs Mortgage Company (the “Buyer”) and Capital Trust, Inc. (“Seller”),
dated as of June 30, 2006 (as amended from time to time the “Agreement”;
capitalized terms used herein without definition have the meanings given in the
Agreement), as follows below and on the attached Schedule 1:

Purchase Date:

__________, 200_

Purchased Loans:

As identified on attached Schedule 1

Aggregate Principal Amount of Purchased Loans:

As identified on attached Schedule 1

Repurchase Date:

__________, 200_

Purchase Price:

$

Pricing Rate:

One-month LIBOR plus ______%

Purchase Percentage:

 

Applicable Spread:

 

Governing Agreements:

As identified on attached Schedule 1

Name and address for communications:

Buyer:      Goldman Sachs Mortgage Company

85 Broad Street

New York, New York 10004

Attention:        Mr. Marc Flamino

Telephone:       (212) 357-4727

Telecopy:         (212) 902-1691

with a copy to:

 

Cleary Gottlieb Steen & Hamilton

One Liberty Plaza

New York, New York 10006

Attention: Kimberly Brown Blacklow

Telephone: (212) 225-2018

Telecopy: (212) 902-1691

 

 

Seller:

 

 

 

Exhibit I-1

 

 

 

--------------------------------------------------------------------------------

 

 

 

Capital Trust, Inc.

410 Park Avenue, 14th Floor

New York, NY 10022

Attention: Geoffrey Jervis

Telephone: 212-655-0247

Telecopy: 212-655-0044

 

 

 

with a copy to

 

Paul Hastings Janofsky & Walker LLP

75 East 55th Street, New York, NY 10022

Attention: Robert J. Grados

Telephone: 212-318-6923

Telecopy: 212-230-7830

 

GOLDMAN SACHS MORTGAGE COMPANY,

a New York limited partnership

 

By:

Goldman Sachs Real Estate Funding Corp.,

 

its general partner

 

 

By:

_______________________________

 

Name:

 

Title:

AGREED AND ACKNOWLEDGED:

CAPITAL TRUST, INC.,

a Maryland corporation

 

By:

__________________________________

 

Name:

 

Title:

 

 

Exhibit I-2

 

 

 

--------------------------------------------------------------------------------

 

Schedule 1 to Confirmation Statement

 

Purchased Loans:

[Mezzanine Loan/ Participation Interest] dated as of [______] in the original
principal amount of $[___], made by [____] to [____] under and pursuant to that
certain [loan agreement/participation agreement/ applicable document].

Aggregate Principal Amount:

 

Purchase Price:

 

 

 

 

Exhibit I-3

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT II

 

INTENTIONALLY OMITTED

 

 

Exhibit II-1

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT III

 

FORM OF CUSTODIAL DELIVERY CERTIFICATE

 

On this _____ day of _____________ 200_, CAPITAL TRUST, INC. ("Seller"), under
that certain Amended and Restated Custodial Agreement, dated as of June 30,
2006_ (the "Custodial Agreement"), among Seller, DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Custodian, and GOLDMAN SACHS MORTGAGE COMPANY, as Buyer, does
hereby deliver to, and instruct, the Custodian to hold, in its capacity as
Custodian for the benefit of Buyer, the documents comprising the Purchased Loan
File and listed on Attachment A hereto with respect to each Purchased Loan to be
purchased by Buyer, which Purchased Loans are listed on the Purchased Loan
Schedule attached hereto as Attachment B and which Purchased Loans shall be
subject to the terms of the Custodial Agreement as of the date hereof.

With respect to the Purchased Loan Files delivered herewith, for purposes of
issuing the Trust Receipt, the Custodian shall review the Purchased Loan Files
to confirm receipt of each of the documents identified on Attachment A.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Custodial Agreement.

IN WITNESS WHEREOF, Seller has caused this Custodial Delivery Certificate to be
executed and delivered by its duly authorized officer as of the day and year
first above written.

CAPITAL TRUST, INC.

 

 

By:

 

Name:

Title:

 

 

Exhibit III-1

 

 

 

--------------------------------------------------------------------------------

 

Attachment B

Purchased Loan Schedule

(a)

Loan Number/Loan Type

(b)

Obligor Name

(c)

Property Address

(d)

Original Balance

(e)

Original Coupon

(f)

Outstanding Balance

(g)

Maturity Date

(h)

Table Funding (Yes/No)

(i)

If Participation, the name of the lead lender under the Purchased Loan

(j)

Such information as Buyer and Custodian shall agree and that the Buyer shall set
forth in writing, on a case-by-case basis.

 

 

 

Exhibit III-2

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT IV-1

FORM OF POWER OF ATTORNEY TO BUYER

“Know All Men by These Presents, that Capital Trust, Inc. (“Seller”), does
hereby appoint Goldman Sachs Mortgage Company (“Buyer”), in connection with the
Repurchase Agreement (defined below) its attorney-in-fact to act in Seller’s
name, place and stead in any way which Seller could do with respect to (i) the
completion of the endorsements of the Mortgage Notes, the promissory notes,
participation certificates and membership or other equity interests, in each
case related to the Purchased Loans and the Assignments of Mortgages, (ii) the
recordation of the Assignments of Mortgages and (iii) the enforcement of
Seller’s rights under the Purchased Loans purchased by Buyer pursuant to the
Amended and Restated Master Repurchase Agreement dated as of June 30, 2006 , as
amended from time to time, between Seller and Buyer (the “Repurchase Agreement”)
and to take such other steps as may be necessary or desirable to enforce Buyer’s
rights against such Purchased Loans, the related Purchased Loan Files, the
Servicing Records and the Hedging Transactions to the extent that Seller is
permitted by law to act through an agent. Capitalized terms used herein and not
otherwise defined shall have the meanings given such terms in the Repurchase
Agreement.

TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, SELLER HEREBY AGREES THAT ANY THIRD
PARTY RECEIVING A DULY EXECUTED COPY OF FACSIMILE OF THIS INSTRUMENT MAY ACT
HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF SHALL BE INEFFECTIVE AS TO
SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR KNOWLEDGE OR SUCH REVOCATION
OR TERMINATION SHALL HAVE BEEN RECEIVED BY SUCH THIRD PARTY, AND SELLER ON ITS
OWN BEHALF AND ON BEHALF OF SELLER’S ASSIGNS, HEREBY AGREES TO INDEMNIFY AND
HOLD HARMLESS ANY SUCH THIRD PARTY FROM AND AGAINST ANY AND ALL CLAIMS THAT MAY
ARISE AGAINST SUCH THIRD PARTY BY REASON OF SUCH THIRD PARTY HAVING RELIED ON
THE PROVISIONS OF THIS INSTRUMENT.

IN WITNESS WHEREOF Seller has caused this Power of Attorney to be executed and
the Seller’s seal to be affixed this _____ day of June, 2006.

 

CAPITAL TRUST, INC.

 

 

By:

________________________________

 

Name:

 

Title:

 

 

Exhibit IV-1-1

 

 

 

--------------------------------------------------------------------------------

 

STATE OF NEW YORK

)

COUNTY OF NEW YORK

)

 

On this _____ of ____________, before me, the undersigned, a Notary Public in
and for said state, personally appeared _______________________________,
personally known to me or proved to me on the basis of satisfactory evidence to
be the person whose name is subscribed to the within instrument and acknowledged
to me that he/she executed the same in his/her capacity, and that by his/her
signature on the instrument, the person, or the entity upon behalf of which the
person acted, executed the instrument.

 

 

________________________

 

Notary Public

 

(Seal)

 

 

Exhibit III-2

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT IV-2

FORM OF POWER OF ATTORNEY TO SELLER

Know All Men by These Presents, that Goldman Sachs Mortgage Company (“Buyer”)
does hereby appoint Capital Trust, Inc. (“Seller”), its attorney-in-fact to act
in Buyer’s name, place and stead in any way which Buyer could with respect to
modifications described below, to mortgage loan documents with respect to
Purchased Loans sold by Seller to Buyer under that certain Amended and Restated
Master Repurchase Agreement, dated as of June 30, 2006 (as amended from time to
time, the “Repurchase Agreement”). Capitalized terms used herein and not
otherwise defined shall have the meaning given such terms in the Repurchase
Agreement.

Seller is permitted to administer and service the Purchased Loans without the
consent of Buyer, any assignee or any other Person, pursuant to this power of
attorney delivered by Buyer, which power of attorney shall not be revoked by
Buyer unless an Event of Default under the Repurchase Agreement has occurred and
is then continuing. Notwithstanding the foregoing, Seller shall not consent or
assent to a Significant Modification to or any extension or termination of any
note, loan agreement, mortgage, pledge agreement or guaranty relating to the
Purchased Loans or other material agreement or instrument relating to the
Purchased Loans without the prior written consent of Buyer. All waivers or
material actions entered into or taken in respect of the Purchased Loans
pursuant to this power of attorney shall be in writing. Seller shall notify
Buyer and the Custodian, in writing, of any waiver or other action entered into
or taken thereby in respect of any such Purchased Loan pursuant to this power of
attorney, and shall deliver to Custodian (with a copy to Buyer) for deposit in
the related Purchased Loan File, an original counterpart of the agreement, if
any, relating to such waiver or other action, within three (3) Business Days
following the execution thereof. Actions taken under the foregoing power of
attorney shall be binding upon each holder of the Purchased Loans.

“Purchased Loan” shall mean any loan or other mezzanine investment sold by
Seller to Buyer and any additional assets delivered by Seller to Buyer pursuant
to the Repurchase Agreement.

“Significant Modification” shall mean any modification or amendment of a
Purchased Loan which:

(i)             reduces the principal amount of the Purchased Loan in question
other than (1) with respect to a dollar-for-dollar principal payment or (2)
reductions of principal to the extent of deferred, accrued or capitalized
interest added to principal which additional amount was not taken into account
by Buyer in determining the related Purchase Price,

(ii)            increases the principal amount of a Purchased Loan other than
increases which are derived from accrual or capitalization of deferred interest
which is added to principal or protective advances,

(iii)           modifies the payments of principal and interest when due of the
Purchased Loan in question,

(iv)           changes the frequency of scheduled payments of principal and
interest in respect of a Purchased Loan,

 

 

Exhibit IV-2-1

 

 

 

--------------------------------------------------------------------------------

 

(v)          subordinates the lien priority of the Purchased Loan or the payment
priority of the Purchased Loan other than subordinations expressly required
under the then existing terms and conditions of the Purchased Loan (provided,
however, the foregoing shall not preclude the execution and delivery of
subordination, nondisturbance and attornment agreements with tenants,
subordination to tenant leases, easements, plats of subdivision and condominium
declarations and similar instruments which in the commercially reasonable
judgment of Seller do not materially adversely affect the rights and interest of
the holder of the Purchased Loan in question),

(vi)           releases any collateral for the Purchased Loan other than
releases required under the then existing Purchased Loan documents or releases
in connection with eminent domain or under threat of eminent domain,

(vii)          waives, amends or modifies any cash management or reserve account
requirements of the Purchased Loan other than changes required under the then
existing Purchased Loan documentation, or

(viii)         waives any due-on-sale or due-on-encumbrance provisions of the
Purchased Loan other than waivers required to be given under the then existing
Purchased Loan documents.

 

 

Exhibit IV-2-2

 

 

 

--------------------------------------------------------------------------------

 

THIS POWER OF ATTORNEY MAY BE REVOKED BY BUYER BY DELIVERY OF WRITTEN NOTICE TO
SELLER DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT UNDER THE REPURCHASE
AGREEMENT. IF THIS POWER OF ATTORNEY HAS NOT BEEN REVOKED AND IF REQUESTED BY
SELLER, BUYER WILL PROMPTLY CONFIRM IN WRITING TO SELLER, AND ANY OTHER PERSON
OR ENTITY REASONABLY DESIGNATED BY SELLER, THAT THIS POWER OF ATTORNEY HAS NOT
BEEN REVOKED AND IS IN FULL FORCE AND EFFECT.

IN WITNESS WHEREOF Seller has caused this Power of Attorney to be executed and
the Buyer’s seal to be affixed this __ day of June, 2006.

GOLDMAN SACHS MORTGAGE COMPANY,

a New York limited partnership

 

By:

Goldman Sachs Real Estate Funding Corp.,

 

its general partner

 

 

By:

_______________________________

 

Name:

 

Title:

 

 

Exhibit IV-2-3

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT V

REPRESENTATIONS AND WARRANTIES

REGARDING THE PURCHASED LOANS

 

With respect to each Purchased Loan, Seller represents and warrants on each
Purchase Date as follows, other than as set forth on the exception report
provided to Buyer in accordance with the Agreement:

 

1.              Ownership of Purchased Loans. Immediately prior to the transfer
to Buyer of the Purchased Loan, Seller had good title to, and was the sole owner
of, the Purchased Loan. Seller has full right, power and authority to transfer
and assign the Purchased Loans to or at the direction of Buyer and has validly
and effectively conveyed (or caused to be conveyed) to Buyer or its designee all
of Seller’s legal and beneficial interest in and to the Purchased Loan free and
clear of any and all pledges, liens, charges, security interests and/or other
encumbrances. The sale of the Purchased Loan to Buyer or its designee does not
require Seller to obtain any approval or consent that has not been obtained. No
Purchased loan sold to Buyer hereunder was acquired by Seller from an Affiliate
of Seller unless otherwise approved by Buyer in writing.

 

2.              Additional Representations: As to each Purchased Loan that is a
Mortgage Loan or a First Mortgage B-Note and to the extent applicable, each
Mezzanine Loan and Other Mezzanine Investment and the related Mortgaged
Properties on a Purchase Date and each date on which Market Value is determined,
Seller shall be deemed to make the following representations and warranties to
Buyer as of such date:

 

(a)          Purchased Loan Schedule and Purchased Loan Information. The
information set forth in the Purchased Loan Schedule and the Purchased Loan
Information is complete, true and correct in all material respects.

(b)          Payment Record. The Purchased Loan has not been since the date of
origination, and currently is not, thirty (30) or more days delinquent, and the
underlying obligor is not in default thereunder beyond any applicable grace
period for the payment of any obligation to pay principal and interest, taxes,
insurance premiums and required reserves.

(c)          Purchased Loan Document Status. (i) The Purchased Loan Documents
have been, to the extent necessary, duly and properly executed, and the
Purchased Loan Documents, to the extent applicable, are legal, valid and binding
obligations of the underlying obligor, and their terms are enforceable against
the underlying obligor, subject only to bankruptcy, insolvency, moratorium,
fraudulent transfer, fraudulent conveyance and similar laws affecting rights of
creditors generally and to the application of general principles of equity; (ii)
the Purchased Loan Documents contain customary and enforceable provisions such
as to render the rights and remedies of the holder thereof adequate for the
realization against each related Mortgaged Property of the material benefits of
the security, including realization by judicial or, if applicable, non-judicial
foreclosure, and there is no exemption available to the underlying obligor which
would materially interfere with such right to foreclosure; and (iii) there is no
valid defense, counterclaim or right of offset or rescission available to the
related underlying obligor with respect to any Purchased Loan Document.

(d)          Title Insurance. Each Mortgaged Property is covered by an American
Land Title Association (or an equivalent form thereof as adopted in the
applicable jurisdiction) owner’s and lender’s title

 

 

Exhibit V-1

 

 

 

--------------------------------------------------------------------------------

 

insurance policy (the “Title Policy”) in the original principal amount of the
related Purchased Loan after all advances of principal. Each lender’s Title
Policy insures that the related Mortgage is a valid first or second, as
applicable, priority lien on such Mortgaged Property, subject only to (i) the
lien of current real property taxes, ground rents, water charges, sewer rents
and assessments not yet due and payable; (ii) covenants, conditions and
restrictions, rights of way, easements and other matters of public record, none
of which, individually or in the aggregate, in the reasonable judgment of
Seller, materially interferes with the current use of the related Mortgaged
Property or the security intended to be provided by such Mortgage or with the
underlying obligor’s ability to pay its obligations when they become due or the
value of the related Mortgaged Property; (iii) the exceptions (general and
specific) set forth in such policy, none of which, individually or in the
aggregate, in the reasonable judgment of Seller, materially interferes with the
current use of the related Mortgaged Property or security intended to be
provided by such Mortgage, with the underlying obligor’s ability to pay its
obligations when they become due or the value of the related Mortgaged Property;
and (iv) in the event such Title Policy has yet to be issued, an escrow letter
or a marked up title insurance commitment on which the required premium has been
paid exists which evidences that such Title Policy will be issued. Each Title
Policy (or, if it has yet to be issued, the coverage to be provided thereby) is
in full force and effect, all premiums thereon have been paid and, to Seller’s
knowledge, no material claims have been made thereunder and no claims have been
paid thereunder. No holder of the related Mortgage has done, by act or omission,
anything that would materially impair the coverage under such Title Policy.
Immediately following the transfer and assignment of the related Purchased Loan
to Buyer, such Title Policy (or, if it has yet to be issued, the coverage to be
provided thereby) will inure to the benefit of Buyer as its interest may appear
without the consent of or notice to the insurer. In the case of a Mezzanine
Loan, if obtained, an Eagle 9 UCC Title Policy (“UCC Policy”) insures Seller’s
security interest in the equity interest pledged thereunder. Each UCC Policy
insures that Seller has a first priority perfected security interest in the
pledged equity interests and provides coverage in an amount equal to the
original principal amount of the related Purchased Loan and immediately
following the transfer and assignment of the related Purchased Loan to Buyer,
such UCC Policy (or, if it has yet to be issued, the coverage to be provided
thereby) will inure to the benefit of Buyer as its interest may appear without
the consent of or notice to the insurer.

(e)          No Mechanics’ Liens. There are no mechanics’, materialman’s or
other similar liens or claims which have been filed for work, labor or materials
affecting the Mortgaged Property which are or may be liens prior to, or equal or
coordinate with, the lien of the Mortgage, unless such lien is insured against
under the related title insurance policy.

(f)          Insurance. Each Mortgaged Property, including any buildings or
other improvements thereon, is, and is required pursuant to the related Mortgage
to be, insured by (a) a fire and extended perils insurance policy issued by an
insurer meeting the requirements of such Purchased Loan providing coverage
against loss or damage sustained by reason of fire, lightning, windstorm, hail,
explosion, riot, riot attending a strike, civil commotion, terrorism, aircraft,
vehicles and smoke, and, to the extent required as of the date of origination by
the originator of such Purchased Loan consistent with its normal commercial
mortgage lending practices, against other risks, insured against by persons
operating like properties in the locality of the Mortgaged Property in an amount
not less than the replacement cost of the Mortgaged Property; (b) a business
interruption or rental loss insurance policy, in an amounts generally required
by institutional lenders for similar properties (including coverage for
terrorism); (c) a flood insurance policy (if any portion of the Mortgaged
Property is located in an area identified by the Federal Emergency Management
Agency as having special flood hazards) and (d) a comprehensive general
liability insurance policy in amounts as are generally required by commercial
mortgage lenders. Such insurance policy contains a standard mortgagee clause
that names Seller as an additional insured and that requires at least thirty
days’ (in the case of termination or cancellation other than for nonpayment of
premiums) and at least ten days’ (in the case of termination or cancellation for
nonpayment of premiums) prior notice to the holder of the Mortgage, and no such
notice has been received, including any notice of

 

 

Exhibit V-2

 

 

 

--------------------------------------------------------------------------------

 

nonpayment of premiums, that has not been cured. The Purchased Loan Documents
obligate the underlying obligor to maintain or cause to be maintained all such
insurance and, at the underlying obligor’s failure to do so, authorize the
holder of the Mortgage to maintain such insurance at the underlying obligor’s
cost and expense and to seek reimbursement therefor from such underlying
obligor.

(g)          Condition of the Property; Condemnation. No building or other
improvement on any Mortgaged Property has been affected in any material manner
or suffered any material loss as a result of any fire, wind, explosion,
accident, riot, war, or act of God or the public enemy, and each Mortgaged
Property is free of any material damage that would affect materially and
adversely the value of the Mortgaged Property as security for the Purchased Loan
and is in good repair. Seller has neither received notice, nor is otherwise
aware, of any proceedings pending for the total condemnation of any Mortgaged
Property or a partial condemnation of any portion material to the related
underlying obligor’s ability to perform its obligations under the related
Purchased Loan.

(h)          Encroachments; Zoning. None of the improvements located on any
Mortgaged Property lies outside of the boundaries and building restriction lines
of the Mortgaged Property, and no improvements on adjoining properties
materially encroach upon the Mortgaged Property except those which are insured
against by the title insurance policy (including endorsements thereto) issued in
connection with the Purchased Loan and all improvements on the Mortgaged
Property comply with the applicable zoning laws and/or set-back ordinances in
force when improvements were added.

(i)           Compliance with Usury Laws. The Purchased Loan, and all parties
involved in the origination and servicing of the Purchased Loan, complied as of
the date of origination with, or is exempt from, applicable state or federal
laws, regulations and other requirements pertaining to usury. Any and all other
requirements of any federal, state or local laws, including, without limitation,
truth-in-lending, real estate settlement procedures, equal credit opportunity or
disclosure laws, applicable to the Purchased Loan have been complied with.

(j)           Mortgage Status; Waivers and Modifications. Since the date of
origination of the Purchased Loan, the terms of the Purchased Loan have not been
impaired, waived, altered, satisfied, canceled, subordinated or modified in any
respect (except with respect to modifications the economic terms of which are
reflected in the Purchased Loan Schedule and which are evidenced by documents in
the Purchased Loan File delivered to the Custodian) and no portion of the
Mortgaged Property has been released from the lien of the Mortgage or other
Purchased Loan Document in any manner.

(k)          Mortgage Recording Taxes. All applicable Mortgage recording taxes
and other filing fees have been paid in full or deposited with the issuer of the
title insurance policy issued in connection with the Mortgage Loan for payment
upon recordation of the relevant documents.

(l)           Assignment of Leases. Each Assignment of Leases, if any, creates a
valid assignment of, or a valid first or second priority, as applicable,
security interest in the related underlying obligor’s interest in all leases,
sub-leases, licenses or other agreements pursuant to which any Person is entitle
to occupy, use or possess all of any portion of the related Mortgage, subject
only to a license granted to the relevant underlying obligor to exercise certain
rights and to perform certain obligations of the lessor under such leases,
including the right to operate the related Mortgage Property, subject only to
those exceptions described in clause (e) above. No person other than the
relevant underlying obligor owns any interest in any payments due under such
leases that is superior to or of equal priority with the mortgagee’s interest
therein, subject only to those exceptions described in clause (d) above.

(m)        Underlying Representations and Warranties. Seller has taken no
action, nor has the underlying obligor taken any action, that would cause the
representations and warranties made by the underlying obligor in any of the
Purchased Loan Documents not to be true.

 

 

Exhibit V-3

 

 

 

--------------------------------------------------------------------------------

 

(n)         No Holdbacks. The proceeds of the Purchased Loan have been fully
disbursed and there is no obligation for future advances with respect thereto.
With respect to each Purchased Loan, any and all requirements as to completion
of any on-site or off-site improvement and as to disbursements of any funds
escrowed for such purpose that were to have been complied with on or before the
Purchase Date have been complied with, or any such funds so escrowed have not
been released.

(o)          Inspections. Seller or its representative has inspected or caused
to be inspected each Mortgaged Property within six (6) months preceding the
related Purchase Date. The Purchased Loan File for Mortgaged Property
constituting real property includes a property survey, certified to the Seller,
its successors and assigns, and the title insurance company, reciting that it is
in accordance with most recent minimum standards for title surveys as determined
by the ALTA, with the signature and seal of a licensed engineer or surveyor
affixed thereto.

(p)          Contingent Interest; Convertible Notes. The Purchased Loan does not
have a shared appreciation feature, other contingent interest feature or
negative amortization. The indebtedness evidenced by the Mortgage Note is not
convertible to an ownership interest in the Mortgaged Property or the Mortgage,
and Seller has not financed, nor does it own, directly or indirectly, any equity
of any form in the Mortgaged Property or the underlying obligor. The Mortgage
Note or Mezzanine Note, as applicable, does not by its terms provide for the
capitalization or forbearance of interest.

(q)          Cross-Collateralization; Cross-Default. The Purchased Loan is not
cross-collateralized or cross-defaulted with any other loan other than another
Purchased Loan, is a whole loan and contains no equity participation by the
lender.

(r)          Fraud. No fraudulent acts were committed by Seller in connection
with the origination process of the Purchased Loan.

(s)          Taxes and Assessments. All taxes, water charges, sewer rates,
governmental assessments, insurance premiums, leasehold payments and any other
outstanding fees or charges that prior to the date of origination of the
Purchased Loan became due and owing in respect of the related Mortgaged Property
have been paid, or an escrow of funds in an amount sufficient to cover such
payments has been established or are insured against by the title insurance
policy issued in connection with the origination of the Purchased Loan.

(t)           No Material Default. No loan is a Defaulted Loan and there is no
material default, breach, violation or event of acceleration existing under any
of the Purchased Loan Documents and Seller has not received actual notice of any
event (other than payments due but not yet delinquent) which, with the passage
of time or with notice and the expiration of any grace or cure period, would and
does constitute a default, breach, violation or event of acceleration; no waiver
of the foregoing exists and no person other than the holder of the Mortgage Note
or Mezzanine Note, as the case may be, may declare any of the foregoing.

(u)          Environmental Conditions. With respect to each Mortgaged Property,
a environmental site assessment conducted by a licensed qualified engineer.
Seller has reviewed each such report and update. Where such environmental report
disclosed the existence of a material and adverse environmental condition or
circumstance affecting any Mortgaged Property, (i) a party not related to the
underlying obligor was identified as the responsible party for such condition or
circumstance, (ii) the related underlying obligor was required either to provide
additional security and/or to obtain an operations and maintenance plan or (iii)
the related underlying obligor provided evidence that applicable federal, state
or local governmental authorities would not take any action, or require the
taking of any action, in respect of such condition or circumstance. The related
Purchased Loan Documents contain provisions pursuant to which the related
underlying obligor or a principal of such underlying obligor has agreed to
indemnify the mortgagee for damages resulting from violations of any applicable
environmental laws. Seller, having

 

 

Exhibit V-4

 

 

 

--------------------------------------------------------------------------------

 

made no independent inquiry other than reviewing the environmental reports and
updates referenced herein and without other investigation or inquiry, has no
knowledge of any material and adverse environmental condition or circumstance
affecting any Mortgaged Property that was not disclosed in the related report
and/or update. Each Mortgage requires the related Mortgagor to comply with all
applicable federal, state and local environmental laws and regulations in all
material respects. Seller has not received any actual notice of a material
violation of the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, or any applicable federal, state or local
environmental law with respect to any Mortgaged Property that was not disclosed
in the related report and/or update. Seller has not taken any actions which
would cause any Mortgaged Property not to be in compliance with all federal,
state and local laws pertaining to environmental hazards.

(v)          Acceleration. The Purchased Loan Documents contain provisions for
the acceleration of the payment of the unpaid principal balance of the Purchased
Loan if (A) the underlying obligor voluntarily transfers or encumbers all or any
portion of any related Mortgaged Property; or (B) any direct or indirect
interest in underlying obligor is voluntarily transferred or assigned, other
than, in each case, as permitted under the terms and conditions of the Purchased
Loan Documents.

(w)         Actions Concerning Purchased Loans. There is no pending action, suit
or proceeding, arbitration or governmental investigation against the underlying
obligor or any Mortgaged Property an adverse outcome of which is reasonably
likely to result in a Material Adverse Effect.

(x)          Servicing. The servicing and collection practices used by Seller,
and the origination practices of Seller, to the extent applicable, have been in
all respects legal, proper and prudent and have met customary industry
standards.

(y)          Assignability. In connection with the assignment, transfer or
conveyance of any individual Mortgage, the Mortgage Note and Mortgage contain no
provision limiting the right or ability of Seller to assign, transfer and convey
the Mortgage to any person or entity.

(z)          Buyer under a Deed of Trust. If a Mortgage is a deed of trust, a
trustee, duly qualified under applicable law to serve as such, has been properly
designated and currently so serves and is named in the deed of trust, and no
fees or expenses are or will become payable to the trustee under the deed of
trust, except in connection with the sale or release of the Mortgaged Property
following default or payment of the Purchased Loan.

(aa)        Insurance Proceeds. The Mortgage provides that any insurance
proceeds in respect of a casualty loss or taking will be applied either to the
repair or restoration of all or part of the related Mortgaged Property, with the
mortgagee or a trustee appointed by it having the right to hold and disburse
such proceeds (provided that such proceeds exceed the threshold amount described
in the loan documents) as the repair or restoration progresses, or to the
payment of the outstanding principal balance of the Purchased Loan together with
any accrued interest thereon, except to the extent of any excess proceeds after
restoration.

(bb)       Flood Zone. No Mortgaged Property is located in a special flood
hazard area as defined by the Federal Emergency Management Agency or if it is,
flood insurance is required and has been received under the Mortgage.

(cc)        Ground Lease. No Mortgage is secured in whole or in part by the
interest of a borrower as a lessee under a ground lease.

(dd)        Certificate of Occupancy. Certificates of occupancy and building
permits, as applicable, have been issued with respect to Mortgaged Property.

 

 

Exhibit V-5

 

 

 

--------------------------------------------------------------------------------

 

(ee)       Escrow Deposits. Any escrow accounts for taxes or other reserves
required to be funded on the date of origination of the Purchased Loan pursuant
to the Purchased Loan Documents have been funded and all such escrow accounts
required to have been funded as of the Purchase Date (taking into account any
applicable notice and grace period) have been funded.

(ff)         Valid Assignment of Mortgage. The related Assignment of Mortgage
constitutes a legal, valid and binding assignment of such Mortgage to Buyer, and
the related reassignment of Assignment of Leases, rents and profits, if any,
constitutes a legal, valid and binding assignment thereof to Buyer.

(gg)        Related Collateral. The related Mortgage Note, Mezzanine Note or
B-Note, as applicable, is not, and has not been since the date of origination of
the Purchased Loan, secured by any collateral except the lien of the related
Mortgage, any related Assignment of Leases, any related security agreement and
escrow agreement or other applicable Purchased Loan Document; and the related
Mortgaged Property or Properties or other securities, as applicable, do not
secure any loan other than the Purchased Loan being sold to Buyer hereunder
(except for Purchased Loans, if any, which are cross-collateralized with other
Purchased Loans being conveyed to Buyer hereunder and identified on the
Purchased Loan Schedule).

(hh)        Licenses and Permits. As of the date of origination of the Purchased
Loan, the related underlying obligor was in possession of all material licenses,
permits and franchises required by applicable law for the ownership and
operation of the related Mortgaged Property as it was then operated.

(ii)         Improvements; Origination. The Purchased Loan is directly (or in
the case of an participation interest, indirectly) secured by a first or second
lien on one or more parcels of real estate upon which is located one or more
multifamily or commercial structures; and the Purchased Loan was originated by a
savings and loan association, savings bank, commercial bank, credit union,
insurance company, or similar institution which is supervised and examined by a
Federal or State authority, or by a mortgagee approved by the Secretary of
Housing and Urban Development pursuant to Sections 203 and 211 of the National
Housing Act.

(jj)         Tenants. As to each Purchased Loan secured by Mortgaged Property
which is leased to tenants:

(i)          the Mortgaged Property is not subject to any leases other than the
leases described in the rent roll contained in the Purchased Loan Documents
(hereinafter referred to as the “Leases”), and such rent roll is accurate and
complete in all material respects, including description of the rent and term
and any extraordinary rights of tenants (such as option, rights of first refusal
and rights of termination). No Person has any possessory interest in the
Mortgaged Property or right to occupy the same except under and pursuant to the
provisions of the Leases. Each Lease of all or any portion of the Mortgaged
Property is subordinate to the Mortgage, unless otherwise approved by the Buyer;

(ii)         each such commercial tenant is conducting business, and each such
residential tenant is residing, only in that portion of the Mortgaged Property
covered by its lease; (B) no leases contain any option to purchase, any right of
first refusal to lease or purchase, any right to terminate the lease or vacate
the premises prior to expiration of the lease term, or any other similar
provisions which adversely affect the Mortgaged Property or which might
adversely affect the rights of any holder of the Purchased Loan;

 

(iii)

no Lease contains a non-disturbance or similar recognition agreement;

(iv)        (A) except as otherwise disclosed to Buyer in writing, there are no
prior recorded assignments of the Leases or of any portion of the rents,
additional rents, charges, issues or profits due and payable or to become due
and payable thereunder (hereinafter collectively referred to as the “Rents”)
which are now outstanding and have priority over the assignment of

 

 

Exhibit V-6

 

 

 

--------------------------------------------------------------------------------

 

leases contained in the Purchased Loan Documents and given in connection with
the Purchased Loan; (B) except as may be disclosed in the rent roll contained in
the Purchased Documents, no tenant is more than twenty-nine (29) days delinquent
in the payment of rent nor in default under any material provision of its Lease,
all material conditions and obligations on the underlying obligor’s part to be
fulfilled under the terms of any Lease of the Mortgaged Property have been
satisfied or fully performed, and all Leases are in full force and effect; and
(C)  each Lease provides for payment of rent by check on a monthly basis; no
tenant has advanced more than one (1) month’s payment under any Lease; and no
Person affiliated with the underlying obligor is a tenant under any Lease; and

(v)         the underlying obligor is the owner and holder of the landlord’s
interest under any leases, and the related Mortgage and assignment of leases,
rents and profits, if any, provides for the appointment of a receiver for rents
or allows the mortgagee to enter into possession to collect rent or provide for
rents to be paid directly to mortgagee in the event of a default, subject to the
exceptions described in clause (e) of this Exhibit V.

(kk)        Bankruptcy. Seller has not been served with notice that any
underlying obligor is a debtor in any state or federal bankruptcy or insolvency
proceeding.

(ll)         Access; Separate Tax Parcels. At the time of origination, (i) all
amenities, access routes or other items crucial to the related appraised value
of the Mortgaged Property were under the direct control of the underlying
obligor or, subject to easements for the benefit of the underlying obligor, are
public property; and (ii) the Mortgaged Property was contiguous to a physically
open, dedicated all-weather public street, had all necessary permits and
approvals for ingress and egress, was adequately serviced by public water, sewer
systems and utilities and was on a separate Tax parcel, separate and apart from
any other property owned by the underlying obligor or any other person. The
Mortgaged Property has all necessary access by public roads or by easements
which in each case are not terminable and are not subordinated to any mortgage
other the related Mortgage.

(mm)     Appraisal. The Purchased Loan File contains an Appraisal that is signed
by a qualified appraiser, duly appointed by Seller, who, to Seller’s knowledge,
had no interest, direct or indirect, in the Mortgaged Property or in any loan
made on the security thereof, and whose compensation is not affected by the
approval or disapproval of the Purchased Loan, and the Appraisal and appraiser
both satisfy the requirements of Title XI of the Federal Institutions Reform,
Recovery, and Enforcement Act of 1989 and the regulations promulgated
thereunder, all as in effect on the date the Purchased Loan was originated.

(nn)        Junior Liens. The Purchased Loan does not permit the related
Mortgaged Property to be encumbered by any lien junior to or of equal priority
with the lien of the related Mortgage without the prior written consent of the
holder thereof or the satisfaction of debt service coverage or similar criteria
specified therein. To Seller’s knowledge, except as disclosed, the related
Mortgaged Property is not encumbered by any lien junior to the lien of the
related Mortgage. The Purchased Loan contains a “due on sale” clause that
provides for the acceleration of the payment of the unpaid principal balance of
the Purchased Loan if, without the prior written consent of the holder of the
Purchased Loan, the related Mortgaged Property is transferred or sold.

(oo)        Defeasance. Any Purchased Loan containing provisions for defeasance
of mortgage collateral either (i) requires the prior written consent of, and
compliance with the conditions set by, the holder of the Purchased Loan, or (ii)
requires that (A) defeasance may not occur prior to the time permitted by
applicable “real estate mortgage investment conduit” rules and regulations (if
applicable), (B) the replacement collateral consist of U.S. governmental
securities in an amount sufficient to make all scheduled payments under the
Mortgage Note when due, (C) independent public accountants certify that the
collateral is sufficient to make such payments, (D) counsel provide an opinion
that Buyer has a

 

 

Exhibit V-7

 

 

 

--------------------------------------------------------------------------------

 

perfected security interest in such collateral prior to any other claim or
interest, and (E) all costs and expenses arising from the defeasance of the
mortgage collateral shall be borne by the borrower.

(pp)        Operating or Financial Statement. The related Purchased Loan
Documents require the related borrower to furnish to the mortgagee at least
annually an operating statement with respect to the related Mortgaged Property.

(qq)        No Advances of Funds. No party to the Purchased Loan Documents has
advanced funds on account of any default under the Purchased Loan or under the
underlying real property mortgage documents.

(rr)         Perfection of Security Interests. A Uniform Commercial Code
financing statement has been filed and/or recorded in all places necessary to
perfect a valid security interest in such personal property, and such security
interest is a first or second priority security interest, subject to any prior
purchase money security interest in such personal property and any personal
property leases applicable to such personal property. The pledge of ownership
interests securing any Purchased Loan that is a Mezzanine Loan relates to direct
or indirect equity or ownership interests in the underlying real property owner
and has been fully perfected in favor of Seller as mezzanine lender. To the
extent the pledged ownership interests have not been certificated pursuant to
the terms of any Purchased Loan that is a Mezzanine Loan, the terms of such
Mezzanine Loan and the related organizational documents of the underlying real
property owner prohibit the subsequent certification thereof.

(ss)        Lockbox. The lockbox administrator with respect to the related
Purchased Loan, if any, is not an Affiliate of Seller.

(tt)         No Plan Assets. The borrower under the Purchased Loan does not, and
would not be deemed to, hold Plan Assets at any time.

 

 

 

Exhibit V-8

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT VI

FORM OF AMENDED AND RESTATED BLOCKED ACCOUNT AGREEMENT

Amended and Restated Blocked Account Agreement

 

June 30, 2006

PNC Bank, National Association

Treasury Management

Two PNC Plaza, 31st Floor

620 Liberty Avenue

Pittsburgh, PA 15222

Attn: Jacqueline Rizzo

 

Re:

Blocked Account established by Capital Trust, Inc. (“Seller”) and Midland Loan
Services, Inc. (“Servicer”) pursuant to the Amended and Restated Master
Repurchase Agreement dated as of June 30, 2006 (as amended, supplemented or
otherwise modified from time to time, the “Repurchase Agreement”) among the
Seller and Goldman Sachs Mortgage Company (“Buyer”)

Ladies and Gentlemen:

We refer to the collection account established by the Seller and the Buyer,
pursuant to the Repurchase Agreement, at PNC Bank, National Association
(“Depository Bank”), entitled “Goldman Sachs Mortgage Company, as Buyer under
that certain Amended and Restated Master Repurchase Agreement, dated June 30,
2006” Account No. 1015527379, ABA # 043000096, PNC Bank, Pittsburgh, PA, (the
“Collection Account” or the “Blocked Account”). This Blocked Account Agreement
amends and restates that certain Blocked Account Agreement between the parties
dated May 28, 2003. Capitalized terms used but not defined herein have the
meanings ascribed to such terms in the Repurchase Agreement. In the event of a
conflict between the terms of the Repurchase Agreement or any Transaction
entered into thereunder and this Blocked Account Agreement, the Repurchase
Agreement shall prevail. Notwithstanding the previous sentence, this Blocked
Account Agreement will govern and control the performance of Depository Bank.

1.             Seller shall, and shall cause the Servicer, from time to time, to
deposit or cause to be deposited directly into, or if applicable, remitted
directly from the applicable underlying collection account to, the Collection
Account all Income (including Principal Payments) with respect to the Portfolio
Loans, which may include payments in respect of associated Hedging Transactions
pledged to Buyer and related to the Portfolio Loans. The Buyer has established a
repurchase arrangement with the Seller. By its execution of this letter, the
Seller acknowledges that it has transferred all of the Seller’s right, title and
interest in and to the Blocked Account and any funds from time to time on
deposit therein, that such funds are received by Depository Bank for Buyer and
are for application against the Seller’s liabilities to the Buyer under the
Repurchase Agreement.

 

 

Exhibit VI-1

 

 

 

Error! Unknown document property name.

 

 

--------------------------------------------------------------------------------

 

2.             Funds in the Blocked Account shall be remitted in accordance with
the most recent instructions originated by the Buyer without the further consent
of the Seller (the “Distribution Instructions”), which the Buyer agrees, for the
benefit of the Seller only, shall be in compliance with the provisions of the
Repurchase Agreement. Until Depository Bank shall receive contrary instructions
from Buyer, on each Business Day, the Depository Bank shall remit funds on
deposit in the Blocked Account to the account of Seller as set forth in Schedule
A hereto.

3.             Buyer shall deliver the Distribution Instructions to the
Depository Bank, Seller and Servicer by facsimile by no later than 12:00 p.m.
(New York City time) on the Business Day prior to each Remittance Date.

4.             Depository Bank may rely upon any Distribution Instructions
originated by Buyer, and Depository Bank shall not have any liability to Buyer
for actions taken in reliance on such Distribution Instructions. All
distributions made by the Servicer pursuant to this Section shall be (subject to
any decree of any court of competent jurisdiction) final, and the Servicer shall
have no duty to inquire as to the application by Buyer of any amounts
distributed to it.

5.             The Blocked Account shall be an interest bearing account. All
income and gains from the investment of funds in the Blocked Account shall be
retained in the Blocked Account until disbursed in accordance with Section 2
hereof. As between Seller and Buyer, Seller shall treat all income, gains and
losses from the investment of amounts in the Blocked Account as its income or
loss for federal, state and local income tax purposes.

6.             The Blocked Account shall be subject to the sole control of the
Buyer and, neither Seller nor Servicer shall have any right of withdrawal from
the Blocked Account nor any right to deliver instructions to Depository Bank in
respect of the Blocked Account. The Depositary Bank shall accept Distribution
Instructions only from the Buyer at all times and shall comply with all
instructions of Buyer without any further consent of Seller or Servicer being
required.

7.             The undersigned parties agree: (a) that Depository Bank will not
exercise any right of set off, banker's lien or any similar right in connection
with such funds, provided that Depository Bank may set off against the Blocked
Account for fees and expenses payable hereunder, for returned deposit items and
for adjustments and corrections in respect of transactions in the Blocked
Account, including, without limitation, returned checks and other deposits with
respect to which Depository Bank fails to receive final payment or settlement;
(b) that Depository Bank shall not withdraw, transfer or otherwise dispose of
funds from the Blocked Account or permit any other person or entity to withdraw,
transfer or otherwise dispose of funds in the Blocked Account except in
accordance with the terms of Section 2 hereof, the Distribution Instructions
originated by Buyer, and the terms of this Section 7; (c) that for the purposes
of the Uniform Commercial Code as in effect from time to time in the State of
New York (the “UCC”), the Blocked Account is a “deposit account”, as defined in
Article 9 of the UCC; and (d) upon receipt of written notice of any lien,
encumbrance or adverse claim against the Blocked Account or any funds credited
thereto, Depository Bank will make reasonable efforts promptly to notify Seller,
Buyer and Servicer thereof. The undersigned further agree that if there are
insufficient collected funds in the Blocked Account to cover the amount of any
returned check or other adjustment or correction to be debited thereto, Seller
shall repay Depository Bank the amount of such debit immediately upon demand. If
Seller fails to so repay Depository Bank, then, only after the occurrence and
continuance of an Event of Default under the Repurchase Agreement, Buyer shall
repay Depository Bank for such debit immediately upon demand to the extent that
Buyer received the proceeds of the check or other deposit or credit to which the
debit relates.

 

 

 

Exhibit VI-2

 

 

 

--------------------------------------------------------------------------------

 

8.             In the event of a conflict between this Blocked Account Agreement
and any other agreement between Depository Bank and Seller, the terms of this
Blocked Account Agreement will prevail.

9.             This Blocked Account Agreement shall continue in effect until
Buyer has notified Depository Bank in writing that this Blocked Account
Agreement is terminated. Notwithstanding the foregoing, Depository Bank may
terminate this Agreement upon thirty (30) days written notice to the other
parties ; provided that it may terminate this Agreement immediately upon prior
written notice to the Buyer and Seller, in the event Depository Bank has a
reasonable basis to suspect fraud or other illegal activity in connection with
the Blocked Account or this Agreement. In the event of immediate termination by
Depository Bank, Depository Bank shall transfer all funds in the Blocked Account
to Buyer or to its designee, as directed in writing by Buyer.

10.           This Blocked Account Agreement and the instructions and notices
required or permitted to be executed and delivered hereunder set forth the
entire agreement of the parties with respect to the subject matter hereof and
supersede any prior agreement and contemporaneous oral agreements of the parties
concerning its subject matter.

11.           No amendment, modification or (except as otherwise specified in
Section 9 above) termination of this Blocked Account Agreement, nor any
assignment of any rights hereunder (except to the extent contemplated under
Section 13 below), shall be binding on any party hereto unless it is in writing
and is signed by each of the parties hereto, and any attempt to so amend,
modify, terminate or assign except pursuant to such a writing shall be null and
void. No waiver of any rights hereunder shall be binding on any party hereto
unless such waiver is in writing and signed by the party against whom
enforcement is sought.

12.           If any term or provision set forth in this Blocked Account
Agreement shall be invalid or unenforceable, the remainder of this Blocked
Account Agreement, other than those provisions held invalid or unenforceable,
shall be construed in all respects as if such invalid of unenforceable term or
provision were omitted.

13.           The terms of this Blocked Account Agreement shall be binding upon,
and shall inure to the benefit of, the parties hereto and their respective
corporate successors. This Blocked Account Agreement may be assigned by Buyer,
Seller and Servicer to any assignee of Buyer, Seller or Servicer, respectively,
permitted under the Repurchase Agreement, provided that written notice thereof
is given by the applicable assignor to Depository Bank.

14.           This Blocked Account Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instruments, and
any party hereto may execute this Blocked Account Agreement by signing and
delivering one or more counterparts.

15.           This Blocked Account Agreement shall be governed by and construed
in accordance with the law of the State of New York. The parties agree that New
York is the “bank’s jurisdiction” for purposes of the UCC.

16.           Depository Bank may rely, and Depository Bank shall be protected
in acting, or refraining from acting, upon any notice (including but not limited
to electronically confirmed facsimiles of such notice) believed by Depository
Bank to be genuine and to have been given by the proper party or parties.

 

 

Exhibit VI-3

 

 

 

--------------------------------------------------------------------------------

 

17.           Depository Bank's duties and obligations shall be determined
solely by the provisions of this Agreement and Depository Bank shall not be
liable except for the performance of its duties and obligations as are set forth
herein. Depository Bank shall have no obligation to review, or confirm that any
actions taken pursuant to this Agreement comply with, any other agreement or
document. Depository Bank shall have no liability to any party to this Agreement
or to any other party arising out of or in connection with this Agreement other
than for its gross negligence or willful misconduct. Substantial compliance by
Depository Bank with its standard procedures for the services Depository Bank is
providing hereunder shall be deemed to be the exercise by it of ordinary care.
In no event shall Depository Bank be liable for any lost profits or for any
indirect, special, consequential or punitive damages even if advised of the
possibility or likelihood of such damages.

18.           Seller agrees to indemnify, defend and hold harmless Depository
Bank and its affiliates and parent(s) and its and their respective officers,
directors, employees, representatives and agents (each an "Indemnified Party")
from and against all liabilities, losses, claims, damages, demands, costs and
expenses of every kind ("Losses") including, without limitation, Losses incurred
as a result of items being deposited in the Blocked Account and being unpaid for
any reason, reasonable attorney's fees and the reasonable charges of Depository
Bank's in-house counsel, incurred or sustained by any Indemnified Party arising
out of Depository Bank's performance of the services contemplated by this
Agreement, except to the extent such Losses are the direct result of the gross
negligence or willful misconduct of Depository Bank.

19.           If at any time Depository Bank is served with legal process which
it in good faith believes prohibits the disbursement of the funds deposited in
the Blocked Account, then Depository Bank shall have the right (i) to place a
hold on the funds in the Blocked Account until such time as it receives an
appropriate court order or other assurance satisfactory to it as to the
disposition of the funds in the Blocked Account, or (ii) to commence, at
Seller's expense, an interpleader action in any competent Federal or State Court
located in the Commonwealth of Pennsylvania, and otherwise to take no further
action except in accordance with joint written instructions from Seller and
Buyer or in accordance with the final order of a competent court, served on
Depository Bank.

20.           All bank statements in respect to the Blocked Account shall be
sent to Buyer and Seller as follows:

Seller:

 

Capital Trust, Inc.

410 Park Avenue, 14th Floor

New York, New York 10022

Attn: Mr. Geoffrey Jervis, Vice President

 

Buyer:

 

Goldman Sachs Mortgage Company

85 Broad Street

New York, New York 10004

Attn: Marc Flamino

 

All notices to Depository Bank are to be sent to:

 

 

PNC Bank, National Association

 

Treasury Management

 

 

Exhibit VI-4

 

 

 

--------------------------------------------------------------------------------

 

 

Two PNC Plaza, 31st Floor

 

620 Liberty Avenue

 

Pittsburgh, PA 15222

 

Attn: Risk Manager and Jacqueline Rizzo

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

Exhibit VI-5

 

 

 

--------------------------------------------------------------------------------

 

Kindly acknowledge your agreement with the terms of this agreement by signing
the enclosed copy of this letter and returning it to the undersigned.

Very truly yours,

GOLDMAN SACHS MORTGAGE

COMPANY, a New York limited partnership

 

By:

Goldman Sachs Real Estate Funding Corp., its general partner

 

By:

 

 

Title:

 

Agreed and acknowledged:

PNC BANK, NATIONAL ASSOCIATION, a
national banking association, as
Depository Bank

By:__________________________

 

Title:

 

 

CAPITAL TRUST, INC., a Maryland
corporation, as Seller

 

By:___________________________

 

Title:

 

 

MIDLAND LOAN SERVICES, INC., a
Delaware corporation, as Servicer

 

By:____________________________

 

Title:

 

 

 

Exhibit VI-6

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE A

 

(Seller’s Account Information)

 

JP Morgan Chase Bank

380 Madison Avenue

11th Floor

New York, NY 10017-2591

ABA #:

021-000021

Account #

230254632

Account Name:

Capital Trust, Inc.

Attention: Brian H. Oswald (212) 655-0256

 

 

 

Exhibit VI-7

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT VII

FORM OF DIRECTION LETTER

 

 

 

Exhibit VII-1

 

 

 

--------------------------------------------------------------------------------

 

 

 

Exhibit VIII-1

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT VIII

FORM OF BAILEE AGREEENT

 

[CAPITAL TRUST, INC.

NAME AND ADDRESS]

_______________ __, 20__

 

Paul, Hastings, Janofsky & Walker LLP

75 East 55th Street

New York, New York 10022

 

 

Re:

Bailee Agreement (the "Bailee Agreement") in connection with the sale of
______________ by Capital Trust, Inc. (the "Seller") to Goldman Sachs Mortgage
Company (the "Buyer")

 

Gentlemen and Mesdames:

 

In consideration of the mutual promises set forth herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Seller, the Buyer and Paul, Hastings, Janofsky & Walker LLP
(the "Bailee") hereby agree as follows:

1.             The Seller shall deliver to the Bailee in connection with any
Purchased Loans delivered to the Bailee hereunder an Identification Certificate
in the form of Attachment 1 attached hereto to which shall be attached a
Purchased Loan Schedule identifying which Purchased Loans are being delivered to
the Bailee hereunder. Such Purchased Loan Schedule shall contain the following
fields of information: (a) the loan identifying number; (b) the obligor's name;
(c) the street address, city, state and zip code for the applicable real
property; (d) the original balance; and (e) the current principal balance if
different from the original balance and such other information as the Seller and
Buyer shall require.

2.             On or prior to the date indicated on the Custodial Delivery
Certificate delivered by the Seller (the "Funding Date"), the Seller shall have
delivered to the Bailee, as bailee for hire, the original documents set forth on
Schedule A attached hereto (collectively, the "Purchased Loan File") for each of
the Purchased Loans (each a "Purchased Loan" and collectively, the "Purchased
Loans") listed in Exhibit A to Attachment 1 attached hereto (the "Purchased Loan
Schedule").

3.             The Bailee shall issue and deliver to the Buyer and the Custodian
on or prior to the Funding Date by facsimile (a) in the name of the Buyer, an
initial trust receipt and certification in the form of Attachment 2 attached
hereto (the "Trust Receipt ") which Trust Receipt shall state that the Bailee
has received the documents comprising the Purchased Loan File as set forth in
the Custodial Delivery Certificate (as defined in that certain Amended and
Restated Custodial Agreement dated as of June 30, 2006, among Seller, Buyer and
Custodian (as defined in Section 5 below), in addition to such other documents
required to be delivered to Buyer and/or Custodian pursuant to the Amended and
Restated Master Repurchase Agreement dated as of June 30, 2006, between Seller
and Buyer (the "Repurchase Agreement").

4.             On the applicable Funding Date, in the event that the Buyer fails
to purchase any New Loan from the Seller that is identified in the related
Custodial Delivery Certificate, the Buyer shall deliver

 

 

Exhibit VIII-2

 

 

 

--------------------------------------------------------------------------------

 

by facsimile to the Bailee at (212) 655-0044 to the attention of Robert Grados,
Esq., an authorization (the "Facsimile Authorization") to release the Purchased
Loan Files with respect to the Purchased Loans identified therein to the Seller.
Upon receipt of such Facsimile Authorization, the Bailee shall release the
Purchased Loan Files to the Seller in accordance with the Seller's instructions.

5.             Following the Funding Date, the Bailee shall forward the
Purchased Loan Files to Deutsche Bank Trust Company Americas, 1761 St. Andrew
Place, Santa Ana, California 92705, Attention: Mortgage Custody-QT020C (the
"Custodian") by insured overnight courier for receipt by the Custodian no later
than 1:00 p.m. on the third Business Day following the applicable Funding Date
(the "Delivery Date").

6.             From and after the applicable Funding Date until the time of
receipt of the Facsimile Authorization or the applicable Delivery Date, as
applicable, the Bailee (a) shall maintain continuous custody and control of the
related Purchased Loan Files as bailee for the Buyer and (b) is holding the
related Purchased Loan Loans as sole and exclusive bailee for the Buyer unless
and until otherwise instructed in writing by the Buyer.

7.             The Seller agrees to indemnify and hold the Bailee and its
partners, directors, officers, agents and employees harmless against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever, including
reasonable attorney's fees, that may be imposed on, incurred by, or asserted
against it or them in any way relating to or arising out of this Bailee
Agreement or any action taken or not taken by it or them hereunder unless such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements (other than special, indirect, punitive or
consequential damages, which shall in no event be paid by the Bailee) were
imposed on, incurred by or asserted against the Bailee because of the breach by
the Bailee of its obligations hereunder, which breach was caused by negligence,
lack of good faith or willful misconduct on the part of the Bailee or any of its
partners, directors, officers, agents or employees. The foregoing
indemnification shall survive any resignation or removal of the Bailee or the
termination or assignment of this Bailee Agreement.

8.             (a) In the event that the Bailee fails to produce a Mortgage
Note, Mezzanine Note, assignment of Purchased Loan or any other document related
to a Purchased Loan that was in its possession within ten (10) business days
after required or requested by the Seller or Buyer (a "Delivery Failure"), the
Bailee shall indemnify the Seller or Buyer in accordance with the succeeding
paragraph of this Section 8.

(b) The Bailee agrees to indemnify and hold the Buyer and Seller, and their
respective affiliates and designees harmless against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever, including reasonable
attorney's fees, that may be imposed on, incurred by, or asserted against it or
them in any way relating to or arising out of a Custodial Delivery Failure or
the Bailee's negligence, lack of good faith or willful misconduct. The foregoing
indemnification shall survive any termination or assignment of this Bailee
Agreement.

9.             The Seller hereby represents, warrants and covenants that the
Bailee is not an affiliate of or otherwise controlled by the Seller.
Notwithstanding the foregoing, the parties hereby acknowledge that the Bailee
hereunder may act as Counsel to the Seller in connection with a proposed loan
and Paul, Hastings, Janofsky & Walker LLP, if acting as Bailee, has represented
the Seller in connection with negotiation, execution and delivery of the
Repurchase Agreement.

 

 

Exhibit VIII-3

 

 

 

--------------------------------------------------------------------------------

 

10.           The agreement set forth in this Bailee Agreement may not be
modified, amended or altered, except by written instrument, executed by all of
the parties hereto.

11.           This Bailee Agreement may not be assigned by the Seller or the
Bailee without the prior written consent of the Buyer.

12.           For the purpose of facilitating the execution of this Bailee
Agreement as herein provided and for other purposes, this Bailee Agreement may
be executed simultaneously in any number of counterparts, each of which
counterparts shall be deemed to be an original, and such counterparts shall
constitute and be one and the same instrument.

13.           This Bailee Agreement shall be construed in accordance with the
laws of the State of New York, and the obligations, rights and remedies of the
parties hereunder shall be determined in accordance with such laws.

14.           Capitalized terms used herein and defined herein shall have the
meanings ascribed to them in the Repurchase Agreement.

[signatures begin on next page]

 

 

 

Exhibit VIII-4

 

 

 

--------------------------------------------------------------------------------

 

Very truly yours,

CAPITAL TRUST, INC., a Maryland corporation

 

By:___________________________

Name:

Title:

ACCEPTED AND AGREED:

PAUL, HASTINGS, JANOFSKY & WALKER LLP,

Bailee

 

By:__________________________

Name:

Title:

 

ACCEPTED AND AGREED:

GOLDMAN SACHS MORTGAGE COMPANY,

Buyer

By:

Goldman Sachs Real Estate Funding Corp.,

 

its general partner

By:__________________________

Name:

Title:

 

 

 

Exhibit VIII-5

 

 

 

--------------------------------------------------------------------------------

 

Attachment 1 to Bailee Agreement

 

IDENTIFICATION CERTIFICATE

 

 

 

Exhibit VIII-6

 

 

 

--------------------------------------------------------------------------------

 

Attachment 2 to Bailee Agreement

 

TRUST RECEIPT

 

 

Exhibit VIII-7

 

 

 

--------------------------------------------------------------------------------

 

ANNEX II

 

 

 

 

1.

Names and Addresses for Communications Between Parties:

 

BUYER

 

Goldman Sachs Mortgage Company

85 Broad Street- 26th Floor

 

New York, New York

10004

Attn: Marc L. Flamino

Telephone: (212) 357-4727

 

Telecopier:

(212) 902-1691

 

 

 

with a copy to:

 

Cleary Gottlieb Steen & Hamilton

One Liberty Plaza

New York, New York 10006

Attn: Kimberly B. Blacklow

Telephone: (212) 225-2018

Telecopier: (212) 225-3999

 

SELLER

 

Capital Trust, Inc.

410 Park Avenue, 14th Floor

New York, NY 10022

Attn: Geoffrey Jervis

Telephone: (212) 655-0247

Telecopier: (212) 655-0044

 

with a copy to:

 

Paul Hastings Janofsky & Walker, LLP

75 East 55th Street

New York, NY 10022

Attn: Robert J. Grados, Esq.

Telephone: (212) 318-6923

Telecopier: (212) 230-7830

 

 

2.

Payments to Buyer: Payments to Buyer under the Agreement shall be made by
transfer, via wire transfer, to the following account of the Buyer: Citibank,
N.A., ABA #: 021000089, Account #: 40711421, Account Name: Goldman Sachs
Mortgage Company, Ref: Capital Trust, Inc.,

 

 

Exhibit VIII-1

 

 

 

--------------------------------------------------------------------------------

 

Attention: John Makrinos and Mike Forbes. Buyer may consider on a
case-by-case-basis in its sole and absolute discretion alternative funding
arrangements.

 

 

3.

Payments to Seller: Payments to Seller under the Agreement shall be made by
transfer, via wire transfer, to the following account of the Seller: JP Morgan
Chase Bank, 380 Madison Avenue, 11th Floor, New York, NY 10017-2591, ABA #:
021-000021, Account #:230254632, Account Name: Capital Trust, Inc., Attention:
Geoffrey G. Jervis, (212) 655-0247 or to such other account designated by Seller
to Buyer in a written notice, provided that such written notice is countersigned
by two (2) authorized representatives of Seller.

 

 

 

Exhibit VIII-2

 

 

 

--------------------------------------------------------------------------------

 